Exhibit 10.7

 

LEASE

 

3081 ZANKER ROAD

 

SAN JOSE, CALIFORNIA

 

 

SP ZANKER PROPERTY, LLC

a Delaware limited liability company,

as Landlord,

and

NEOPHOTONICS CORPORATION,

a Delaware corporation,

as Tenant.

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

1.

DEMISE OF PREMISES

 

2.

USE.

 

3.

TERM.

 

4.

SECURITY DEPOSIT.

 

5.

RENT.

 

6.

RULES AND REGULATIONS AND COMMON AREA.

 

7.

PARKING.

 

8.

EXPENSES OF OPERATION, MANAGEMENT, AND MAINTENANCE OF THE COMMON AREAS OF THE
COMPLEX.

 

9.

ACCEPTANCE AND SURRENDER OF PREMISES.

 

10.

“AS-IS” BASIS.

 

11.

ALTERATIONS AND ADDITIONS.

 

12.

TENANT MAINTENANCE.

 

13.

UTILITIES.

 

14.

TAXES.

 

15.

CABLING AND LINES.

 

16.

ABATEMENT.

 

17.

TENANT’S INSURANCE.

 

18.

PROPERTY AND LANDLORD’S LIABILITY INSURANCE.

 

19.

WAIVER OF CERTAIN CLAIMS.

 

20.

INDEMNIFICATION.

 

21.

COMPLIANCE.

 

22.

LIENS.

 

23.

SUBLEASING, ASSIGNMENT AND OTHER TRANSFERS.

 

24.

ESTOPPEL CERTIFICATES; SUBORDINATION; LENDER PROTECTIONS.

 

25.

ENTRY BY LANDLORD.

 

26.

TENANT'S DEFAULTS; LANDLORD'S REMEDIES.

 

27.

ABANDONMENT.

 

28.

DAMAGE AND DESTRUCTION.

 

29.

EMINENT DOMAIN.

 

30.

SALE OR CONVEYANCE BY LANDLORD.

 

31.

EXTENSION AND EXPANSION RIGHTS.

 

32.

HOLDING OVER.

 

33.

QUIET ENJOYMENT.

 

34.

CONSTRUCTION CHANGES.

 

35.

[OMITTED]

 

36.

ATTORNEYS’ FEES.

 

37.

WAIVER.

 

38.

NOTICES.

 

39.

EXAMINATION OF LEASE.

 

40.

DEFAULT BY LANDLORD.

 

41.

[OMITTED]

 

42.

LIMITATION OF LIABILITY.

 

43.

SIGNS.

 

44.

Utility Billing Information.

 

45.

Rooftop Equipment.

 

46.

HAZARDOUS MATERIALS.

 

47.

BROKERS.

 

48.

MISCELLANEOUS AND GENERAL PROVISIONS.

 

 

 



ii

 

--------------------------------------------------------------------------------

 



LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is entered into this 9th day of September,
2016 (the “Effective Date”), by and between SP ZANKER PROPERTY LLC, a Delaware
limited liability company (“Landlord”), and NEOPHOTONICS CORPORATION, a Delaware
corporation (“Tenant”).

WITNESSETH:

 

1. DEMISE OF PREMISES.  Subject to the terms and conditions in this Lease,
Landlord hereby leases to Tenant, and Tenant hereby hires and takes from
Landlord, all of that certain two-story building (the “Building”) consisting of
64,000 square feet of rentable space (but without warranty as to square footage)
located at 3081 Zanker Road, San Jose, California, together with that portion of
the Land (as defined below) on which the Building is located, and any areas
located on the Land that are contiguous to the Building and that provide access
to the Building, including the front entranceway and any loading areas that
exclusively serve the Building (collectively with the Building, the
“Premises”).  The Building is depicted on the site plan (the “Site Plan”)
attached as Exhibit A-1 to this Lease.  The Site Plan depicts the office complex
(the “Complex”), of which the Building forms a part, located on the land (the
“Land”) that is legally described on Exhibit A-2 attached hereto.  The parties
hereby acknowledge that the purpose of Exhibit A-1 is to show the approximate
location of the Premises in the Complex (as defined below) and such Exhibit is
not meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the Common Areas (as that term is defined in Paragraph 6), or the elements
thereof or of the access ways to the Premises or the Complex.  As used in this
Lease, the term “Complex” or the “Property” means the Premises, a second
building comprising 116,000 square feet of space (the “Other Building” and,
together with the Building, the “Buildings”), surface parking areas
(collectively, the "Parking Area" or “Parking Areas”), and certain other
improvements on the Land that are or may be reasonably designated from time to
time by Landlord as Common Areas appurtenant to or servicing the Buildings, and
all other improvements, fixtures and equipment now or hereafter situated on the
Land.  This Lease is made upon and subject to the terms, covenants and
conditions hereinafter set forth, and Tenant covenants as a material part of the
consideration for this Lease to perform and observe each and all of such terms,
covenants and conditions. 

 

2.  USE.  Tenant shall use the Premises for general office, research and
development, and electronics laboratory uses necessary for Tenant to conduct
Tenant’s business, provided that such uses shall be in accordance with all
applicable Laws and for no other purpose.  As used herein, the term “Laws” means
all laws, regulations, rules, codes, ordinances, policies, and other orders and
directives of all governmental authorities, judicial decisions, statutes,
resolutions, regulations, administrative orders, or other requirement of any
governmental agency or authority having jurisdiction over the parties to this
Lease, the Premises and/or the Complex, whether in effect at the date of
execution of this Lease or at any time during the Term, including, without
limitation, the Americans With Disabilities Act (“ADA”) and any regulation,
order, or policy of any quasi-official entity or body (e.g., board of fire
examiners, public utility or special district).  Tenant shall comply with all
recorded covenants, conditions, and restrictions currently affecting the
Complex.  Additionally, Tenant acknowledges that the Complex may be subject to
any future covenants, conditions, and restrictions (the "CC&Rs") which Landlord,
in Landlord’s reasonable discretion, deems necessary or desirable, and Tenant
agrees that this Lease shall be subject and subordinate to such CC&Rs; provided,
however, that from and after the Effective Date Landlord will not attempt to
make the Premises or Complex subject to any new CC&Rs or modifications of
existing CC&Rs which would unreasonably impair Tenant’s ability to use or have
access to the Premises or the

1

 

--------------------------------------------------------------------------------

 



associated parking areas or which would unreasonably diminish Tenant’s rights
hereunder (other than in a de minimus manner) or materially increase Tenant’s
costs hereunder without the prior written consent of Tenant.  Landlord shall
have the right to require Tenant to execute (or make good faith and reasonable
corrective comments to) and acknowledge, within fifteen (15) business days of a
request by Landlord, an agreement in form and substance reasonably acceptable to
Landlord and Tenant agreeing to and acknowledging the CC&Rs.  Tenant shall not
do or permit to be done in or about the Premises or the Complex nor bring or
keep or permit to be brought or kept in or about the Premises or the Complex
anything that is prohibited by or will in any way increase the existing rate of
(or otherwise adversely affect) any fire insurance or other insurance covering
the Complex or any part thereof, or any of its contents, or will cause a
cancellation of any insurance covering the Complex or any part thereof, or any
of its contents.  Tenant shall not do or permit to be done anything in, on or
about the Premises or the Complex that will in any way obstruct or interfere
with the rights of other tenants or occupants of the Complex or injure them, or
use or allow the Premises to be used for any unlawful purpose, nor shall Tenant
cause, maintain or permit any nuisance in, on or about the Premises or the
Complex.  No sale by auction shall be permitted on the Premises.  Tenant shall
not place any loads upon the floors, walls, or ceiling that endanger or impair
the Building Structure (defined in Paragraph 11(a)), or place any harmful fluids
or other materials in the drainage system of the Building, or overload existing
electrical or other mechanical systems.  No waste materials or refuse shall be
dumped upon or permitted to remain upon any part of the Premises or outside of
the Building, except in trash containers placed inside exterior enclosures
designated by Landlord for that purpose or inside of the Building where
designated by Landlord.  No materials, supplies, equipment, finished products or
semi-finished products, raw materials or articles of any nature shall be stored
upon or permitted to remain outside the Premises or on any portion of the Common
Areas.  Tenant shall not place anything or allow anything to be placed near the
glass of any window, door partition or wall that may reasonably be deemed to
appear unsightly from outside the Premises.  No loudspeaker or other device,
system or apparatus that can be heard outside the Premises shall be used in or
at the Premises without the prior written consent of Landlord.  Tenant shall not
commit or suffer to be committed any waste in or upon the Premises subject to
Paragraph 19 below.  Tenant shall indemnify, defend, protect, and hold Landlord
and its Mortgagees, officers, partners, members, shareholders, trustees, parent
companies, directors, employees, representatives, successors and assigns (each,
an “Indemnified Party” and collectively, the “Indemnified Parties”) harmless
from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses, disbursements, demands and
claims, including attorneys’ fees and costs incurred as a result of such claims
or in enforcing this indemnification provision (collectively, “Claims”), arising
out of any failure of Tenant or any person controlled by Tenant to comply with
any applicable Law relating to the Premises or Tenant’s use thereof or for which
Tenant is otherwise obligated to comply under the terms of this Lease.  The
provisions of this Paragraph 2 are for the benefit of Landlord and the other
Indemnified Parties only and shall not be construed to be for the benefit of any
other tenant or occupant of the Complex other than Tenant.  Landlord and Tenant
hereby acknowledge that the Premises has not undergone inspection by a Certified
Access Specialist (CASp). 

 

3. TERM. As used herein, (i) the term “Delivery Date” will be the date that the
Premises are delivered by Landlord to Tenant, free and clear of the current
tenant’s occupancy (such delivery being referred to as “Delivery”), (ii) the
term “Construction Period” shall mean the three (3) month period after the
Delivery Date, and (iii) the “Commencement Date” shall be the later of (a)
January 1, 2017 (the “Anticipated Delivery Date”) or (b) seven (7) days after
the Delivery Date.  For purposes of this Paragraph 3 and Paragraph 5, “Delivery”
shall be deemed to have occurred if Landlord offers to tender possession of the
Premises to Tenant in the condition required by the preceding clause (i) but
Tenant fails to provide the evidence of insurance and insurance endorsements
required by the terms of this Lease.  The term of this Lease (the “Term”) shall
commence as of the Commencement Date and shall end on the last day of the month
falling one hundred twenty nine (129) full months after the Commencement Date
(the “Expiration Date”).  By way of example, if the Delivery Date (and hence the
Commencement Date)

2

 

--------------------------------------------------------------------------------

 



occurs on the Anticipated Delivery Date, then the Expiration Date will be
September 30, 2027, and if the Delivery Date occurs on January 10, 2017 (i.e.,
after the Anticipated Delivery Date), then the Expiration Date shall be October
31, 2027.  During the Construction Period, Tenant and Tenant’s representatives,
vendors, employees and contractors shall have the right to enter the Premises
for the purposes of installing and constructing the Tenant Improvements pursuant
to the provisions of the Tenant Work Letter and of installing Tenant’s personal
property and equipment, furniture, fixtures, voice and data cabling, as well as
occupying the Premises for the conduct of Tenant’s business operations prior to
the Commencement Date, all subject to the terms, conditions and requirements of
this Lease other than the obligation to pay Base Rent (hereinafter defined) or
the Direct Expenses (hereinafter defined).  Tenant agrees that if for any reason
Landlord is unable to achieve Delivery on or before the Anticipated Delivery
Date, Tenant shall have no right to terminate this Lease and Landlord shall not
be liable for any damage resulting from such inability, but except to the extent
such delay is the result of the acts or omissions of Tenant, the Commencement
Date, the Rent Commencement Date (as defined in Paragraph 5(a)) and the
Additional Rent Commencement Date (as defined in Paragraph 5(h)) shall be
delayed beyond the Target Rent Commencement Date and the Target Additional Rent
Commencement Date (each as hereafter defined) on a day-for-day basis for each
day of such delay in Delivery.  At any time after the Commencement Date,
Landlord shall have the right to submit to Tenant an amendment to this Lease in
the form of Exhibit B to this Lease (the “Amendment”) confirming the
Commencement Date, the Expiration Date, the Rent Commencement Date, the Base
Rent Schedule and such other terms as may reasonably be provided in such
amendment, and Tenant shall execute (or make good faith and reasonable
corrective comments to) and deliver the Amendment to Landlord within ten (10)
business days after Tenant’s receipt thereof.  If Tenant fails to execute (or
make good faith and reasonable corrective comments to) and return the Amendment
within such ten (10) business day period, Tenant shall be deemed to have
approved and confirmed the dates set forth therein, provided that such deemed
approval shall not relieve Tenant of its obligation to execute and return the
Amendment.

 

4.  SECURITY DEPOSIT.  Concurrently with the execution and delivery of this
Lease, Tenant shall deposit with Landlord a security deposit in an amount equal
to two (2) months of the Base Rent payable during the last month of the Term
(i.e., Three Hundred Eighty-Seven Thousand Forty-Seven and 92/100 Dollars
($387,047.92)) (the “Security Deposit”).  Landlord shall hold the Security
Deposit as security for the faithful performance by Tenant of all of the terms,
covenants, and conditions of this Lease to be kept and performed by Tenant
during the Term hereof.  If Tenant defaults with respect to any provision of
this Lease, including, but not limited to, the provisions relating to the
payment of Rent and any of the monetary sums due herewith, Landlord may (but
shall not be required to) use, apply or retain all or any part of the Security
Deposit for the payment of any other amount which Landlord may spend by reason
of Tenant’s default or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default.  If any portion of the
Security Deposit is so used or applied, within ten (10) business days after
Landlord’s written demand therefor, Tenant shall deposit cash with Landlord in
the amount sufficient to restore the Security Deposit to its original
amount.  Tenant’s failure to do so shall be a material breach of this
Lease.  Landlord shall not be required to keep the Security Deposit separate
from its general funds, and Tenant shall not be entitled to interest on the
Security Deposit.  If Tenant fully and faithfully performs every provision of
this Lease to be performed by it, the Security Deposit or any balance thereof
shall be returned to Tenant (or at Landlord’s option, to the last assignee of
tenant’s interest hereunder) within sixty (60) days after the expiration of the
Term and after Tenant has vacated the Premises and has satisfied all conditions
to the return of such funds, including without limitation the performance of
Tenant’s surrender and other obligations under this Lease.  In the event of
termination of Landlord’s interest in this Lease, Landlord shall transfer the
Security Deposit to Landlord’s successor in interest, whereupon Tenant shall be
deemed to have released Landlord from all liability for the return of such
Deposit or the accounting therefor.  Nothing in this Paragraph 4 shall be
construed to limit the amount of damages recoverable by Landlord or any other
remedy to the amount of the Security Deposit.  Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code, and all

3

 

--------------------------------------------------------------------------------

 



other provisions of any Laws, now or hereinafter in force, to the extent the
same restricts the amount or types of claim that a landlord may make upon a
security deposit or imposes upon a landlord (or its successors) any obligation
with respect to the handling or return of security deposits.  Landlord and
Tenant agree that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any foreseeable or unforeseeable loss or
damage caused by the act or omission of Tenant.  Tenant may not assign or
encumber the Security Deposit, and any attempt to do so shall be void and, in
all events, not binding upon Landlord.

 

5.  RENT.

(a) Base Rent.  From and after the Rent Commencement Date, Tenant shall pay,
without notice or demand, to Landlord, or at such other place as Landlord may
from time to time designate in writing at least ten (10) business days before
the effective date of the change in the Rent payment address, in cash or other
immediately available good funds, base rent (“Base Rent”), payable in monthly
installments as set forth in the Base Rent Schedule set forth below, in advance
on or before the first (1st) day of each and every month during the Term,
without any setoff or deduction whatsoever except as expressly set forth
herein.  As used in this Lease, the term “Rent Commencement Date” means the date
that is nine (9) months after the Commencement Date.  The Rent Commencement Date
is anticipated to be October 1, 2017 (the “Target Rent Commencement Date”),
provided that if the Delivery Date occurs after the Anticipated Delivery Date,
then for each day after the Anticipated Delivery Date that elapses until the
actual Delivery Date occurs, the Rent Commencement Date shall be extended by the
same number of days.  The period of time elapsing between the Commencement Date
and the Rent Commencement Date is referred to as the “Base Rent Abatement
Period.”  Base Rent shall increase by three (3%) on the first day of the first
full calendar month that is twelve (12) months after the Commencement Date (the
“First Adjustment Date”) and on each subsequent anniversary of the First
Adjustment Date (each, an “Adjustment Date”), as set forth in the Base Rent
Schedule set forth below.  The First Adjustment Date is anticipated to occur on
January 1, 2018.



4

 

--------------------------------------------------------------------------------

 



BASE RENT SCHEDULE

Months

 

 

 

 

              Months

Monthly Base Rent

 

Commencement Date until Rent Commencement Date

$0.00 (Abated)*

 

Rent Commencement Date until First Adjustment Date

$144,000.00

 

First Rent Adjustment Date until Second Adjustment Date

$148,320.00

 

Second Adjustment Date until Third Adjustment Date

$152,769.60

 

Third Adjustment Date until Fourth Adjustment Date

$157,352.69

 

Fourth Adjustment Date until Fifth Adjustment Date

$162,073.27

 

Fifth Adjustment Date until Sixth Adjustment Date

$166,935.47

 

Sixth Adjustment Date until Seventh Adjustment Date

$171,943.53

 

Seventh Adjustment Date until Eighth Adjustment Date

$177,101.84

 

Eighth Adjustment Date until Ninth Adjustment Date

$182,414.89

 

Ninth Adjustment Date until Tenth Adjustment Date

$187,887.34

 

Tenth Adjustment Date until Expiration Date

$193,523.96

 

 

*The abatement of Base Rent during the Base Rent Abatement Period is subject to
Paragraph 5(h) below.

(b) Additional Rent and Rent Defined.  As used herein, the term “Additional
Rent” means Operating Expenses (as defined below), Management Fees (as defined
in Paragraph 5(f)), and all other amounts payable by Tenant to Landlord pursuant
to the terms of this Lease other than Base Rent.  “Rent” or “rent” means Base
Rent and Additional Rent.  In the event of nonpayment by Tenant of Operating
Expenses or other Additional Rent, Landlord shall have all the rights and
remedies with respect thereto as Landlord has for nonpayment of Base
Rent.  During the Construction Period, in addition to not being obligated to pay
Base Rent, Tenant shall not be obligated to pay Operating Expenses, Real
Property

5

 

--------------------------------------------------------------------------------

 



Taxes or the Management Fee (the “Additional Rent Abatement”); the Additional
Rent Abatement will expire as of the expiration of the Construction Period.  The
date on which Tenant is required to commence paying Operating Expenses, Real
Property Taxes and the Management Fee (i.e., the day following the date of
expiration of the Construction Period) is referred to as the “Additional Rent
Commencement Date.”  The Additional Rent Commencement Date is anticipated to be
April 1, 2017 (the “Target Additional Rent Commencement Date”), provided that if
the Delivery Date occurs after the Anticipated Delivery Date, then for each day
after the Anticipated Delivery Date that elapses until the actual Delivery Date
occurs, the Additional Rent Commencement Date shall be extended by the same
number of days.

(c) Time for Payment.  Starting on the first day of the first month after the
Additional Rent Commencement Date and/or the Rent Commencement Date, as
applicable, monthly Rent (which will not include Base Rent until the Rent
Commencement Date) shall be due in advance on the first day of each such
calendar month.  Notwithstanding the preceding sentence to the contrary, the
full monthly payment of Base Rent and estimated Operating Expenses for the first
full month of the Term after the Base Rent Abatement Period (the “Prepaid Rent”)
shall be due and payable concurrent with the execution and delivery of this
Lease.  Accordingly, concurrently with the full execution and delivery of this
Lease, Tenant shall pay to Landlord as Prepaid Rent the sum of One Hundred
Sixty-Eight Thousand Seven Hundred Fifty-Five and 20/100 Dollars
($168,755.20).  The Rent for any fractional month shall be a proportionate
amount of a full calendar month’s Rent based on the proportion that the number
of days in such fractional month bears to the number of days in the calendar
month during which such fractional month occurs.  All other payments or
adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis.

(d) Late Charge.  Notwithstanding any other provision of this Lease, if any
installment of Rent or any other sum due from Tenant shall not be received by
Landlord or Landlord's designee by the due date therefor, then Tenant shall pay
to Landlord a late charge equal to five percent (5%) of the amount due plus any
reasonable attorneys’ fees incurred by Landlord by reason of Tenant's failure to
pay Rent and/or other charges when due hereunder; notwithstanding the foregoing,
Tenant shall be entitled to a notice of non-payment and a five (5) day cure
period prior to the imposition of such late charge on the first (1st) occasion
during the first five (5) years of the Term or any subsequent five (5) year
period of the Term or any extension thereof in which any installment of Rent is
not timely paid.  The late charge shall be deemed Additional Rent and the right
to require it shall be in addition to all of Landlord's other rights and
remedies hereunder, at law and/or in equity, and shall not be construed as
liquidated damages or as limiting Landlord's remedies in any manner.  In
addition to the late charge described above, any Rent or other amounts owing
hereunder which are not paid by the date that they are due shall thereafter bear
interest until paid at a rate (the "Interest Rate") equal to the lesser of (i)
the "Prime Rate" or "Reference Rate" announced from time to time by Bank of
America, N.A. (or such reasonable comparable national banking institution as
selected by Landlord in the event Bank of America, N.A. ceases to exist or
publish a Prime Rate or Reference Rate), plus four percent (4%), or (ii) the
highest rate permitted by applicable Law.

(e) Operating Expenses.  This Lease is a triple net lease, and Base Rent shall
be paid to Landlord absolutely net of all costs and expenses relating to the
Building and Tenant’s Proportionate Share (defined below) of the Complex, except
as specifically provided to the contrary in this Lease.  As used in this Lease,
Tenant’s “Proportionate Share” of Operating Expenses, Real Property Taxes and
other Direct Expenses (as defined below in this Paragraph 5(e)) or other amounts
payable by Tenant shall be deemed to be thirty-six percent (36%), provided that
with respect to any Operating Expenses that are allocable solely to the Building
(and not to the Other Building) Tenant’s Proportionate Share shall be one
hundred percent (100%).  Similarly, with respect to Operating Expenses that are
allocable solely to the Other Building (or any collection of buildings now or
hereafter located at the Complex but not the

6

 

--------------------------------------------------------------------------------

 



Building), Tenant’s Proportionate Share will be zero percent (0%).  The parties
hereby agree that the Premises contain 64,000 rentable square feet, there shall
be no adjustment in the Base Rent or other amounts set forth in this Lease that
are determined based upon rentable or usable square feet of the Premises, and
Tenant shall have no right to terminate this Lease or receive any adjustment or
rebate of any Base Rent or Additional Rent payable hereunder if the square
footage of the Complex or the Premises is incorrect.  However, if the rentable
area of the Complex is changed by the construction of new rentable area on the
Land (other than with regard to increases to the rentable area of the Building
as the result of the Lobby Changes, if any, made by Tenant pursuant to Section
5.7 of the Tenant Work Letter), Tenant’s Proportionate Share shall be adjusted
accordingly.  Beginning on the first (1st) day immediately following the
expiration of the Additional Rent Abatement Period, Tenant shall pay to Landlord
or to Landlord’s designated agent, in addition to the Base Rent and as
Additional Rent, the following (collectively, “Direct Expenses”):

(i) Tenant’s Proportionate Share of all Real Property Taxes for the Complex as
set forth in Paragraph 14, and

(ii) Tenant’s Proportionate Share of insurance premiums and deductibles relating
to the Complex and Premises, as set forth in Paragraph 18, and

(iii) Tenant’s Proportionate Share of other Operating Expenses required to be
paid under Paragraph 8, and

(iv) All charges, costs and expenses that Tenant is required to pay hereunder
other than Base Rent, together with all interest and penalties, costs and
expenses (including reasonable attorneys’ fees and legal expenses), that may
accrue thereto in the event of Tenant’s failure to pay such amounts, and all
damages, reasonable costs and expenses that Landlord may incur by reason of
default of Tenant or failure on Tenant’s part to comply with the terms of this
Lease.

Tenant shall pay to Landlord monthly, in advance, Tenant’s Proportionate Share
of the amount estimated by Landlord (as described below) to be Landlord’s
approximate average monthly expenditure for such Direct Expenses.  Landlord
shall endeavor to give Tenant, on or before July 1 each year during the Term, a
yearly expense estimate statement (the “Estimate Statement”), which shall set
forth Landlord's reasonable estimate (the “Estimate”) of what the total amount
of the Operating Expenses, Real Property Taxes and Management Fee charges
allocated to the Building shall be and the estimated amount of Tenant's
Proportionate Share of such amounts (the “Estimated Expense Payments”) for the
upcoming fiscal year.  Landlord's Estimate Statement for any fiscal year shall
be set forth in reasonable detail, and shall contain a line-item breakdown of
component costs and the method of calculation of any categories of Direct
Expenses which represents an equitable proration by Landlord between the
Building and the Other Building (or any other building subsequently constructed
in the Complex) as set forth below.  As used in this Lease, the term “fiscal
year” shall mean July 1 to June 30 of each year during the Term of the Lease. 
Landlord shall have the right to update the Estimate Statement and Estimated
Expense Payments from time to time, in which event Tenant thereafter shall pay
the revised Estimated Expense Payments set forth in such updated Estimate
Statement commencing as of the first (1st) day and the first (1st) calendar
month which occurs at least thirty (30) days after Landlord’s delivery to Tenant
of notice of such revision.  The failure of Landlord to timely furnish an
Estimate Statement for any fiscal year shall not preclude Landlord from
enforcing its rights to collect any Operating Expenses, Real Property Taxes or
other amounts payable by Tenant hereunder.  Upon delivery of the Estimate
Statement, Tenant shall pay, with its next installment of Base Rent due at least
thirty (30) days after the date of delivery of the Estimate Statement, a
fraction of the Estimated Expense Payments for the then-current fiscal year
(reduced by any amounts paid pursuant to the last sentence of this
paragraph).  Such fraction shall have as its numerator the number of months
which have elapsed in such current fiscal year to the

7

 

--------------------------------------------------------------------------------

 



month of such payment, both months inclusive, and shall have twelve (12) as its
denominator.  Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Expense Payments set forth in the
previous Estimate Statement delivered by Landlord to Tenant.

Within one hundred eighty (180) days after the end of each fiscal year, or more
frequently if Landlord elects to do so, at Landlord’s sole and absolute
discretion, the Estimate Expense Payments shall be reconciled with Landlord’s
actual expenditure for such Additional Rent items and set forth in a reasonably
detailed statement (the “Statement”).

Landlord has provided Tenant with an example of, and Tenant has approved, the
form of Estimate Statement/ Statement currently used by Landlord, a copy of
which is attached to this Lease as Exhibit J-1 (the “Sample Statement”).  Tenant
acknowledges that the amounts specified in the Sample Statement are estimates
only and do not constitute a representation or warranty by Landlord of what
actual Direct Expenses are or will be during the Term.  If Landlord hereafter
makes any material changes to the form of the Sample Statement, any future
Estimate Statement and Statement shall contain, to the extent applicable, the
following:

(A)a line-item breakdown showing at least the following major categories of
costs:

(i) maintenance and repairs (including landscape maintenance, parking lot
sweeping, fountain cleaning, and parking lot lighting maintenance);

(i) utilities (electricity, water, sewer, and backflow prevention, maintenance
and repairs);

(i) insurance;

(i) salaries (engineering and administrative);

(i) general and administrative (Management Fees; professional services; office
supplies; and other); and

(i) Real Property Taxes;

(B)the anticipated savings to be realized in the subject calendar year by any
Permitted Capital Item (defined below), the cost of which is included as a
portion of Operating Expenses because such Capital Item was intended to reduce
other Operating Expenses;

(C)to the extent that the Direct Expenses include wages, salaries and payroll
burdens that are not included in the Management Fee, the method of prorating the
wages, salaries and payroll burden of employees engaged primarily, but not
solely, in the management, operation or maintenance of the Building or portions
of the Complex benefitting the Building versus taxes which primarily or solely
benefit the Other Building or any other building(s) now or hereafter located on
the Complex; and

(D)an explanation in reasonable detail of any other proportionate cost
attributable to the Building which represents a proration of costs shared by one
or more buildings.

Tenant shall pay to Landlord, within thirty (30) days after delivery of the
applicable Statement, the amount of actual Direct Expenses expended by Landlord
in excess of the Estimated Expense Payments, or if the Estimated Expense
Payments actually paid by Tenant exceeds Tenant’s Proportionate Share of the

8

 

--------------------------------------------------------------------------------

 



actual amounts of Direct Expenses paid by Landlord, Landlord shall reimburse or
credit to Tenant (provided Tenant is not in Default) any amount of Estimated
Expense Payments made by Tenant in excess of Tenant’s Proportionate Share of
Landlord’s actual expenditures for such Additional Rent items.

 

Notwithstanding the foregoing, at Landlord’s Option, Landlord shall have the
right to separately charge and collect in a lump sum from Tenant any Real
Property Taxes and insurance premiums by delivering to Tenant an invoice setting
forth the applicable Real Property Taxes and insurance premiums that are
due.  In such event, Tenant shall pay Landlord Tenant’s Proportionate Share of
such expenses within thirty (30) days (or, in the case of insurance premiums,
within fifteen (15) days) after Landlord’s delivery of the applicable invoice to
Tenant.  Tenant acknowledges that to the extent Landlord has prepaid any
Operating Expenses (such as insurance premiums) or Real Property Taxes for the
Premises or the Complex prior to the Additional Rent Commencement Date that
relate to Operating Expenses that are payable by Tenant following the Additional
Rent Commencement Date, Tenant shall reimburse Landlord for its Proportionate
Share of such expenses as set forth in this Paragraph 5(e).

(f) Fixed Management Fee.  Beginning on the Additional Rent Commencement Date,
Tenant shall pay to Landlord, in addition to the Base Rent and as part of the
Additional Rent, a fixed monthly management fee (“Management Fee”) equal to
three percent (3%) per month of all Base Rent and Direct Expenses.

(g) Place of Payment of Rent.  All Rent hereunder shall be paid to Landlord at
the office of Landlord at: SP Zanker Property, LLC, c/o Sahadi Properties, L.P.
800 Pollard Road, C-36, Los Gatos, California 95032, or to such other person or
to such other place as Landlord may from time to time designate in writing at
least thirty (30) days prior to the effective date of the address change.

(h) Abated Rent.  Landlord and Tenant acknowledge that Tenant shall not be
obligated to pay Base Rent attributable to the Premises during the Base Rent
Abatement Period (the "Base Rent Abatement") and that the aggregate amount of
the Base Rent Abatement equals One Million Two Hundred Ninety-Six Thousand and
00/100 Dollars ($1,296,000.00).  Tenant acknowledges and agrees that during the
Base Rent Abatement Period, such abatement of Base Rent for the Premises shall
have no effect on the calculation of any future increases in Base Rent or
Operating Expenses payable by Tenant pursuant to the terms of this Lease, which
increases shall be calculated without regard to such Base Rent
Abatement.  Tenant acknowledges and agrees that the foregoing Base Rent
Abatement has been granted to Tenant as additional consideration for entering
into this Lease, and for agreeing to pay the Rent and perform the terms and
conditions otherwise required under this Lease.  If Tenant shall be in Default
hereunder, and if Landlord terminates this Lease as a consequence of such
Default, then Landlord may include in its calculation of termination damages the
then (as of the date of the Default) unamortized portion of the Base Rent
Abatement, assuming amortization of the Abated Rent (without interest) on a
straight line basis over the Term.

(i) Landlord’s Records.  Landlord shall maintain during the Term complete and
accurate books of account and records in accordance with sound real estate
management and accounting practices as are reasonably necessary to properly
audit Direct Expenses.  Upon Tenant’s written request given not more than one
hundred twenty (120) days after Tenant’s receipt of a Statement for a particular
fiscal year, and provided that Tenant is not then in Default, specifically
including, but not limited to, the timely payment of Additional Rent (whether or
not a component thereof is the subject of the audit contemplated herein),
Landlord shall furnish Tenant with such reasonable supporting documentation
pertaining to the calculation of the Direct Expenses payable by Tenant as set
forth in the Statement as Tenant may reasonably request.  Landlord shall provide
said documentation pertaining to the relevant

9

 

--------------------------------------------------------------------------------

 



Direct Expenses to Tenant within sixty (60) days after Tenant’s written request
therefor.  Within sixty (60) days after Landlord’s delivery of all of such
supporting documentation (the "Audit Period"), if Tenant disputes the amount of
the Direct Expenses payable by Tenant set forth in the Statement, after
reasonable notice to Landlord and at reasonable times, Tenant may retain an
independent certified public accountant to conduct an audit at Landlord’s office
of Landlord’s records with respect to the Direct Expenses payable by Tenant set
forth in the Statement, provided that (i) Tenant is not then in Default, (ii)
Tenant has paid all amounts required to be paid under the applicable Estimate
Statement and Statement, and (iii) a copy of the audit agreement between Tenant
and its particular certified public accounting firm has been delivered to
Landlord prior to the commencement of the audit.  Any such accountant shall
(A) be a member of a nationally or regionally recognized certified public
accounting firm which has previous experience in auditing financial operating
records of landlords of office buildings, (B) not already be providing primary
accounting and/or lease administration services to Tenant and shall not have
provided primary accounting and/or lease administration services to Tenant in
the past three (3) years, (C) not be working on a contingency fee basis [i.e.,
Tenant must be billed based on the actual time and materials that are incurred
by the certified public accounting firm in the performance of the audit], and
(D) not currently be providing accounting and/or lease administration services
to another tenant of the Complex in connection with a review or audit by such
other tenant of similar expense records).  In connection with such audit, Tenant
and Tenant’s certified public accounting firm must execute a commercially
reasonable confidentiality agreement regarding such audit.  Any audit report
prepared by Tenant’s certified public accounting firm shall be delivered
concurrently to Landlord and Tenant within the Audit Period.  Tenant’s failure
to audit the amount of the Direct Expenses payable by Tenant set forth in any
Statement within the Audit Period shall be deemed to be Tenant’s approval of
such Statement and Tenant, thereafter, waives the right or ability to audit the
amounts set forth in such Statement.  If after such audit, Tenant still disputes
the Direct Expenses payable by Tenant, an audit to determine the proper amount
shall be made, at Tenant’s expense, by an independent certified public
accountant (the "Accountant") selected by Landlord and subject to Tenant’s
reasonable approval.  Tenant hereby acknowledges that Tenant’s sole right to
audit Landlord’s records and to contest the amount of Direct Expenses payable by
Tenant shall be as set forth in this Paragraph 5(i), and Tenant hereby waives
any and all other rights pursuant to applicable law to audit such records and/or
to contest the amount of Direct Expenses payable by Tenant.  If Landlord's
Statement is ultimately determined to be in error, within thirty (30) days after
such determination, Landlord will reimburse to Tenant, or Tenant will pay to
Landlord, any amount which may be determined to have been due as a result of the
Accountant’s audit; additionally, if Landlord is determined to have overcharged
Tenant for Direct Expenses by five percent (5%) or more, Landlord shall
reimburse Tenant within thirty (30) days following such determination for the
reasonable cost of the Accountant (which cost may not be included as a Direct
Expense).

(j) Survival.  The respective obligations of Landlord and Tenant under this
Paragraph 5 shall survive the expiration or other termination of the Term of
this Lease, and if the Term hereof shall expire or shall otherwise terminate on
a day other than the last day of a fiscal year, the actual Base Rent or
Additional Rent incurred for the fiscal year in which the Term hereof expires or
otherwise terminates shall be determined and settled on the basis of the
statement of actual Base Rent or Additional Rent for such fiscal year and shall
be prorated in the proportion which the number of days in such fiscal year
preceding such expiration or termination bears to 365.  Notwithstanding the
foregoing, Tenant will not be responsible for any Direct Expenses attributable
to any fiscal year which is first billed to Tenant more than thirty (30) months
after the date of expiration of the expiration of the fiscal year to which such
Direct Expenses apply, provided that Tenant shall nonetheless be responsible for
any such sums for any fiscal year if the same are first levied by any
governmental authority or by any public utility companies following the date
that is thirty (30) months following the expiration of such fiscal year.

6. RULES AND REGULATIONS AND COMMON AREA. Subject to the terms and conditions of
this Lease and the rules and regulations set forth on Exhibit D, as such rules
and regulations

10

 

--------------------------------------------------------------------------------

 



may be reasonably modified from time to time in Landlord’s good faith discretion
(collectively, the “Rules and Regulations”), Tenant and Tenant’s employees,
agents, contractors, customers, guests and invitees (collectively, “Tenant
Parties”) shall, in common with other occupants of the Complex and their
respective employees, invitees and customers, and others entitled to the use
thereof, have the non-exclusive right to use the access roads, Parking Area, and
facilities provided and designated by Landlord for the general use and
convenience of the occupants of the Complex (collectively, “Common
Areas”).  Tenant’s right to use the Common Areas shall terminate upon the
termination of this Lease.  Landlord reserves the right from time to time to
make changes in the shape, size, location, amount and extent of the Common
Areas, provided that the same do not (other than on a temporary basis)
materially and adversely affect Tenant’s ability to have access to and/or use of
the Premises and have access to and use of all of the spaces in the Parking Area
allocated to Tenant hereunder.  Landlord further reserves the right to
promulgate such reasonable changes or amendments to the Rules and Regulations as
Landlord may deem appropriate for the best interests of the occupants of the
Complex.  The Rules and Regulations shall be binding upon Tenant upon ten (10)
days following delivery of a copy of them to Tenant, and Tenant shall abide by
them and cooperate in their observance.  Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Complex of
any of the Rules and Regulations and shall not be required to provide or
otherwise be responsible for providing security in the Premises, the Common
Areas, or anywhere in the Complex for Tenant or any Tenant Parties.  Landlord
further reserves the right from time to time without notice to Tenant (i) to
close temporarily any of the Common Areas; (ii) to make changes to the Common
Areas as described above; (iii) add additional buildings and improvements to the
Common Areas subject to the limitations described above; (v) to remove buildings
(other than the Premises/Building) and land from the Common Areas subject to the
limitations described above; (v) to designate land outside the Complex to be
part of the Common Areas, and in connection with the improvement of such land to
add additional buildings and Common Areas to the Land; (vi) to use the Common
Areas while engaged in making additional improvements, repairs or alterations to
the Land or to any adjacent land, or any portion thereof subject to the
limitations described above; and (vii) to do and perform such other acts and
make such other changes in, to or with respect to the Land, the Common Areas or
the expansion thereof as Landlord may, in the exercise of its reasonable
judgment, deem to be appropriate subject to the limitations described
above.  Landlord shall operate, manage, and maintain the Common Areas in good
condition and repair, provided that all the costs thereof shall be Common Areas
Expenses to the extent permissible hereunder.

 

7.  PARKING. Tenant shall have the right to use with the other tenants or
occupants of the Complex (other than with respect to Tenant’s Exclusive Parking
Spaces described below, to which other tenants or occupants will have no rights)
two hundred twenty-seven (227) total parking spaces (i.e., 3.55 spaces per 1,000
rentable square feet [the “Parking Ratio”] in the Parking Area of the Complex,
inclusive of Tenant’s Exclusive Parking Spaces described below.  Such parking
spaces are provided on a non-exclusive basis, except for Tenant’s Exclusive
Parking Spaces described below.  Tenant and the Tenant Parties shall not use
parking spaces in excess of such permitted number of spaces allocated to Tenant
hereunder.  Tenant shall have the exclusive right to use thirty-nine (39)
parking spaces adjacent to the Building in the auto court area located between
the Building and the Other Building, as depicted on the Site Plan (“Tenant’s
Exclusive Parking Spaces”), provided that Landlord shall not be required to
enforce Tenant’s right to use the Tenant’s Exclusive Parking Space.  If and to
the extent that Tenant leases additional space in the Complex, whether pursuant
to a right or option set forth in this Lease or otherwise, Tenant’s parking
space allocation will increase in accordance with the Parking Ratio.  Tenant
acknowledges that the tenant of the Other Building has, as of the Effective
Date, the exclusive right to use forty-two (42) parking spaces in the auto court
area located between the Building and the Other Building (as shown on the Site
Plan), and Tenant shall not use or permit the Tenant Parties to use such
exclusive spaces.  Subject to the terms of this Paragraph 7 and Paragraphs 2 and
8 of this Lease, Landlord agrees to similarly require other Complex occupants to
refrain from using Tenant’s Exclusive Parking Spaces.  Landlord shall have the
right, at Landlord’s sole discretion, to specifically designate the location of

11

 

--------------------------------------------------------------------------------

 



Tenant’s parking spaces (other than Tenant’s Exclusive Parking Spaces) within
the Parking Area in the event of a dispute among the tenants occupying the
building and/or Complex referred to herein, in which event Tenant agrees that
Tenant and the Tenant Parties shall not use any parking spaces other than those
parking spaces specifically designated by Landlord for Tenant’s use; in such
event, Landlord will use reasonable efforts to locate such parking spaces in a
contiguous block, as close as possible to the Building.  Such parking spaces, if
specifically designated by Landlord to Tenant, may be relocated by Landlord at
any time, and from time to time, and Landlord reserves the right, at Landlord’s
sole discretion, to rescind any specific designation of parking spaces (other
than Tenant’s Exclusive Parking Spaces), thereby returning Tenant’s parking
spaces to the common Parking Area.  Landlord shall give Tenant written notice of
any change in Tenant’s parking spaces.  Tenant shall not, at any time, park or
permit to be parked, any trucks or vehicles adjacent to the loading areas so as
to interfere in any way with the use of such areas, nor shall Tenant at any time
park or permit the parking of Tenant’s trucks or other vehicles or the trucks
and vehicles of Tenant’s suppliers or others, in any portion of the Common Areas
not designated by Landlord for such use by Tenant.  Tenant shall not park nor
permit to be parked, any inoperative vehicles or equipment on any portion of the
common Parking Area or other Common Areas of the Complex.  Tenant agrees to
assume responsibility for compliance by its employees and other Tenant Parties
with the parking provisions contained herein.  At Tenant’s sole expense,
Landlord shall have the right to tow away from the Complex any vehicle belonging
to Tenant or any Tenant Party parked in violation of these provisions, or to
attach violation stickers or notices to such vehicles.  Tenant shall use the
parking spaces for vehicle parking only and shall not use the Parking Areas for
storage.

 

8.  EXPENSES OF OPERATION, MANAGEMENT, AND MAINTENANCE OF THE COMMON AREAS OF
THE COMPLEX. In accordance with Paragraph 5(e) of this Lease, Tenant shall pay
to Landlord, as Additional Rent, Tenant’s Proportionate Share of all operating
expenses (collectively “Operating Expenses”) relating to the operation,
management, maintenance, repair and replacement of the Complex and the Common
Areas thereof, including, but not limited to the following (A) supplying,
operating, managing, maintaining, repairing, replacing and restoring utilities,
services and systems (including sewers, storm drains, elevators, pest control,
recycling programs, trash removal, outdoor fountains, water and sewer backflow
prevention), and taxes thereon; (B) cleaning, sweeping, maintaining, repairing,
restoring and replacing the Parking Areas (including resurfacing, repainting,
re-striping and cleaning) and other Common Areas of the Complex (including
landscaped areas and parking lot lighting); (C) compensation (including
salaries, wages, employment taxes, fringe benefits and other payroll expenses)
for persons who perform duties in connection with the operation, management,
maintenance, repair and improvement of the Complex, such compensation to be
appropriately allocated for persons who also perform duties unrelated to the
Complex; (D) premiums for insurance for the Complex (including without
limitation coverage for (i) earthquake (subject to the provisions set forth
below regarding earthquake insurance deductible payments), (ii) flood, (iii)
pollution, (iv) terrorism (e.g., TRIPRA), (v) general liability, (vi) rental
income (i.e., loss of rents), for a period of up to 18 months or such longer
period of time as required by Landlord’s Mortgagee, (vii) all-risk casualty, and
(viii) any other insurance required to be maintained by Landlord’s Mortgagee or
that in the reasonable opinion of Landlord is appropriate and reasonable,
together with any expenditures for co-insurance and deductible amounts (subject
to the provisions set forth below regarding earthquake deductibles) paid under
such insurance; (E) licenses, permits, certificates and inspections;
(F) complying with the requirements of any Laws; (G) costs incurred for capital
improvements to or replacements of the Complex, limited to (A) costs to comply
with Laws, (B) costs intended to result in a net reduction in Direct Expenses
(but only to the extent of the savings reasonably anticipated to result
therefrom), and (C) costs of capital improvements or replacements which are
required to maintain the Building and the Complex in good condition and repair
or that are intended to enhance the safety and security of Complex occupants
(collectively, “Permitted Capital Items”) (and for avoidance of doubt, in no
event will Permitted Capital Items include the cost of performing any capital
repairs, replacements, upgrades or improvements exclusively to the Other
Building or any other building now located on or subsequently added to the

12

 

--------------------------------------------------------------------------------

 



Complex or to any portion of the Complex which is reserved for the exclusive use
of any one Complex tenant (other than Tenant) or any collection of Complex
tenants which excludes Tenant); (H) the Management Fees (I) accounting, legal
and other professional services incurred in connection with the operation of the
Complex and the calculation of Operating Expenses and Taxes; (J) a reasonable
allowance for depreciation on machinery and equipment used to operate and
maintain the Complex; (K) the reasonable cost of contesting the validity or
applicability of any Laws that may affect the Complex; (L) [OMITTED];
(M) supplies, materials, tools and rental equipment; (N) license, permit, and
inspection fees; utility charges associated with exterior landscaping and
lighting (including water and sewer charges); (O) costs incurred in connection
with a governmentally mandated transportation system management program or
similar program; (P) costs under any instrument pertaining to the sharing of
costs by the Complex, including without limitation payments under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the sharing of costs by the Complex, including, without
limitation, any covenants, conditions and restrictions affecting the Property,
and reciprocal easement agreements affecting the property, parking licenses, and
any agreements with transit agencies affecting the Property; (P) fees, charges
or assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute Real
Property Taxes; and (Q) any other cost, expenditure, fee or charge, whether or
not hereinbefore described which in accordance with generally accepted property
management practices would be considered an expense of owning, managing,
operating, maintaining, repairing, replacing, restoring, and/or improving the
Complex which is properly passed through to tenants on a so-called “triple net”
basis.  As used herein, however “Operating Expenses” shall not include:

 

(i) Landlord’s principal or interest payments on indebtedness secured by the
Complex;

(i) expenses by Landlord for the particular benefit of any other tenant;

(i) cost for the installation of any other tenant improvements;

(i) cost of attracting and leasing (or attempting to lease) to tenants;

(i) executive salaries;

(i) any capital item whatsoever, except Permitted Capital Items;

(i) repairs or other work occasioned by fire, windstorm or other insured
casualty or hazard, to the extent that Landlord shall receive proceeds of such
insurance (provided that Landlord’s failure to maintain the insurance coverage
required to be carried by Landlord under this Lease will not be a valid basis
for including in Operating Expenses to the extent that the cost of repair
otherwise would have been covered by such insurance);

(i) the cost of tenant newsletters and Building promotional gifts, events or
parties for existing or future occupants, and the costs of signs in or on the
Building identifying the owner of the Building or other third parties’ signs and
any costs related to the celebration or acknowledgment of holidays;

(i) repairs or rebuilding necessitated by condemnation;

(i) Real Estate Taxes;



13

 

--------------------------------------------------------------------------------

 



(i) salaries of individuals who hold a position which is generally considered to
be higher in rank than the position of the manager of the Complex or the chief
engineer of the Complex;

(i) subject to Paragraph 46, any costs incurred to test, survey, clean up,
contain, abate, remove or otherwise remedy any spill or discharge of Hazardous
Materials;

(i) the costs of electrical power or any other utility provided to the premises
of other tenants or occupants of the Complex or to any portion of the Complex
which solely benefits other Complex occupants but not Tenant;

(i) the cost of any service sold to any tenant or occupant of the Complex for
which Landlord is entitled to be reimbursed as an additional charge or rental
over and above the basic rent and escalations payable under the lease or
occupancy agreement with that tenant or other occupant;

(i) costs incurred by Landlord in connection with rooftop communications
equipment of Landlord or other third parties, or Complex occupants;

(i) amounts paid to any person, firm or corporation related or otherwise
affiliated with Landlord or any general partner, officer or director of Landlord
or any of its general partners, to the extent same materially exceeds
arms-length competitive prices paid in the Relevant Market for the services or
goods provided;

(i) costs relating to maintaining Landlord's existence, either as a corporation,
partnership, or other entity, such as trustee's fees, annual fees, partnership
or organization or administration expenses, deed recordation expenses, as well
as the operation of the entity which constitutes Landlord, as the same are
distinguished from the costs of operation of the Complex, as well as partnership
accounting and legal matters, costs of defending any lawsuits with any
mortgagee, costs of any disputes between Landlord and its employees, disputes of
Landlord with Complex management or personnel, or outside fees paid in
connection with disputes with other tenants;

(i) increased costs incurred due to Landlord's violation of any terms and
conditions of this Lease or any other lease relating to the Building or of any
Law to the extent that compliance with such Law is Landlord’s responsibility
under this Lease;

(i) increased costs arising from the negligence of Landlord or its agents, or of
any other tenant, or any vendors, contractors, or providers of materials or
services selected, hired or engaged by Landlord or its agents;

(i) costs incurred in removing and storing the property of former tenants or
occupants of the Building;

(i) (i) the cost of installing, operating and maintaining any specialty service,
observatory, broadcasting facilities, luncheon club, museum, athletic or
recreational club, or child care facility, and (ii) the cost of installing,
operating and maintaining any other service operated or supplied by or normally
operated or supplied by a third party under an agreement between a third party
and a landlord;

(i) costs for acquisition of sculpture, paintings, other objects of art, as well
as the cost of insuring, repairing or maintaining the same;



14

 

--------------------------------------------------------------------------------

 



(i) title insurance, key man and other life insurance, long-term disability
insurance and health, accident and sickness insurance, except only for group
plans providing reasonable benefits to persons of the grade of building manager
and below employed and engaged on a substantially full time basis in operating
and managing the Building;

(i) any costs, fees, dues, contributions or similar expenses for industry
associations or similar organizations;

(i) the entertainment expenses and travel expenses of Landlord, its employees,
agents, partners and affiliates;

(i) consulting costs and expenses paid by Landlord unless they relate
exclusively to the improved management or operation of the Complex.

The cost of Permitted Capital Items will, for the purpose of inclusion in
Operating Expenses, be amortized by Landlord on a straight line basis over a ten
(10) year term.  The amortized cost of any Permitted Capital Items may include
interest at the rate paid by Landlord on any funds borrowed (or, if Landlord
elects to fund such expenditure using its own funds, at the market rate of
interest, as reasonably determined by Landlord, that Landlord reasonably would
have paid had Landlord elected to finance such expenditure) from an unaffiliated
third-party financial institution, but in no event greater than the Interest
Rate.

Landlord shall have the right, from time to time, to equitably allocate some or
all of the Operating Expenses, Real Property Taxes and other charges among
different tenants or buildings comprising the Complex as and when such different
buildings are constructed and added to (and/or excluded from) the Complex or
otherwise (the “Cost Pools”).  In addition, Landlord shall have the right from
time to time, in its reasonable discretion, to include or exclude existing or
future buildings in the Complex for purposes of determining Operating Expenses
and Real Property Taxes.

If at any time during the Term the Building or the Complex is damaged by an
earthquake and if in connection with such earthquake Landlord is required to
make a deductible payment that is less than an amount that exceeds two hundred
fifty percent (250%) of the then-applicable monthly Base Rent (the “Earthquake
Deductible Threshold”) under Landlord’s policy of earthquake insurance,
Operating Expenses for the applicable calendar year will include such
deductible, which will be payable in monthly installments during the remainder
of the calendar year.  If as a result of any such earthquake Landlord is
required to make a deductible payment equal to or in excess of the Earthquake
Deductible Threshold, Operating Expenses for the applicable calendar year will
include the deductible up to the amount of the Earthquake Deductible Threshold
as described above, and the remaining balance of any such deductible payment
(together with interest thereon) shall, for the purposes of inclusion in
Operating Expenses, be treated as a Permitted Capital Item (and the amortization
period associated therewith shall be deemed to be ten (10) years).

9. ACCEPTANCE AND SURRENDER OF PREMISES.

(a) Acceptance of Premises.  By entry hereunder, Tenant accepts the Premises and
the Building in their “as is” condition and without representation or warranty
by Landlord as to the size, condition or suitability of the Premises or as to
the use or occupancy which may be made thereof.  Tenant acknowledges that on the
Commencement Date the Premises shall be delivered to Tenant in the configuration
set forth on Exhibit A-3 hereto.



15

 

--------------------------------------------------------------------------------

 



(b) Surrender of Premises.  Tenant agrees on the last day of the Term, or on the
sooner termination of this Lease, to surrender the Premises promptly and
peaceably to Landlord in the configuration set forth in the Surrender Plans
attached hereto as Attachment 2 to the Tenant Work Letter attached as Exhibit C
to this Lease (the “Tenant Work Letter”) and the Detailed Surrender Plans (as
defined below).  If the Surrender Plans and/or the construction notes set forth
on such plans are inconsistent with the provisions of this Paragraph 9(b), then,
in that event, the Surrender Plans will prevail.  At least ten (10) months
before the Expiration Date, Tenant at its sole cost and expense shall prepare
construction drawings that are consistent with and a logical evolution of the
Surrender Plans and that contain the specifications and other detailed
information required for submittal to and processing by the City of San Jose
Building Department (the “Detailed Surrender Plans”) for Landlord’s review and
approval, which shall not be unreasonably withheld, delayed or conditioned.  The
process for preparation and approval of the Detailed Surrender Plans and any
iterations thereof shall be governed by Section 11 of this Lease.  Tenant shall
thereafter, as and when appropriate, submit to and obtain approval by the City
of San Jose of the Detailed Surrender Plans.  Following approval of the Detailed
Surrender Plans by Landlord and the City of San Jose, Tenant shall cause the
work described in the Detailed Surrender Plans to be completed as and when
required by this Lease.  Tenant will surrender the Premises in compliance with
all applicable city, county, state and federal laws, including the ADA, and all
other applicable Laws.  The Premises will be returned uniform in appearance,
color scheme and texture, including but not limited to all floor coverings,
walls and ceilings.  All heating, ventilation and air conditioning (“HVAC”),
plumbing, electrical and other Systems and Equipment (as defined in Paragraph
12(a)) will be returned in good operating condition and repair.  All windows
will be washed.  Tenant shall remove all Alterations (as defined in Paragraph
11) that may have been made in or to the Premises except to the extent that
Landlord has expressly agreed in writing to allow any particular Alteration to
remain within the Premises.  All cables and other Lines installed by Tenant
shall be removed as provide in Paragraph 15.  If Tenant fails to complete the
removal of Specialty Alterations and/or to repair any damage caused by the
removal thereof, and/or to return the Premises to the condition required by this
Paragraph 9(b) prior to the expiration of the Term or prior termination of this
Lease, then at Landlord’s option, either (A) Tenant shall be deemed to be
holding over in the Premises and Rent shall continue to accrue in accordance
with the terms of Paragraph 32, below, until such work shall be completed,
and/or (B) Landlord may do so and may charge the cost thereof to Tenant.

(c) Landlord Surveys.  During the last nine (9) months of the Term, Landlord
shall have the right to hire independent contractors to inspect and survey the
Building to confirm the Building’s compliance with ADA and other codes and to
confirm the condition of the HVAC, mechanical, life-safety, sprinklers,
elevators, and electrical systems serving the Building for the purpose of
determining whether they have or have not been properly maintained by Tenant,
and Tenant shall pay the commercially reasonable cost of such surveys (but not
multiple surveys on the same subject matter) within thirty (30) days after
receipt of a statement therefor from Landlord.

(d) Removal of Personal Property.  On or before the end of the Term or sooner
termination of this Lease, Tenant shall remove all of Tenant’s personal property
and trade fixtures from the Premises, and all property not so removed on or
before the end of the Term or sooner termination of this Lease shall be deemed
abandoned by Tenant and title to same shall thereupon pass to Landlord without
compensation to Tenant.  Upon termination of this Lease, Landlord may remove all
moveable furniture and equipment so abandoned by Tenant, at Tenant’s sole cost,
and repair any damage caused by such removal at Tenant’s sole cost.

(e) Indemnity.  If the Premises are not surrendered at the end of the Term or
sooner termination of this Lease in the condition required by this Lease, Tenant
shall indemnify Landlord and the other Indemnified Parties against loss,
liability and other Claims resulting from the delay by Tenant in so surrendering
the Premises including, without limitation, any Claims made by any succeeding
Tenant

16

 

--------------------------------------------------------------------------------

 



founded on such delay.  Nothing contained herein shall be construed as an
extension of the Term hereof or as consent by Landlord to any holding over by
Tenant.  The voluntary or other surrender of this Lease or the Premises by
Tenant or a mutual cancellation of this Lease shall not work as a merger and, at
the option of Landlord, shall either terminate all or any existing subleases or
subtenancies or operate as an assignment to Landlord of all or any such
subleases or subtenancies.

10. “AS-IS” BASIS. Tenant acknowledges and agrees that the Premises are leased
strictly on an “as-is” basis and in their present condition.  Landlord shall not
be required to make, nor be responsible for any cost, in connection with any
repair, restoration, and/or improvement to the Premises in order for this Lease
to commence, or (except as described in Paragraph 28 and Paragraph 29 below)
thereafter, throughout the Term.  Except as otherwise expressly set forth in
this Lease, Landlord makes no warranty or representation of any kind or nature
whatsoever as to the condition or repair of the Premises, nor as to the use or
occupancy which may be made thereof.  Tenant acknowledges and agrees that Tenant
has been given, at Tenant's own cost and expense, a full opportunity to inspect
and investigate each and every aspect of the Premises, either independently or
through agents of Tenant's choosing, including, without limitation: (i) all
matters relating to the title, together with all governmental and other legal
requirements such as taxes, assessments, zoning, use permit requirements,
building permit requirements, building codes and other development requirements;
(ii) the size of or physical condition of the Premises, access to the Premises
and all other physical and functional aspects of the Premises; and (iii) all
other matters of any significance affecting the Premises whether physical in
nature or intangible in nature.  TENANT SPECIFICALLY ACKNOWLEDGES AND AGREES
THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS LEASE, LANDLORD IS LEASING THE
PREMISES ON AN “AS IS, WHERE IS, WITH ALL FAULTS” BASIS AND THAT TENANT IS NOT
RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, FROM LANDLORD, LANDLORD'S AGENTS OR BROKERS, AS TO ANY MATTERS
CONCERNING THE PREMISES AND THOSE ITEMS AND ASPECTS OF THE PREMISES REFERENCED
IMMEDIATELY ABOVE, INCLUDING, WITHOUT LIMITATION: (i) the quality, nature,
adequacy and physical condition of the Premises, including, without limitation,
access, soils, geology and any ground water; (ii) the existence, quality,
nature, adequacy, and physical condition of utilities serving the Premises;
(iii) the use, habitability, merchantability, or fitness, suitability, value or
adequacy of the Premises for any particular purpose; (iv) the zoning or other
legal status of the Premises or any other public or private restrictions on use
of the Premises; (v) the compliance of the Premises or the Premises' operation
with any applicable Laws or other requirements of any governmental or
quasi‑governmental entity or any other person or entity; (vi) the presence of
Hazardous Materials in, at, on, under, from or about the Premises (including,
without limitation, soil and groundwater conditions) or the adjoining or
neighboring Premises; (vii) the quality of any labor and materials used in any
improvements on or benefiting the Premises; (viii) condition of title to the
Premises; and (ix) the economics of the present or future operation of the
Premises. 

 

11.  ALTERATIONS AND ADDITIONS.

(a) Landlord's Consent to Alterations.  Tenant shall not make any improvements,
alterations, additions or changes to the Premises or any mechanical, alarm,
sprinkler, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the "Alterations") without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than thirty (30) days prior to the commencement thereof, and
which consent shall not be unreasonably withheld by Landlord with respect to
proposed Alterations that (a) comply with all applicable Laws; (b) are
reasonably compatible with the design of the Building, its architecture and
Systems and Equipment; (c) do not unreasonably interfere with the use and
occupancy of other tenants; (d) do not affect the structural portions of the
Building , including, without limitation, the foundation, footings, floor slabs,
ceilings, roof, columns, beams, shafts, stairs, stairwells, escalators,
elevators, base building restrooms and

17

 

--------------------------------------------------------------------------------

 



all Common Areas (collectively, the "Building Structure"); and (e) do not affect
the exterior appearance of the Building.  Additionally, Landlord’s consent shall
not be required for any Alteration that satisfies all of the following criteria
(a “Minor Alteration”): (1) is not visible from the exterior of the Premises or
Building; (2) complies with clauses (a) through (e) above; and (3) costs less
than Fifty Thousand Dollars ($50,000) (the “Alterations Threshold”) for any one
project.  The Alterations Threshold will be increased every fifth (5th)
anniversary of the Commencement Date, by the aggregate increase in the CPI most
recently issued prior to such anniversary over the CPI most recently issued
prior to the Commencement Date.  As used herein, the “CPI” shall mean the
Consumer Price Index-All Urban Consumers  (San Francisco-Oakland-San Jose All
Items, 1982-1984=100), issued by the Bureau of Labor Statistics, or such
replacement index as Landlord and Tenant may mutually agree upon.  It shall be
deemed reasonable for Landlord to withhold its consent to any Alteration which
affects the Building Structure or Systems and Equipment or is visible from the
exterior of the Building.  The construction of the Tenant Improvements shall be
governed by the terms of the Tenant Work Letter and not the terms of this
Paragraph 11.  Landlord agrees to respond to any request by Tenant for approval
of Alterations which approval is required hereunder within ten (10) Business
Days after delivery of Tenant’s written request (which request shall be
accompanied by the proposed plans and drawings prepared by Tenant’s
then-architect and engineers).  All such plans and drawings shall comply with
the drawing format and specifications reasonably required by Landlord, and shall
be subject to Landlord's approval, which shall not be unreasonably withheld,
delayed or conditioned.  Landlord’s response shall be in writing and, if
Landlord withholds its consent, Landlord shall specify in reasonable detail in
Landlord’s notice of disapproval, the basis for such disapproval, and the
changes to Tenant’s plans which would be required in order to obtain Landlord’s
approval.  If Landlord fails to notify Tenant of Landlord’s approval or
disapproval within such ten (10) business day period, Tenant shall have the
right to provide Landlord with a second written request for approval (a “Second
Request”) that contains the following statement in bold and capital
letters:  “THIS IS A SECOND REQUEST FOR APPROVAL OF PLANS PURSUANT TO THE
PROVISIONS OF PARAGRAPHS 11(a) AND 11(b) OF THE LEASE.  IF LANDLORD FAILS TO
RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN
LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE ALTERATIONS DESCRIBED HEREIN.”  If
Landlord fails to respond to such Second Request within five (5) business days
after receipt by Landlord, the Alterations in question shall be deemed approved
by Landlord.  Notwithstanding the foregoing, if the time period for Landlord’s
response would fall between December 20 and January 2 (the “Blackout Period”),
then for each such day falling during the Blackout Period, the time period for
Landlord to respond to any request for Alteration shall be extended on a
day-for-day basis.  If Landlord timely delivers to Tenant notice of Landlord’s
disapproval of any plans, Tenant may revise Tenant’s plans to incorporate the
changes suggested by Landlord in Landlord’s notice of disapproval, and resubmit
such plans to Landlord; in such event, the scope of Landlord’s review of such
plans shall be limited to Tenant’s correction of the items in which Landlord had
previously objected in writing.  Landlord’s review and approval (or deemed
approval) of such revised plans shall be governed by the provisions set forth
above in this Paragraph 11(a)).  The procedure set out above for approval of
Tenant’s plans will also apply to any change, addition or amendment to Tenant’s
plans.

(b) Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations or material repairs of the Premises which involve the
Building Structure or material work on the Systems and Equipment or that affect
the exterior appearance of the Building (a “Major Alteration”), such
requirements as Landlord in its reasonable discretion, commensurate with the
provisions of owners of Comparable Buildings (as defined in Section 31(d)), may
deem desirable, including, but not limited to, the requirement that Tenant
utilize for such purposes only contractors, subcontractors, materials, mechanics
and materialmen selected by Tenant and approved by Landlord (such approval not
to be unreasonably withheld), and the requirement that upon Landlord's request
delivered concurrently with Landlord’s consent to any Specialty Alterations that
Tenant, at Tenant's expense, remove such Specialty Alterations upon the
expiration or any early termination of the Term.  As

18

 

--------------------------------------------------------------------------------

 



used herein, a “Specialty Alteration” shall mean any Alteration that is not a
normal and customary general office improvement or that materially deviates from
the Surrender Plans, including, but not limited to improvements which (i)
perforate, penetrate or require reinforcement of a floor slab (including,
without limitation, interior stairwells or high-density filing or racking
systems), (ii) consist of the installation of a raised flooring system, (iii)
consist of the installation of a vault or other similar device or system
intended to secure the Premises or a portion thereof in a manner that exceeds
the level of security necessary for ordinary office space, (iv) involve material
plumbing connections (such as, for example but not by way of limitation,
kitchens, saunas, showers, and executive bathrooms outside of the Building core
and/or special fire safety systems), (v) consist of the dedication of any
material portion of the Premises to non-office usage (such as laboratories,
classrooms, bicycle storage rooms, or “cooking” kitchens), (vi) can be seen from
outside the Premises, or (vii) are required to be removed under Paragraph 9(b)
or the Surrender Plans (or the Detailed Surrender Plans, as applicable).  As a
condition to Landlord’s obligation to consider any request for consent to any
Alterations, Tenant agrees to pay Landlord within thirty (30) days after
Tenant’s receipt of invoices and reasonable supporting documentation for the
reasonable out-of-pocket third party costs and expenses of consultants,
engineers, architects and others for reasonable review of plans and
specifications for the construction of the proposed Alterations.  Tenant shall
construct such Alterations and perform such repairs in conformance with any and
all applicable rules and regulations of any federal, state, county or municipal
code or ordinance and pursuant to a valid building permit, issued by the City,
and in conformance with Landlord’s construction rules and regulations; provided,
however, that prior to commencing to construct any Alteration, Tenant shall meet
with Landlord to discuss Landlord's design parameters and code compliance
issues.  In performing the work of any such Alterations, Tenant shall have the
work performed in such manner so as not to obstruct access to the Complex or any
portion thereof, by any other tenant of the Complex, and so as not to obstruct
the business of Landlord or other tenants in the Complex.  Tenant shall not use
(and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord's reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Complex.  In addition to Tenant's
obligations under Paragraph 22 of this Lease, upon completion of any
Alterations, Tenant agrees to cause a Notice of Completion to be recorded in the
office of the recorder of the county in which the Building is located in
accordance with Section 8182 of the Civil Code of the State of California or any
successor statute, and Tenant shall deliver to Landlord a reproducible copy of
the "as built" drawings of the Alterations as well as all permits, approvals and
other documents issued by any governmental agency in connection with the
Alterations.  At the conclusion of construction, Tenant shall (i) cause its
architect to update the drawings as necessary to reflect all changes made to the
Alterations Constructions Drawings during the course of construction, and (ii)
deliver to Landlord two (2) sets of sepias of such as-built drawings as well as
CAD and pdf copies of same, and (ii) deliver to Landlord a copy of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems relating to such Alterations.

(c) Payment for Alterations.  Tenant shall obtain final lien releases and
waivers in a form reasonably satisfactory to Landlord in connection with
Tenant's payment for work to contractors, subcontractors and
materialmen.  Tenant shall pay for all overhead, general conditions, fees and
other costs and expenses of the Alterations, and shall pay to Landlord a
Landlord supervision fee of three percent (3%) of the cost of the Alterations.

(d) Construction Insurance.  In addition to the requirements of Paragraph 17 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or Tenant’s general contractor carries "builder's all risk" or
“course of construction” insurance in an amount reasonably approved by Landlord
covering the construction of such Alterations, and that Tenant and the general
contractor carry general liability, worker’s compensation, and such other
insurance as Landlord may reasonably require, it being

19

 

--------------------------------------------------------------------------------

 



understood and agreed that all of such Alterations shall be insured by Tenant
pursuant to Paragraph 17 of this Lease immediately upon completion thereof.  In
addition, if the estimated costs of the Alterations exceeds One Hundred Fifty
Thousand Dollars ($150,000.00) Landlord may, in its discretion, require Tenant
to obtain at Landlord’s option a lien and completion bond or some alternate form
of security reasonably satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations.

(e) Removal of Alterations; Landlord's Property.  All Alterations that may be
installed in the Premises, from time to time, shall be made at the sole cost of
Tenant.  During the final six (6) month of the Term, Landlord and Tenant will
endeavor to meet and confer to determine which, if any, of the Specialty
Alterations previously made by Tenant which Landlord continues to desire that
Tenant surrender with the Premises upon expiration of the Term.  If Landlord
agrees in writing that any such Specialty Alterations may remain at and be
surrendered with the Premises upon expiration of the Term or upon prior
termination of this Lease, the same shall become a part of the Premises and the
property of Landlord upon expiration of the Term or upon prior termination of
this Lease.  Notwithstanding the foregoing, if the parties fails to meet prior
to the expiration of the Term, or if Landlord does not agree to permit any
Specialty Alterations to remain and be surrendered with the Premises, Tenant’s
obligations with respect to such Specialty Alterations shall be governed by
Paragraph 9(b).  If Tenant fails to complete such removal and/or to repair any
damage caused by the removal of any Specialty Alterations and return the
affected portion of the Premises to the condition required hereunder,
(i) Landlord may do so and may charge the cost thereof to Tenant, or (ii) Tenant
shall be obligated to do so and will be deemed to be holding over until such
time as the removal and restoration is completed (and, accordingly, the terms of
Paragraph 32 of this Lease shall be applicable during such period).  Tenant
hereby protects, defends, indemnifies and holds Landlord harmless from all liens
and other Claims in any manner relating to the installation, placement, removal,
or financing of any such Alterations, improvements, fixtures and/or equipment
in, on or about the Premises except to the extent the same arises out of the
gross negligence or willful misconduct of Landlord or Landlord’s agents,
employees or contractors, which obligations of Tenant shall survive the
expiration or earlier termination of this Lease.

12. TENANT MAINTENANCE.

(a) At its sole cost and expense, Tenant shall keep and maintain and repair the
Premises (including appurtenances) and every part thereof in a high standard of
maintenance and repair, or replacement, and in good and sanitary
condition.  Tenant’s maintenance and repair responsibilities herein referred to
include, but are not limited to, providing janitorial service, cleaning, repair
and replacement, as necessary, of all windows (interior and exterior), window
frames, plate glass and glazing (destroyed by accident or act of third parties),
truck doors, plumbing systems (such as water and drain lines, sinks, toilets,
faucets, drains, showers and water fountains), electrical systems (such as
panels, conduits, outlets, lighting fixtures, lamps, bulbs, tubes and ballasts),
HVAC systems and components thereof (such as compressors, fans, air handlers,
VAV boxes, ducts, mixing boxes, thermostats, time clocks, boilers, heaters,
supply and return grills), and other Systems and Equipment (as defined below),
electrical wiring and conduits, gas lines, water pipes, sprinkler, alarm and
other life safety systems, and plumbing and sewage fixtures and pipes (both
within the Building and outside the Building up to the point where any such pipe
connects to the sewer main), foundations, slabs, structural elements and
exterior surfaces of the Premises, roofs, downspouts, all interior improvements
within the Premises including but not limited to wall coverings, window
coverings, carpet, floor coverings, partitioning, ceilings, doors (both interior
and exterior), including closing mechanisms, latches, locks, any exterior ramps
and railings at the entrances of the Building, skylights (if any), automatic
fire extinguishing systems, security systems, alarm systems, and elevators and
all other interior improvements of any nature whatsoever.  As used herein, the
term “Systems and Equipment” means any plant, machinery, transformers, duct
work, cable, wires, and other equipment, facilities, and systems designed to
supply

20

 

--------------------------------------------------------------------------------

 



heat, ventilation, air conditioning and humidity or any other services or
utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security, or
fire/life safety systems or equipment, or any other mechanical, electrical,
electronic, computer or other systems or equipment which serve the Building
and/or any other building in the Complex in whole or in part.

Notwithstanding the foregoing to the contrary, if any Systems or Equipment (or
major component thereof) or major component of the Building Structure requires
replacement during the Term, including any replacement required by Law (and
provided such replacement is not necessitated by (w) casualty or condemnation,
(x) Tenant’s failure to perform reasonable periodic maintenance and customary
and reasonable repairs of such item, (y) Tenant’s misuse of such item, or (z)
the negligence or willful misconduct of Tenant or any Tenant Party, it being
agreed that Tenant shall be solely responsible for any repairs or replacements
necessitated by the preceding clauses (x), (y), and (z)), Landlord and Tenant
shall cooperate in good faith to determine the best suitable replacement for
such item (or component); in connection therewith, the parties will attempt to
identify a substantially similar replacement item, and neither party shall have
the right to require that the capacity, quality or size of such item be upgraded
as a part of such replacement, unless the party requiring such upgrade agrees to
bear any increased cost associated with the acquisition of an upgraded item
compared to the acquisition of a reasonably similar substitute item (however, if
applicable law requires an upgrade, the parties will share the cost of such
upgrade as described herein).  Upon determining a mutually agreeable replacement
item, the parties shall share the cost of such replacement (other than any
increased cost associated with an upgrade, as described above), as follows:  (i)
Tenant shall bear the first One Hundred Thousand Dollars ($100,000.00) of the
cost of the replacement, (ii) Landlord shall initially bear the cost of such
replacement in excess of One Hundred Thousand Dollars ($100,000.00) but, from
and after the date of such replacement, Tenant shall pay to Landlord, as and
when Base Rent is payable hereunder, an amount equal to 1/120 of the applicable
replacement cost which was so initially borne by Landlord (it being the
intention of the parties hereto that any such item or unit will be assumed to
have a useful life of approximately ten (10) years, and that the foregoing
formula allocates to Tenant a proportionate share of the cost of such
replacement equal to the relationship between the then-remaining Term and the
useful life of the unit (or component) in question).  The amortized cost of such
expenditure may include interest at the rate paid by Landlord on any funds
borrowed (or, if Landlord elects to fund such expenditure using its own funds,
at the market rate of interest, as reasonably determined by Landlord that
Landlord reasonably would have paid had Landlord elected to finance such
expenditure) from an unaffiliated third-party financial institution, but in no
event greater than the Interest Rate.

(b) Without limiting the foregoing, at its sole cost and expense Tenant shall
enter into a contract or contracts (each a “Service Contract”) in form and
substance reasonably approved by Landlord with qualified, experienced
professional third party service companies reasonably approved by Landlord to
perform its maintenance, repair and replacement of these portions of the Systems
and Equipment which require regularly scheduled periodic maintenance, including
the HVAC systems (which shall provide for and include, without limitation,
replacement of filters, oiling and lubricating of machinery, parts replacement,
adjustment of drive belts, oil changes and other preventive maintenance,
including annual maintenance of duct work, interior unit drains and caulking of
sheet metal, and recaulking of jacks and vents on an annual basis), elevators,
the roof, the building fire/life-safety systems, and the electrical and plumbing
systems.  On an annual basis, Landlord shall have the right to review and
approve each contractor or vendor retained by Tenant to perform scheduled
maintenance and repairs and, if Landlord reasonably determines that such
contractor or vendor is not performing adequate maintenance or repair, Landlord
may require that Tenant replace such contractor or vendor with a contractor or
vendor reasonably approved by Landlord.  The HVAC Service Contract shall provide
for the HVAC service provider to maintain, repair and replace when necessary all
HVAC equipment which serves the Premises and to keep the same in good condition
through regular inspection and servicing at least once every sixty

21

 

--------------------------------------------------------------------------------

 



(60) days.  Tenant also shall maintain continuously throughout the Term a
Service Contract for the washing of all windows in the Premises (both interior
and exterior surfaces) with a contractor approved by Landlord, which provides
for the periodic washing of all such windows at least once every ninety (90)
days and Service Contracts for the inspection, testing and servicing of the
life-safety and elevator systems in the Premises, with a contractor reasonably
approved by Landlord.  Upon Tenant’s request, Tenant shall furnish Landlord with
copies of all such Service Contracts.

(c) All repairs and replacements required of Tenant shall be promptly made with
new materials and equipment of like kind and quality, subject to the commercial
availability of like kind materials.  If any maintenance, repairs, replacements
or other work to be performed pursuant to this Paragraph 12 affects the Building
Structure or exterior of the Premises or if any non-scheduled material repair or
replacement work relates to the Systems and Equipment, or if the estimated cost
of any item of repair or replacement to the Building Structure or Systems and
Equipment exceeds Fifty Thousand Dollars ($50,000.00), then Tenant shall first
obtain Landlord’s written approval of the scope of work, plans therefor,
materials to be used, and the contractor that will perform the work, such
approval not to be unreasonably withheld, conditioned or delayed and to be
governed by the provisions of Paragraph 11(a) above.  Tenant agrees to provide
carpet shields under all rolling chairs.  Tenant shall employ only qualified,
reputable and licensed contractors and vendors to perform maintenance,  repairs
and other services at the Premises.

(d) Tenant shall regularly, in accordance with commercially reasonable
standards, generate and maintain preventive maintenance records relating to the
Systems and Equipment, including copies of all Service Contracts (“Books and
Records”).  In addition, within thirty (30) days following Landlord’s written
request, Tenant shall make available for Landlord’s review (or at Tenant’s
option, deliver to Landlord copies of) the Books and Records.  Within thirty
(30) days following Tenant’s receipt of written request from Landlord, Tenant
shall make available for Landlord’s review (or at Tenant’s option, deliver to
Landlord copies of) any maintenance and repair reports, documents and back-up
materials related to the maintenance, repair and other work required to be
performed by Tenant, to the extent the same are regularly and customarily
generated and maintained by, and in the possession of, Tenant or its management
team (collectively, the “M&R Reports”).  Tenant’s obligation to deliver Books
and Records and M&R Reports shall survive the Expiration Date and the prior
termination of this Lease for a period not to exceed twelve (12) months.

(e) In the event any of the above maintenance responsibilities apply to any
other tenant(s) of Landlord where there is common usage with other tenant(s),
such maintenance responsibilities and charges shall be allocated to the Premises
by square footage or other equitable basis as calculated and determined by
Landlord.

13. UTILITIES.

(a) Upon commencement of the Term, Tenant shall have all utilities servicing the
Premises transferred into Tenant’s name; Landlord will reasonably cooperate with
Tenant’s efforts to do so.  Tenant shall pay promptly, as the same become due,
all charges for water, gas, electricity, telephone, broad band, internet, and
other electronic communication service, sewer service, waste pick-up and any
other utilities, materials or services furnished directly to or used by Tenant
on or about the Premises during the Term, including, without limitation, any
temporary or permanent utility surcharge or other exactions whether or not
hereinafter imposed.  In the event the above charges apply to any other
tenant(s) of Landlord where there is common usage with other tenant(s), such
charges shall be allocated to the Premises by square footage or other equitable
basis as calculated and determined by Landlord.



22

 

--------------------------------------------------------------------------------

 



(b) In the event any governmental authority having jurisdiction over the Land or
the Building promulgates or revises any Law or building, fire or other code or
imposes mandatory controls or guidelines on Landlord or the Land or the Building
relating to the use or conservation of energy or utilities or the reduction of
automobile or other emissions (collectively, “Controls”) or in the event
Landlord is required to make alterations to the Land or the Building in order to
comply with such mandatory Controls, Landlord may, in its sole discretion,
comply with such Controls or make such alterations to the Land or the Building
related thereto but will us commercially reasonable efforts to carry out any
such work in a manner calculated to minimize disturbance to Tenant’s business
operations therein as described in Paragraph 25 below.  Such compliance and the
making of such alterations shall not constitute an eviction of Tenant,
constructive or otherwise, or impose upon Landlord any liability whatsoever,
including, but not limited to, liability for consequential damages or loss of
business by Tenant.  Costs incurred by Landlord in connection with
implementation of mandatory Controls shall be included in Operating Expenses,
and will be amortized as if such costs are Permitted Capital Items.

(c) Landlord shall not be liable for and Tenant shall not be entitled to any
abatement or reduction of Rent by reason of any interruption or failure of
utility services to the Premises, including without limitation any interruption
or failure that is caused by accident, breakage, repair, strikes, lockouts, or
other labor disturbances or labor disputes of any nature, or by any other cause,
similar or dissimilar, beyond the reasonable control of Landlord.

14. TAXES.

(a) Real Property Taxes.  As Additional Rent and in accordance with Paragraph
5(e) of this Lease, Tenant shall pay to Landlord, monthly in advance pursuant to
an Estimate or as they become due pursuant to statements submitted by Landlord,
Tenant’s Proportionate Share (which shall be allocated to the Premises by square
footage or other equitable basis, as calculated by Landlord) of all Real
Property Taxes relating to the Complex accruing during the Term of this
Lease.  The term “Real Property Taxes” shall also include supplemental taxes
related to the period of the Term whenever levied, including such taxes that may
be levied after the Term has expired.  The term “Real Property Taxes”, as used
herein, shall mean (i) all taxes, assessments, levies and other charges of any
kind or nature whatsoever, general and special, foreseen and unforeseen
(including all installments of principal and interest required to pay any
general or special assessments for public improvements and any increases in
taxes resulting from reassessments caused by any change in ownership of the
Premises) now or hereafter imposed by any governmental or quasi-governmental
authority or special district having the direct or indirect power to tax or levy
assessments, which are levied or assessed against, or with respect to the value,
occupancy or use of, all or any portion of the Complex (as now constructed or as
may at any time hereafter be constructed, altered, or otherwise changed) or
Landlord’s interest therein; any improvements located within the Complex
(regardless of ownership); the fixtures, equipment and other property of
Landlord, real or personal, that are an integral part of and located in the
Complex; or Parking Areas, public utilities, or energy within the Complex;
(ii) all charges, levies or fees imposed by reason of environmental regulation
or other governmental control of the Complex; (iii) assessments, taxes, fees,
levies and charges may be imposed by governmental agencies for services such as
fire protection, street, sidewalk and road maintenance, refuse removal and for
other governmental services; (iv) governmental or private assessments or the
Complex’s contribution towards a governmental or private cost-sharing agreement
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies; (v) any assessment, tax, fee, levy,
or charge allocable to or measured by the area of the Premises or the Rent
payable hereunder, including, without limitation, any business or gross income
tax or excise tax with respect to the receipt of such rent, or upon or with
respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; (vi) any assessment, tax, fee, levy or charge, upon this transaction or
any document to which Tenant is a party, creating or transferring an interest or
an estate in the

23

 

--------------------------------------------------------------------------------

 



Premises; (vii) any increases in taxes arising under Proposition 13 adopted by
the voters of the State of California in the June 1978 election; and (viii) all
costs and fees (including reasonable attorneys’ fees) incurred by Landlord in
reasonably contesting any Real Property Tax and in negotiating with public
authorities as to any Real Property Tax.  Any costs and expenses (including,
without limitation, reasonable attorneys' and consultants' fees) incurred in
attempting to protest, reduce or minimize Real Property Taxes shall be included
in Real Property Taxes in the fiscal year such expenses are incurred.  Tax
refunds shall be credited against Real Property Taxes and refunded to Tenant
regardless of when received, based on the fiscal year to which the refund is
applicable, provided that in no event shall the amount to be refunded to Tenant
for any such fiscal year exceed the total amount paid by Tenant for such fiscal
year.  If Real Property Taxes for any period during the Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant's proportionate of any
such increased Real Property Taxes.  If any Real Property Tax can be paid by
Landlord in installments, then, for the purpose of calculating Tenant's
obligation to pay Real Property Taxes, any such Real Property Tax shall be
deemed to be paid by Landlord in the maximum allocable number of installments,
regardless of the manner in which Landlord actually pays such Real Property
Taxes.

(b) Alternative Real Property Taxes.  If at any time during the Term of this
Lease the taxation or assessment of the Complex prevailing as of the
Commencement Date of this Lease shall be altered so that in lieu of or in
addition to any Real Property Tax described above there shall be levied,
assessed or imposed (whether by reason of a change in the method of taxation or
assessment, creation of a new tax or charge, or any other cause) an alternate or
additional tax or charge (i) on the value, use or occupancy of the Complex or
Landlord’s interest therein or (ii) on or measured by the gross receipts, income
or rentals from the Complex, on Landlord’s business of leasing the Complex, or
computed in any manner with respect to the operation of the Complex, then any
such tax or charge, however designated, shall be included within the meaning of
the term “Real Property Taxes” for purposes of this Lease.  If any Real Property
Tax is based upon property or rents unrelated to the Complex, then only that
part of such Real Property Tax that is fairly allocable to the Complex shall be
included within the meaning of the term “Real Property Taxes.”

(c) Exclusions from Real Property Taxes.  Notwithstanding the foregoing, the
term “Real Property Taxes” shall not include (i) estate, inheritance, gift or
franchise taxes of Landlord or the federal or state net income tax imposed on
Landlord’s income from all sources, (ii) penalties incurred as a result of
Landlord's negligence, inability or unwillingness to make payments of, and/or to
file any tax or informational returns with respect to, any Real Property Taxes,
when due, or (iii) any taxes directly payable by Tenant or any other tenant in
the Complex under the applicable provisions in their respective leases.

(d) Pursuit of Claim for Reduction of Real Property Taxes.  After written
request (the "Tax Notice") by Tenant, at Landlord's option, either (i) Landlord
shall diligently pursue claims for reductions in Real Property Taxes, in which
event Landlord shall provide Tenant with detailed information as to how Landlord
will pursue such claims, or (ii) Tenant may pursue such claims with Landlord's
concurrence, in the name of Landlord, or (iii) Tenant may pursue such claims in
the name of Landlord without Landlord's concurrence.  In the event that Landlord
does not elect either item (i) or (ii), above, within thirty (30) days of
receipt of the Tax Notice, Tenant shall thereafter have the right to pursue such
claims under item (iii), above.  If Landlord either agrees to pursue such claims
or concurs in the decision to pursue such claims but elects to have them pursued
by Tenant, the cost of such proceedings shall be paid by Landlord and included
in Real Property Taxes in the year such expenses are paid.  If Tenant pursues
such claims without obtaining Landlord's concurrence and such contest is
successful, then the cost of such proceedings, but in no event more than the
cumulative tax savings to Landlord achieved, shall be deducted from Operating
Expenses payable by Tenant in the fiscal year such expenses are paid. 

24

 

--------------------------------------------------------------------------------

 



Tenant may deliver a Tax Notice prior to the issuance of the actual tax bill by
the taxing authority or receipt by Tenant of a billing from Landlord.

(e) Taxes on Tenant’s Property.

(i) Tenant shall be liable for and shall pay ten (10) days before delinquency,
taxes levied against any personal property or trade fixtures placed by Tenant in
or about the Premises.  If any such taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property or if the assessed
value of the Premises is increased by the inclusion therein of a value placed
upon such personal property or trade fixtures of Tenant and if Landlord, after
written notice to Tenant, pays the taxes based on such increased assessment,
which Landlord shall have the right to do regardless of the validity thereof,
but only under proper protest if requested by Tenant, Tenant shall within thirty
(30) days following demand, as the case may be, repay to Landlord the taxes so
levied against Landlord, or the proportion of such taxes resulting from such
increase in the assessment; provided that in any such event Tenant shall have
the right, in the name of Landlord and with Landlord’s full cooperation, to
bring suit in any court of competent jurisdiction to recover the amount of such
taxes so paid under protest, and any amount so recovered shall belong to Tenant.

(ii) If any improvements in the Premises, whether installed, and/or paid for by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation materially higher than the valuation at which standard office
improvements in other space in the Complex are assessed, then the real property
taxes and assessments levied against the Landlord or the Complex by reason of
such excess assessed valuation shall be deemed to be taxes levied against
personal property of the Tenant and shall be governed by the provisions of
Paragraph 14(d)(i) above.  If the records of the County Assessor are available
and sufficiently detailed to serve as a basis for determining whether such
Tenant improvements are assessed at a higher valuation than standard office
space improvements in other space in the Complex, such records shall be binding
on both the Landlord and the Tenant.  If the records of the County Assessor are
not available or sufficiently detailed to serve as a basis for making such
determination, the actual cost of construction shall be used.

15. CABLING AND LINES. Tenant may install, maintain, replace, remove or use any
communications or computer wires and cables (collectively, the "Lines") at the
Complex in or serving the Premises, provided that (i) Tenant shall obtain
Landlord’s prior written consent, use Landlord’s designated contractor for
provision of cabling and riser management services (or, if Landlord does not
have a designated contractor, then an experienced and qualified contractor
reasonably approved in writing by Landlord), and comply with all of the other
provisions of Paragraph 11 of this Lease, (ii) an acceptable number of spare
Lines and space for additional Lines shall be maintained for existing and future
occupants of the Complex, as determined in Landlord’s reasonable opinion,
(iii) the Lines therefor (including riser cables) shall be (x) appropriately
insulated to prevent excessive electromagnetic fields or radiation,
(y) surrounded by a protective conduit reasonably acceptable to Landlord, and
(z) identified in accordance with the "Identification Requirements," as that
term is defined below, (iv) any new or existing Lines servicing the Premises
shall comply with all applicable Laws, (v) as a condition to permitting the
installation of new Lines, Tenant shall remove the existing Lines located in or
serving the Premises which are being replaced by the new Lines and repair any
damage in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith.  All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant’s name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4’) outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines’ termination point(s) (collectively, the
"Identification Requirements").  Upon the expiration of the Term, or immediately
following any earlier termination of

25

 

--------------------------------------------------------------------------------

 



this Lease, Tenant shall, at Tenant’s sole cost and expense, remove all Lines
installed by Tenant, and repair any damage caused by such removal.  In the event
that Tenant fails to complete such removal and/or fails to repair any damage
caused by the removal of any Lines, Landlord may do so and may charge the cost
thereof to Tenant.  Landlord reserves the right to require that Tenant remove
any Lines located in or serving the Premises which are installed in violation of
these provisions, or which are at any time (1) are in violation of any
Applicable Laws, (2) are inconsistent with then-existing industry standards
(such as the standards promulgated by the National Fire Protection Association
(e.g., such organization’s "2002 National Electrical Code")), or (3) otherwise
represent a dangerous or potentially dangerous condition.

 

16.  ABATEMENT.

(a) Generally.  The obligations of Tenant under this Lease shall be separate and
independent covenants.  All covenants and agreements to be performed by Tenant
under any of the terms of this Lease shall be performed by Tenant at Tenant’s
sole cost and expense and without any abatement of Rent, except as expressly set
forth herein.  If Tenant shall fail to pay any sum of money, other than Base
Rent, required to be paid by Tenant hereunder or shall fail to perform any other
act on Tenant’s part to be performed hereunder, including Tenant’s obligations
under Paragraph 12 hereof, and such failure shall continue for fifteen (15) days
after notice thereof by Landlord, in addition to the other rights and remedies
of Landlord, Landlord may make any such payment and perform any such act on
Tenant’s part.  In the case of an emergency, no prior notification by Landlord
shall be required.  Landlord may take such actions without any obligation and
without releasing Tenant from any of Tenant’s obligations.  All sums so paid by
Landlord and all incidental costs incurred by Landlord and interest thereon at
the Interest Rate, from the date of payment by Landlord, shall be paid to
Landlord on demand as Additional Rent.  Tenant hereby waives, to the maximum
extent permitted by applicable Laws, any rights that it may now or in the future
have to quit or surrender the Premises, to terminate this Lease, or to any
abatement, except as expressly set forth herein, diminution, offset, reduction
or suspension of Rent on account of any event or circumstance, including,
without limitation, any rights it might otherwise have under the provisions of
California Civil Code Sections 1932 and 1933, or any amended, similar or
successor laws.

(b) Abatement Events.  Notwithstanding the provisions of Paragraph 16(a) above,
in the event that Tenant is prevented from using, and does not use, the Premises
or any portion thereof, as a result of (i) any repair, maintenance or alteration
performed by Landlord, or which Landlord failed to perform, which substantially
interferes with Tenant’s use of or ingress to or egress from the Complex,
Building or Premises, (ii) any interruption of services to all or any portion of
the Premises if such failure is attributable to the sole active negligence or
willful misconduct of Landlord (or Landlord’s agents, employees or contractors)
or to Landlord’s failure to perform its maintenance obligations set forth
herein, or (iii) the presence of Hazardous Materials that reasonably could be
expected to pose a risk to health or human safety and that are caused by the
acts of Landlord or Landlord’s agents, employees or contractors, then Tenant
shall have the right to give Landlord notice (the “Initial Notice”), specifying
such failure to perform by Landlord (the “Abatement Event”).  The Initial Notice
shall identify this Lease and state in bold conspicuous font the
following:  “IMMEDIATE ATTENTION REQUIRED.    THIS IS AN INITIAL NOTICE UNDER
SECTION 16(b) OF THE LEASE.  YOUR FAILURE TO CURE THE ABATEMENT EVENT DESCRIBED
IN THIS NOTICE WITHIN 5 BUSINESS DAYS PURSUANT TO SECTION 9(b) OF THE LEASE MAY
RESULT IN TENANT RECEIVING RENTAL ABATEMENT.” If Landlord has not cured such
Abatement Event within five (5) business days after the receipt of the Initial
Notice, Tenant may deliver an additional notice to Landlord (the "Additional
Notice"), specifying such Abatement Event and Tenant’s intention to abate the
payment of Rent under this Lease.  The Additional Notice shall identify this
Lease and state in bold conspicuous font the following:  “IMMEDIATE ATTENTION
REQUIRED.    THIS IS AN ADDITIONAL NOTICE UNDER SECTION 16(b) OF THE
LEASE.  YOUR FAILURE TO CURE THE ABATEMENT

26

 

--------------------------------------------------------------------------------

 



EVENT DESCRIBED IN THIS NOTICE WITHIN 5 BUSINESS DAYS PURSUANT TO SECTION 9(b)
OF THE LEASE MAY RESULT IN TENANT RECEIVING RENTAL ABATEMENT.”  If Landlord does
not cure such Abatement Event within three (3) business days of receipt of the
Additional Notice, Tenant may, upon written notice to Landlord, immediately
abate Rent payable under this Lease for that portion of the Premises rendered
untenantable and not used by Tenant, for the period beginning on the date five
(5) business days after the Initial Notice to the earlier of the date Landlord
cures such Abatement Event or the date Tenant recommences the use of such
portion of the Premises.  Such right to abate Rent shall be Tenant’s sole and
exclusive remedy at law or in equity for an Abatement Event.  Except as provided
in this Paragraph 16(b), nothing contained herein shall be interpreted to mean
that Tenant is excused from paying Rent due hereunder

17. TENANT’S INSURANCE.

(a) Tenant's Compliance with Landlord's Fire and Casualty Insurance.  At
Tenant's expense, Tenant shall comply as to the Premises with all insurance
company requirements pertaining to the use of the Premises promulgated by
Landlord’s insurer of which Tenant has received written notice.  If Tenant's
conduct or use of the Premises causes any increase in the premium for such
insurance policies, then Tenant shall reimburse Landlord for any such
increase.  Tenant, at Tenant's expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.

(b) Tenant's Insurance.  From and after the Delivery Date, and as a condition to
Landlord’s obligation to deliver possession of the Premises to Tenant, Tenant
shall maintain the following coverages in the following amounts.

(i) Liability Insurance.  Commercial General Liability (“CGL”) Insurance written
on a form that is at least as broad as form ISO CG 00 01 10 01, covering the
insured with a duty to defend against claims of bodily injury, personal injury
and property damage arising out of Tenant's operations, assumed liabilities, or
use of the Premises, including contractual liability coverage for the
performance by Tenant of the indemnity agreements set forth in Paragraph 20 of
this Lease, and coverage for damage to the Premises (including all improvements
in the Tenant’s care, custody, or control).  Tenant shall provide an endorsement
or policy excerpt showing that Tenant’s coverage is primary and any insurance
carried by Landlord shall be excess and non-contributing.  The coverage shall
also be extended to include damage caused by heat, smoke or fumes from a hostile
fire.  The policy shall not contain any intra-insured exclusions as between
insured persons or organizations.  The policy shall include a per location
aggregate, coverage for products and completed operations, independent
contractors, and contractual liability for all legal contracts, including
liabilities under this Lease as an insured contract for the performance of all
of Tenant’s indemnity obligations under this Lease, and a waiver of subrogation
(such as GC 24 04 endorsement or equivalent).  The limits of said insurance
shall not, however, limit the liability of Tenant nor relieve Tenant of any
obligation hereunder.  Such insurance shall be for limits of liability not less
than the following amounts:

Bodily Injury and
Property Damage Liability

$15,000,000 each occurrence
$15,000,000 annual aggregate

Personal Injury Liability

$15,000,000 each occurrence
$15,000,000 annual aggregate


27

 

--------------------------------------------------------------------------------

 



Tenant may achieve such coverage through a combination of primary and umbrella
coverages.

(ii) Property Insurance.  Commercial property insurance covering physical damage
to: (i) all improvements and betterments installed, made or paid for by Tenant,
and all fixtures, equipment, personal property, and all other items of Tenant's
property on the Premises installed by, for, or at the expense of Tenant, and
(ii) all Tenant Improvements and other Alterations installed by Tenant.  Such
insurance shall be written on a Special Form basis, for the full replacement
cost value (subject to reasonable deductible amounts), without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for (a) all
perils included in the CP 10 30 04 02 Coverage Special Form, (b) water damage
from any cause whatsoever, including, but not limited to, sprinkler leakage
(including as the result of earthquake), bursting, leaking or stoppage of any
pipes, explosion, and backup or overflow from sewers or drains, (c) earthquake,
(d) terrorism (to the extent such terrorism insurance is available as a result
of the Terrorism Risk Insurance Act of 2002 (Pub. L. 107-297, 116 Stat. 2322),
the Terrorism Risk Insurance Program Reauthorization Act of 2005 (Pub.
L. 109‑144), and the Terrorism Risk Insurance Program Reauthorization Act of
2007 (Pub. L. 110‑160, 121 Stat. 183), and the Terrorism Risk Insurance Program
Reauthorization Act of 20015 (“TRIPRA”) any successor statute or regulation, or
is otherwise available), (e) boiler and machinery.  In no event shall Landlord
be liable for any damage to or loss of Tenant’s personal property sustained by
Tenant, whether or not it is insured, even if such loss is caused by the
negligence of Landlord, its employees, officers, directors, or agents.  Such
insurance policies shall include a waiver of subrogration as required by
Paragraph 19.

(iii) Workers’ Compensation Insurance.  Workers' compensation insurance as
required by law, with employers’ liability coverage of at least $1,000,000.

(iv) Loss of Income.  Loss of income, business interruption, and extra expense
insurance in such amounts as will reimburse Tenant for direct and indirect loss
of earnings attributable to Tenant’s operations in the Premises due to all
perils covered in the all-risk commercial property insurance and terrorism
insurance described above for a period of at least twelve (12) months.

(v) Automobile.  Commercial automobile liability insurance written on a form at
least as broad as form ISO CA 00 01 10 01 and having a combined single limit of
not less than $2,000,000 per occurrence and insuring Tenant against liability
for claims arising out of ownership, maintenance or use of any owned, hired, or
non-owned automobiles, and including vicarious liability coverage.

(vi) Builder’s Risk and Other Construction Liability.  Tenant shall carry
all-risk Builder’s Risk insurance in an amount reasonably approved by Landlord
covering the construction of the Tenant Improvements and any Alterations made by
Tenant, and such other construction-related insurance as Landlord may reasonably
require, it being understood and agreed that the Tenant Improvements and any
Alterations shall be insured by Tenant pursuant to this Lease immediately upon
completion thereof.  Such insurance shall include such extended coverage
endorsements as may be reasonably required by Landlord including, but not
limited to, the requirement that both Tenant and all of Tenant’s agents,
contractors, and subcontractors (other than minor subtrades) shall carry
liability insurance, including Products and Completed Operation Coverage, in
amounts not less than $5,000,000 per incident, $5,000,000 in the aggregate (or
such higher limits as may be reasonably recommended by Landlord’s risk manager),
worker’s compensation insurance and automobile insurance as required by
Paragraph 17(b)(iii) and Paragraph 17(b)(v), and be in form and with companies
as are required to be carried by Tenant as set forth in this Lease, naming
Landlord and such others as the Landlord may reasonably designate as an
additional insured.  All professionals (including without limitation architects

28

 

--------------------------------------------------------------------------------

 



and engineers) providing any work for any such Tenant project shall be required
to carry professional liability errors and omissions coverage of not less than
$1,000,000 with a retention of not less than $25,000.  All insurance carried by
Tenant’s agents, contractors and subcontractors shall comply with the
requirements of Paragraph 17(b)(vii) and Paragraph 17(e).

(vii) Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall:  (i) except with respect to the coverage
described in Paragraph 17(b)(ii) above), name Landlord, Landlord's Mortgagee (as
defined in Paragraph 24(c)) of which Tenant has notice, the lessors of a ground
or underlying lease with respect to the Property of which Tenant has notice,
Landlord’s directors, officers, employees, members and managers, and any other
party having an insurable interest in the Premises whom Landlord reasonably
specifies (including, if applicable, some or all of the Indemnified Parties), as
an additional insured; (ii) be issued by an insurance company having a rating of
not less than “A” or better by Standard & Poor or “A-VIII” or better in Best's
Insurance Guide, or which is otherwise acceptable to Landlord, and authorized to
do business in the state of California; (iii) be primary insurance as to all
claims thereunder and provide that any insurance carried by Landlord is excess
and is non-contributing with any insurance requirement of Tenant; (iv) if
commercially available, provide that such insurance shall not be canceled for
non-payment of premium unless at least ten (10) days' prior written notice shall
have been given to Landlord; (v) contain a cross-liability endorsement or
severability of interest clause acceptable to Landlord; (vi) with respect to the
insurance required in Paragraph 17(b)(i) through Paragraph 17(b)(v) above, have
deductible amounts not exceeding Ten Thousand Dollars ($10,000.00); and (vii)
include waivers of subrogation as provided in Paragraph 19.  Tenant shall
deliver certificates evidencing the required coverage hereunder to Landlord on
or before (I) the earlier to occur of:  (x) the Commencement Date, and (y) the
date Tenant and/or its employees, contractors and/or agents first enter the
Premises for occupancy, construction of improvements, alterations, or any other
move-in activities, and (II) five (5) business days after the renewal of such
policies.  If Tenant receives notice from the insurer of any cancellation or
material change in coverage, Tenant shall give Landlord written notice thereof
promptly after receipt, in which event Landlord may require that Tenant procure
replacement insurance from another carrier.  If Tenant shall fail to procure or
to maintain any insurance required by this Paragraph 17, or to deliver such
policies or certificate, within such time periods, Landlord may, at its option,
in addition to all of its other rights and remedies under this Lease, and
without regard to any notice and cure periods set forth in this Lease, procure
such policies for the account of Tenant, and the cost thereof shall be paid to
Landlord as Additional Rent within thirty (30) days after delivery of bills
therefor.

(c) Further Insurance Obligations.  Tenant shall carry and maintain during the
entire Term, at Tenant's sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Paragraph 17, and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
required by Landlord’s Mortgagee or reasonably requested by Landlord, provided,
however, (i) that such increased or other types of insurance are reasonably
commensurate with the levels and types of coverage reasonably required by
Landlord, including as the result of Tenant’s particular use of the Premises and
(ii) in no event shall Tenant be required to adjust its insurance coverage
pursuant to the provisions of this Paragraph 17(c) more often than once in any
twenty four (24) month period unless such adjustment is the result of Tenant’s
particular use of the Premises.

(d) Loss Payee, and Certificate Obligations.  All property policies required
above shall include a standard mortgagee/loss payable endorsement pursuant to
which Landlord, Landlord's Mortgagee(s), the lessors of a ground or underlying
lease with respect to the Property, and any other party Landlord so specifies
shall to be named as the mortgagee/loss payee, as appropriate, as their
interests may appear.



29

 

--------------------------------------------------------------------------------

 



(e) Third Party Contractors.  Tenant shall obtain and deliver to Landlord, Third
Party Contractor’s certificates of insurance and applicable endorsements at
least seven (7) business days prior to the commencement of work in or about the
Premises by any vendor or any other third-party contractor (collectively, a
"Third Party Contractor").  All such insurance shall (a) name Landlord as an
additional insured under such party’s liability policies as required by
Paragraphs 17(b)(vi) and 17(b)(vii) above and this Paragraph 17(e), (b) provide
a waiver of subrogation in favor of Landlord under such Third Party Contractor’s
commercial general liability insurance, (c) be primary and any insurance carried
by Landlord or such Third Party Contractor shall be excess and non-contributing,
and (d) comply with Landlord’s reasonably minimum insurance requirements.

(f) Self-Insurance of Certain Risks.  Notwithstanding the preceding provisions
of this Paragraph 17 to the contrary,  so long as (i) the originally named
Tenant or an Affiliate is the tenant-in-possession, and (ii) the Tenant meets
the conditions set forth in this Paragraph 17(f), Tenant may elect, on written
notice to Landlord, to self-insure the risks covered by the insurance required
by clause (c) of Paragraph 17(b)(ii) (i.e., earthquake insurance) and clause (d)
of Paragraph 17(b)(ii) (i.e., terrorism insurance) that it is otherwise
obligated to maintain under the terms of this Lease, subject to the following
requirements:

(i) "Self-insure" shall mean that Tenant is itself acting as though it were the
insurance company providing the insurance required under the provisions hereof
rather than placing insurance with a third-party insurer and shall pay any
amounts due in lieu of insurance proceeds which would have been payable if the
insurance policies had been carried, which amounts shall be treated as insurance
proceeds for all purposes under this Lease.

(ii) All amounts which are paid or are required to be paid and all loss or
damages resulting from risks for which Tenant has elected to self-insure shall
be subject to the waiver of subrogation provisions of Paragraph 19 and shall not
limit Tenant's indemnification obligations set forth in Paragraph 20.

(iii) Tenant's right to self-insure and to continue to self-insure is
conditioned upon and Tenant maintaining appropriate loss reserves.

(iv) If an event or claim occurs for which coverage would have been available
from the insurance company, Tenant shall use its own funds to pay any claim or
replace any property or otherwise provide the funding which would have been
available from insurance proceeds but for such election by Tenant to
self-insure.

18. PROPERTY AND LANDLORD’S LIABILITY INSURANCE. Landlord shall purchase and
keep in force a policy of policies of insurance covering loss or damage to the
Premises and the Complex (excluding routine maintenance and repairs and
incidental damage or destruction caused by accidents or vandalism for which
Tenant is responsible under Paragraph 12), providing protection against those
perils included within the classification of “special form” or “all risk”
insurance and containing such endorsements as Landlord’s Mortgagee may require,
including coverage for boiler and machinery insurance.  Landlord will also
obtain, if commercially available, “ordinance or law coverage” or “enforcement”
endorsements, and a policy of rental loss insurance in the amount of one hundred
(100%) percent of eighteen (18) months Base Rent (or such longer period of time
after such eighteen-month period as may be required by Landlord’s Mortgagee or
as Landlord reasonably may require), plus sums paid as Additional Rent and any
deductibles related thereto, and may elect to obtain flood (including both
primary and excess flood), earthquake and/or terrorism insurance.  If the cost
of any such insurance is increased solely due to Tenant’s unique use of the
Premises or the Complex, Tenant agrees to pay to Landlord the full cost of such
increase; similarly, if another Complex occupant’s unique use causes the

30

 

--------------------------------------------------------------------------------

 



cost of Landlord’s insurance to be increased solely due to such use, Operating
Expenses will not include the cost of any such increase, which will instead be
borne by such occupant.  Tenant shall have no interest in nor any right to the
proceeds of any insurance procured by Landlord for the Complex.  Tenant shall
pay to Landlord (or Landlord’s agent if so directed by Landlord) Tenant’s
Proportionate Share of the costs of all premiums and all deductibles on
insurance claims, subject to the provisions of Paragraph 8 above.  In addition
to the above, during the Term, Landlord shall have the right to maintain a
policy or policies of worker’s compensation and employer’s liability, employee
dishonesty, automobile, and commercial general liability insurance insuring
Landlord and the Indemnified Parties against liability for personal injury,
bodily injury, death, and damage to property occurring or resulting from an
occurrence in, on or about the Common Areas, with such limits as Landlord may
determine to be reasonable or as are required to be maintained by Landlord’s
Mortgagee.  Any liability coverage required hereunder may be satisfied through a
combination of primary and blanket or umbrella policies.  All costs and expenses
of procuring the insurance described in this Paragraph 18 shall constitute
Operating Expenses under Paragraph 5(e).  

 

19. WAIVER OF CERTAIN CLAIMS.  Notwithstanding anything in this Lease to the
contrary, Landlord and Tenant each hereby waives any and all rights of recovery,
claim, action, or cause of action against the other, its agents, employees,
licensees, or invitees for any loss or damage to or at the Premises or the
Complex or any personal property of such party therein or thereon by reason of
fire, the elements, or any other cause which would be insured against under the
terms of (i) special causes of loss form property insurance or (ii) the
liability insurance referred to in Paragraph 17(b)(i) and Paragraph 18, to the
extent of such insurance, regardless of cause or origin, including omission of
the other party hereto, its agents, employees, licensees, or invitees.  Landlord
and Tenant covenant that no insurer under any such policy shall hold any right
of subrogation against either of such parties with respect thereto.  This waiver
shall be ineffective against any insurer of Landlord or Tenant to the extent
that such waiver is prohibited by the laws and insurance regulations of the
State of California.  The parties hereto agree that any and all such insurance
policies required to be carried by either shall be endorsed with a subrogation
clause, substantially as follows:  "This insurance shall not be invalidated
should the insured waive, in writing prior to a loss, any and all right of
recovery against any party for loss occurring to the property described therein,
" and shall provide that such party's insurer waives any right of recovery
against the other party in connection with any such loss or damage.    Landlord
and Tenant hereby represent and warrant that their respective "all risk"
property insurance policies include a waiver of (i) subrogation by the insurers,
and (ii) all rights based upon an assignment from its insured, against Landlord
and/or any of the Landlord Parties or Tenant and/or any of the Tenant Parties
(as the case may be) in connection with any property loss risk thereby insured
against.  Tenant will cause all subtenants and licensees of the Premises
claiming by, under, or through Tenant to execute and deliver to Landlord a
waiver of claims similar to the waiver in this Paragraph 19 and to obtain such
waiver of subrogation rights endorsements and Landlord will similarly extend the
provisions of this Paragraph 19 to any such subtenants or licensees who so
comply.  If either party hereto fails to maintain the waivers set forth in items
(i) and (ii) above, the party not maintaining the requisite waivers shall
indemnify, defend, protect, and hold harmless the other party for, from and
against any and all claims, losses, costs, damages, expenses and liabilities
(including, without limitation, court costs and reasonable attorneys’ fees)
arising out of, resulting from, or relating to, such failure.

 

20. INDEMNIFICATION. Landlord shall not be liable to Tenant, and Tenant hereby
waives all claims against Landlord, for any injury to or death of any person or
damage to or destruction of property in or about the Premises or the Complex by
or from any cause whatsoever, including, without limitation, gas, fire, oil,
electricity or leakage of any character from the roof, walls, basement or other
portion of the Premises or the Complex, a slip and fall or other accident, any
criminal or terrorist activities, and/or the passive negligence of Landlord and
any Indemnified Parties but excluding, however, the willful misconduct and sole
active negligence of Landlord, its agents, servants, employees, invitees and/or
contractors.  Except as to injury to persons or damage to property to the extent
arising from the

31

 

--------------------------------------------------------------------------------

 



willful misconduct or the sole active negligence of Landlord, its agents,
employees or contractors, and subject to the provisions of Paragraph 19 above,
Tenant shall indemnify, defend, protect and hold harmless Landlord and the other
Indemnified Parties against any and all expenses, including reasonable
attorneys’ fees, in connection therewith, arising out of any injury to or death
of any person or damage to or destruction of property occurring in, on or about
the Premises, or any part thereof, from any cause whatsoever, accruing and/or
occurring during the Term of this Lease.  Should Landlord be named as a
defendant in any suit brought against Tenant in connection with or arising out
of Tenant's occupancy of the Premises or use of the Common Areas, Tenant shall
pay to Landlord its costs and expenses incurred in such suit, including without
limitation, its actual professional fees such as reasonable appraisers',
accountants' and attorneys' fees.  Subject to the provisions of Paragraph 19
above, Landlord shall indemnify, defend, protect and hold harmless Tenant
against any and all expenses, including reasonable attorneys’ fees, in
connection therewith, arising out of any injury to or death of any person or
damage to or destruction of property occurring in, on or about the Premises or
Complex, or any part thereof, to the extent the same arises from the willful
misconduct or the sole active negligence of Landlord, its agents, servants,
employees, invitees, or contractors.

 

21. COMPLIANCE. At its sole cost and expense, Tenant promptly shall comply with
all Laws (including without limitation the ADA, all “path of travel”
requirements, the Toxic Mold Protection Act of 2001 and all fire, life safety,
seismic and building code requirements,) now or hereafter in effect; with the
requirements of any board of fire underwriters or other similar body now or
hereafter constituted; and with any direction or occupancy certificate issued
pursuant to any applicable Law by any public officer with respect to the
Premises or any portion of the Complex that Tenant is required to maintain or
repair pursuant to this Lease; provided, however, that no such failure shall be
deemed a breach of the provisions if Tenant, immediately upon notification,
commences to remedy or rectify such failure.  However, Tenant, at Tenant's
expense, may contest by appropriate proceedings in good faith the legality or
applicability of any Law affecting the Premises, provided that (i) the Building
or any part thereof will not be subject to being condemned or vacated by reason
of non-compliance or otherwise by reason of such contest, (ii) no unsafe or
hazardous condition remains unremedied as a result of such contest, (iii) such
non-compliance or contest is not prohibited under any then-applicable Mortgage,
(iv) such non‑compliance or contest shall not prevent Landlord from obtaining
any and all permits and licenses then required by applicable Laws in connection
with the operation of the Complex, and (v) such non‑compliance or contest shall
not invalidate, violate or give rise to an insurance carrier’s right to cancel
any insurance policy carried by Landlord or Tenant.  Tenant shall not do
anything or suffer anything to be done in or about the Premises or the Complex
which will in any way conflict with any Law now in force or which may hereafter
be enacted or promulgated, including, without limitation, any such governmental
regulations related to disabled access.  During the Term, should the Premises or
any part thereof, whether structural or non-structural in nature, require
modifications, renovations or Alterations to become compliant with any
applicable Laws (including without limitation ADA compliance), the cost of any
such modifications, repairs or Alterations shall be at Tenant’s sole cost and
without reimbursement by Landlord.  The judgment of any court of competent
jurisdiction or the admission of Tenant in any action against Tenant, whether
Landlord be a party thereto or not, that Tenant has violated any such Law shall
be conclusive of that fact as between Landlord and Tenant.  At its sole cost and
expense, Tenant shall comply with any and all requirements pertaining to the
Premises, of any insurance organization or company, necessary for the
maintenance of reasonable fire and public liability insurance covering
requirements pertaining to the Premises.

 

22. LIENS.  Tenant has no authority or power to cause or permit any lien or
encumbrance of any kind whatsoever, whether created by act of Tenant, operation
of law or otherwise, to attach to or be placed upon the Premises or the Complex,
and any and all liens and encumbrances created by Tenant shall attach to
Tenant’s interest only.  Landlord shall have the right at all times to post and
keep posted on the Premises any notice which it deems necessary for protection
from such liens.  Tenant shall keep the

32

 

--------------------------------------------------------------------------------

 



Premises free from any liens arising out of any work performed, materials
furnished or obligation incurred by Tenant.  Within ten (10) business days
following notice to Tenant of the imposition of any such lien, Tenant at its
sole cost shall cause the same to be released of record, either by bonding
(pursuant to a bond acceptable to First American Title Company or such other
title company as may have insured title or agreed to insure the Complex from
mechanics’ lien claims), payment or otherwise by having such lien released of
record).  If Tenant shall not, within ten (10) business days after notice to
Tenant of the imposition of such lien, cause the same to be released of record,
Landlord shall have, in addition to all other remedies provided herein and by
law, the right, without any duty to investigate the validity thereof, to cause
the same to be released by such means as it shall deem proper, including payment
of the claim giving rise to such lien.  All sums paid by Landlord for such
purpose, and all expenses incurred by it in connection therewith, shall be
payable to Landlord by Tenant on demand with interest from the date expanded by
Landlord at the Interest Rate.  To the extent, if at all, that Landlord has
agreed to reimburse Tenant for any sums of money pursuant to this Lease,
Landlord’s obligation to reimburse Tenant shall be conditioned upon the full
payment of all amounts owing to any mechanics’ lien claimants (including any and
all general contractors, subcontractors, and material providers), receipt of
unconditional final lien releases from such claimants, and the lapse of all
applicable lien periods of such claimants.  Without limiting the foregoing, if
required by the title insurance company insuring title to the Land in connection
with a prospective sale or financing of the Land, Tenant shall execute and
deliver to the title insurance company a mechanics’ lien indemnity agreement in
form and substance reasonably acceptable to Tenant and the Title Company with
respect to any mechanics’ or suppliers’ liens created as the result of work or
materials furnished to the Premises contracted by or through Tenant.

 

23.  SUBLEASING, ASSIGNMENT AND OTHER TRANSFERS.

(a) Landlord’s Consent Required.  Tenant shall not assign this Lease or any
interest therein, or sublet or license or permit the use or occupancy of the
Premises or any part thereof by or for the benefit of anyone other than Tenant,
or in any other manner transfer all or any part of Tenant’s interest under this
Lease (each and all a “Transfer”), without the prior written consent of
Landlord, which consent (subject to the other provisions of this Paragraph 23)
shall not be unreasonably withheld, conditioned or delayed.  The term Transfer,
as used herein, includes the following:  (i) the transfer, voluntary or
involuntary, either by a single transaction or in a series of transactions, of a
controlling interest in Tenant (or, if Tenant is a trust, in the trustee of such
trust) which will not include the normal transfer of shares of Tenant on a
nationally recognized securities exchange, (ii) any dissolution, merger,
consolidation or other reorganization of Tenant, and (iii) the sale, by a single
transaction or series of transactions, within any one (1) year period of assets
equaling or exceeding fifty percent (50%) (or, if Tenant is a trust, exceeding
fifty percent (50%)) of the total value of Tenant’s assets.  As used herein, the
term “controlling interest” means (a) in the case of a partnership, limited
liability company or other business entity, the ownership of partnership
interests, membership interests or other indicia of ownership constituting more
than fifty percent (50%) of the ownership interests in Tenant (provided that in
the case of a limited partnership or manager controlled limited liability
company, it also means the ownership of more than fifty percent (50%) of the
ownership interests in the general partner or manager of Tenant), and (b) in the
case of a corporation, the ownership and/or the right to vote stock constituting
more than fifty percent (50%) of the voting stock of Tenant.  Notwithstanding
any provision in this Lease to the contrary, Tenant shall not mortgage, pledge,
hypothecate or otherwise encumber this Lease or all or any part of Tenant’s
interest under this Lease.

(b) Reasonable Consent.  Prior to any proposed Transfer, Tenant shall submit in
writing to Landlord, not less than thirty (30) days prior to the proposed
effective date of the Transfer, (i) the name and legal composition of the
proposed assignee, subtenant, user or other transferee (each a “Proposed
Transferee”); (ii) the nature of the business proposed to be carried on in the
Premises; (iii) a current balance sheet, income statements for the last two
years and such other reasonable financial and

33

 

--------------------------------------------------------------------------------

 



other information concerning the Proposed Transferee as Landlord may within ten
(10) business days after Tenant’s delivery of such balance sheet and income
statements request; and (iv) a copy of the proposed assignment, sublease or
other agreement(s) governing the proposed Transfer (“Transfer
Documents”).  Within twenty (20) days after Landlord receives all such
information satisfying the requirements above, it shall notify Tenant whether it
approves or disapproves such Transfer or if it elects to proceed under Paragraph
23(g), provided that if the Mortgagee’s consent is required for the proposed
Transfer and the Mortgagee has not responded to Landlord’s request for such
consent within such time period, such time period shall be extended for three
(3) business days after the Mortgagee’s response.  If Landlord fails to timely
deliver to Tenant notice of Landlord’s consent, or the withholding of consent,
to a proposed Transfer, Tenant may send a second (2nd) notice to Landlord, which
notice must contain the following inscription, in bold faced lettering: “SECOND
NOTICE DELIVERED PURSUANT TO PARAGRAPH 23 OF LEASE - - FAILURE TO TIMELY RESPOND
WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN DEEMED APPROVAL OF AN ASSIGNMENT,
SUBLEASE OR OTHER TRANSFER BY TENANT.”  If Landlord fails to deliver notice of
Landlord’s consent to, or the withholding of Landlord’s consent, to the proposed
assignment, sublease or other Transfer within such five (5) business day period,
then unless the Mortgagee’s consent to the Transfer was required and not granted
or deemed granted under the terms of the applicable loan documents, Landlord
shall be deemed to have approved the Transfer in question.  Notwithstanding the
foregoing, if the time period for Landlord’s response would fall during the
Blackout Period, then for each such day falling during the Blackout Period, the
time period for Landlord to respond to any request for consent to a Transfer
shall be extended on a day-for-day basis.  If Landlord at any time timely
delivers notice to Tenant or Landlord’s withholding of consent to a proposed
assignment or sublease, Landlord shall specify in reasonable detail in such
notice, the basis for such withholding of consent.  Tenant acknowledges and
agrees that, among other circumstances for which Landlord could reasonably
withhold consent to a proposed Transfer, it shall be reasonable for Landlord to
withhold consent where (i) the Proposed Transferee does not intend itself to
occupy the entire portion of the Premises assigned or sublet, (ii) Landlord
reasonably disapproves of the Proposed Transferee’s business operating ability
or history, reputation or creditworthiness or the character of the business to
be conducted by the Proposed Transferee at the Premises, (iii) at the time
Tenant requests Landlord’s consent Tenant is in Default or an uncured notice of
Default has been issued to Tenant, (iv) the Mortgagee’s consent to the Transfer
is required and the Mortgagee will not consent to the Transfer, or (v) the
Transfer would result in a violation of the terms and conditions of this Lease
or any loan document securing or evidencing a loan secured by the Complex.  In
no event may Tenant place any signs in or about the Premises or Building to
market the Premises for assignment or sublease.  Notwithstanding anything to the
contrary in this Lease, if Tenant or any proposed Transferee claims that
Landlord has unreasonably withheld or delayed its consent under this Paragraph
23 or otherwise has breached or acted unreasonably under this Paragraph 23,
their sole remedies shall be a declaratory judgment and an injunction for the
relief sought without any monetary damages, and Tenant hereby waives the
provisions of Section 1995.310 of the California Civil Code, or any successor
statute, and all other remedies, including, without limitation, any right at law
or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable laws, on behalf of the proposed
Transferee.  Tenant shall indemnify, defend and hold harmless Landlord from any
and all liability, losses, claims, damages, costs, expenses, causes of action
and proceedings involving any third party or parties (including without
limitation Tenant’s proposed subtenant or assignee) who claim they were damaged
by Landlord’s wrongful withholding or conditioning of Landlord’s consent.

(c) Excess Consideration.  If Landlord consents to the Transfer, Tenant shall
pay to Landlord as Additional Rent, as and when received by Tenant, fifty
percent (50%) of any Bonus Rent (as hereinafter defined) paid by or on behalf of
any transferee (the “Transferee”) for or in connection with the Transfer.  The
term “Bonus Rent,” as used herein, means any and all rent and other
consideration, whether denominated rent or otherwise, payable by or on behalf of
the Transferee under the terms of the Transfer or any collateral agreement in
excess of the Base Rent and Additional Rent payable hereunder,

34

 

--------------------------------------------------------------------------------

 



less the reasonable cost of any improvements installed by the Tenant, at its
expense, in the Premises pursuant to the Transfer for the specific subtenant or
assignee (and approved by Landlord) and reasonable leasing commissions and
reasonable attorneys’ fees actually paid by the Tenant in connection with the
Transfer, without deduction for carrying costs due to vacancy or otherwise.  At
Landlord’s option, upon written notice to the Transferee, Landlord may require
the Transferee to pay Landlord’s portion of such Bonus Rent directly to
Landlord; provided, however, that Landlord’s acceptance or collection of the
Bonus Rent will not be deemed to be a consent to any Transfer or a cure of any
Default under this Paragraph 23 or any other provisions of this Lease.  In the
case of a sublease, the Bonus Rent shall be determined by comparing the rent
and/or other consideration payable under the sublease to the portion of the Base
Rent and Additional Rent allocable to the subleased portion of the Premises (and
the portion of the Base Rent and Additional Rent allocable to the subleased
portion of the Premises shall be determined by multiplying the Base Rent and
Additional Rent by a fraction, the numerator of which is the rentable area of
the subleased portion of the Premises and the denominator of which is the
rentable area of the Premises).

(d) No Release of Tenant.  No Transfer shall relieve Tenant of any obligation to
be performed by Tenant under this Lease, whether accruing before or after such
Transfer.  The consent by Landlord to any Transfer shall not relieve Tenant or
any Transferee from the obligation to obtain Landlord’s express prior written
consent to any subsequent Transfer by Tenant or any Transferee.  The acceptance
of rent by Landlord from any other person (whether or not such person is an
occupant of the Premises) shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be Landlord’s consent to any Transfer.

(e) Expenses and Attorneys’ Fees.  Tenant shall pay to Landlord on demand all
costs and expenses (including reasonable attorneys’ fees) incurred by Landlord
in connection with reviewing and responding to any proposed Transfer (including
any request for consent to, or any waiver of Landlord’s rights in connection
with, any security interest in any of Tenant’s property at the Premises).  Such
expenses also shall include reasonable costs incurred by Landlord in considering
any improvements or Alterations proposed to be made in connection with the
Transfer.

(f) Effectiveness of Transfer.  Prior to the date on which any Transfer becomes
effective, Tenant shall deliver to Landlord a counterpart of the fully executed
Transfer document and the final form of Consent to Assignment or Consent to
Sublease executed by Tenant and the Transferee in which each of Tenant and the
Transferee confirms its obligations pursuant to this Lease.  Failure or refusal
of a Transferee to execute any such instrument shall not release or discharge
the Transferee from any liability.  The voluntary, involuntary or other
surrender of this Lease by Tenant, or a mutual cancellation by Landlord and
Tenant, shall not work a merger, and any such surrender or cancellation shall,
at the option of Landlord, either terminate all or any existing subleases or
operate as an assignment to Landlord of any or all of such subleases.

(g) Landlord’s Right to Recapture Space.  Notwithstanding any of the provisions
of this Paragraph 23 to the contrary, if Tenant notifies Landlord that it
desires to enter into a Transfer of (x) all of the Premises (including without
limitation an assignment of the Lease or a sublease of all of the Premises), (y)
of any portion of the Premises consisting of more than twenty five percent (25%)
of the Premises for a term which is all, or essentially all, of the
then-remaining Term, or (z) more than one entire floor of the Premises for a
term expiring on after the date that is twelve (12) months prior to the
Expiration Date, except, in each case, with respect to a Permitted Transfer,
Landlord shall have the right to recapture the entire portion of the Premises
proposed to be Transferred, by giving Tenant written notice that Landlord elects
to terminate this Lease, effective on the date specified in Landlord’s notice,
as to such portion of the Premises.  Landlord may lease the portion of the
Premises so recaptured (the "Recaptured Space") to any party, including Tenant’s
Proposed Transferee, on such terms as Landlord,

35

 

--------------------------------------------------------------------------------

 



in its discretion, determines.  In the event of a partial termination of this
Lease, Base Rent and Tenant’s Proportionate Share of Operating Expenses and
other Additional Rent shall be reduced proportionately to the reduction in the
area of the Premises.

(h) Assignment of Sublease Rents.  Tenant hereby absolutely and irrevocably
assigns to Landlord any and all rights to receive rent and other consideration
from any sublease and agrees that Landlord, as assignee or as attorney-in-fact
for Tenant for purposes hereof, or a receiver for Tenant appointed on Landlord’s
application may (but shall not be obligated to) collect such rents and other
consideration and apply the same toward Tenant’s obligations to Landlord under
this Lease; provided, however, that Landlord grants to Tenant at all times prior
to occurrence of any Default by Tenant a license to collect such rents (which
license shall automatically and without notice be and be deemed to have been
revoked and terminated immediately upon any Default).

(i) Additional Requirements.  Any Transfer shall be null and void unless it
complies with this Lease and:  (i) in the case of an assignment, provides that
the assignee assumes all of Tenant’s obligations under this Lease and agrees to
be bound by all of the terms of this Lease; and (ii) in the case of a sublease,
provides that (a) it is subject and subordinate to this Lease, (b) if there is
any conflict or inconsistency between the sublease and this Lease, as between
the subtenant and Landlord or Tenant and Landlord, this Lease will prevail,
(c) [OMITTED], (d) the sublease may not be modified (but may be terminated)
without Landlord’s prior written consent and that any modification without such
consent shall be null and void, (e) if this Lease is terminated or Landlord
reenters or repossesses the Premises, Landlord may, at its option, take over all
of Tenant’s right, title and interest as sublessor and, at Landlord’s option,
the subtenant shall attorn to Landlord, but Landlord shall not be (x) liable for
any previous act or omission of Tenant under the sublease, (y) subject to any
existing defense or offset against Tenant, or (z) bound by any previous
modification of the sublease made without Landlord’s prior written consent or by
any prepayment of more than one (1) month’s rent.  Any and all sublease
agreement(s) between Tenant and any and all subtenant(s) (which agreements must
be consented to by Landlord pursuant to the requirements of this Lease) shall
contain the following provision:  “If Landlord and Tenant jointly and
voluntarily elect, for any reason whatsoever, to terminate the Master Lease
prior to the scheduled Master Lease termination date, then this Sublease (if
then still in effect) shall terminate concurrently with the termination of the
Master Lease.  Subtenant expressly acknowledges and agrees that (1) the
voluntary termination of the Master Lease by Landlord and Tenant and the
resulting termination of this Sublease shall not give Subtenant any right or
power to make any legal or equitable claim against Landlord, including without
limitation any claim for interference with contract or interference with
prospective economic advantage, and (2) Subtenant hereby waives any and all
rights it may have under law or at equity against Landlord to challenge such an
early termination of the Sublease, and unconditionally releases and relieves
Landlord, and its officers, directors, employees and agents, from any and all
claims, demands, and/or causes of action whatsoever.”

(j) Administration and Enforcement.  If a Transfer occurs, then subject to
Landlord’s rights set forth elsewhere in this Paragraph 23, Tenant shall (a)
cause the assignee, subtenant, user or other transferee (the “Transferee”)
promptly and faithfully to make all payments and perform all other acts required
to be made or performed by the Transferee under the Transfer Documents and to
conform to and comply with the terms and conditions of the Transfer Documents
required to be performed by the Transferee, (b) not consent to any further
assignment, sublease or transfer of the Transferee’s rights and/or obligations
under the Transfer Documents without the prior written consent of Landlord; (d)
not grant, permit or suffer to exist any lien, security interest or other
encumbrance on the interest of Tenant or the Transferee in the Transfer
Documents, or agree to do so, except in favor of Landlord; (c) not amend or
modify the Transfer Documents without Landlord’s prior written consent; (d)
deliver to Landlord copies of all notices given by the Transferee or Tenant
under the Transfer Documents;

36

 

--------------------------------------------------------------------------------

 



and (e) promptly notify Landlord in writing of the occurrence of any default
(i.e., beyond notice and the passage of any grace period) Tenant or the
Transferee under the Transfer Documents.

(k) Permitted Transfers.  Notwithstanding anything to the contrary contained in
this Paragraph 23, if Tenant is not in Default, Tenant may assign this Lease or
sublet any portion of the Premises (hereinafter collectively referred to as a
“Permitted Transfer”) to (a) an “Affiliate” of Tenant (defined as an entity
which is Controlled by, Controls, or is under common Control with, Tenant),
(b) any successor entity to Tenant by way of merger, consolidation or other
non-bankruptcy corporate reorganization, or (c) an entity which acquires all or
substantially all of Tenant’s assets (collectively, “Permitted Transferees”,
and, individually, a “Permitted Transferee”); provided that (i) at least ten
(10) days before the Transfer, Tenant notifies Landlord of such Transfer, and
supplies Landlord with any documents or information reasonably requested by
Landlord regarding such Transfer or Permitted Transferee, including, but not
limited to, copies of the sublease or instrument of assignment and copies of
documents establishing to the reasonable satisfaction of Landlord that the
transaction in question is one permitted under this Paragraph 23(k) (however, if
the delivery of such notice is precluded by applicable Law or confidentiality
agreement, Tenant will be required to provide such notice as soon as the
provision of such notice is permissible), (ii) not less than ten (10) business
days after the Transfer, Tenant furnishes Landlord with a written document
executed by the Permitted Transferee in which such entity assumes all of
Tenant’s obligations under this Lease (in the case of a sublease, to the extent
applicable), and (iii) any such proposed Transfer is made for a good faith
operating business purpose and not, whether in a single transaction or in a
series of transactions, be entered into as a subterfuge to evade the obligations
and restrictions relating to Transfers set forth in this Paragraph 23.  For
purposes of this Paragraph 23(k), “Control” shall mean the ownership, directly
or indirectly, of the power to direct or cause the direction of the management,
affairs and policies of anyone, whether through the ownership of voting
securities, by contract, or otherwise.  For the purpose of this Paragraph 23, if
Tenant is a corporation or other entity whose capital stock is traded on a
public exchange, the sale of Tenant's capital stock through any such public
exchange shall not be deemed an assignment, subletting, or any other Transfer of
the Lease or the Premises.  In addition, Paragraph 23(c) and Paragraph 23(g)
shall not apply to a Permitted Transfer.

24. ESTOPPEL CERTIFICATES; SUBORDINATION; LENDER PROTECTIONS.

(a) Estoppel Certificates.  Within ten (10) business days after written request
therefor, Tenant shall execute (or make reasonable good faith corrective
comments to) and deliver to Landlord, in the form of Exhibit F hereto or such
other form of certificate as may be reasonably required by Landlord’s current or
potential Mortgagee, or, in the event of a sale of the Building, in a form
reasonably required by any actual or potential purchaser of the Property.  The
form of the current Mortgagee’s estoppel certificate is attached as Exhibit
G.  Any such certificate may include provisions stating that this Lease is in
full force and effect, describing any amendments or modifications hereto,
acknowledging that this Lease is subordinate or prior, as the case may be, to
any encumbrance and stating any other information Landlord may reasonably
request, including the Term, the date on which the Term began and expires, the
monthly Base Rent, the date to which Rent has been paid, the amount of any
security deposit or prepaid rent, whether either party hereto is in default
under the terms of the Lease, and whether Landlord has completed its
obligations, if any, to construct any improvements or to pay any improvement
allowances.  Any person or entity purchasing, acquiring an interest in or
extending financing with respect to the Property shall be entitled to rely upon
any such certificate; provided, however, that no such certificate shall be
deemed to modify or amend the express provisions of this Lease.  If Tenant fails
to deliver such certificate within the time period set forth above and such
failure continues for three (3) business days after delivery of notice of such
failure, at Landlord’s option, Tenant will be in Default hereunder.  Similarly,
if Tenant is seeking financing, is engaged in a merger or acquisition
transaction, or is proposing to engage in any sublease or assignment and if the
party with which Tenant is negotiating requires an estoppel certificate from
Landlord and Tenant is not in

37

 

--------------------------------------------------------------------------------

 



Default, then within ten (10) business days after Landlord’s receipt of Tenant’s
written request (provided that if such ten (10) business day period falls during
the Blackout Period, then for each such day falling during the Blackout Period,
the time period shall be extended on a day-for-day basis) Landlord agrees to
deliver to Tenant a statement (upon which such third party may rely), confirming
the Term, the date on which the Term began and expires, the monthly Base Rent,
the date to which Rent has been paid, the amount of any security deposit or
prepaid rent, whether either party hereto is in default under the terms of the
Lease, and whether Landlord has completed its obligations, if any, to construct
any improvements or to pay any improvement allowances.

(b) Subordination.  Subject to Tenant’s receipt of an SNDA (defined below) as
described herein, this Lease is expressly made subject and subordinate to any
mortgage, deed of trust, ground lease, underlying lease or like encumbrance
affecting any part of the Property or any interest of Landlord therein which is
now existing or hereafter executed or recorded (“Encumbrance”).  Tenant shall
execute (or make good faith and reasonable corrective comments to) and deliver
to Landlord, within ten (10) business days after written request therefor by
Landlord and in a form reasonably requested by Landlord, any additional
documents evidencing the subordination of this Lease as described herein.  If
the interest of Landlord in the Property is transferred pursuant to or in lieu
of proceedings for enforcement of any Encumbrance, provided the new owner
requires Tenant to do so or Tenant is party to an SNDA as herein described,
Tenant shall attorn to the new owner, and this Lease shall continue in full
force and effect as a direct lease between the transferee and Tenant on the
terms and conditions set forth in this Lease.  Anything in this Paragraph 24(b)
to the contrary notwithstanding, if a Mortgagee so elects in writing, this Lease
shall be deemed superior to the Encumbrance held by the Mortgagee, regardless of
the date of recordation of the Encumbrance, and Tenant will execute an agreement
confirming the Mortgagee’s election on request.

Notwithstanding the preceding provisions of this Paragraph 24(b), if not
obtained prior to or concurrently with the execution of this Lease, Landlord
shall use commercially reasonable efforts to obtain from its existing Mortgagee
(“Lender”) within thirty (30) days after the full execution and delivery of this
Lease a subordination, non-disturbance, and attornment agreement (the
“SNDA”).  A copy of the Lender’s current form of SNDA with Tenant’s requested
changes is attached hereto as Exhibit H.  In the event that Tenant desires to
modify or otherwise negotiate the form of the SNDA, Tenant shall be liable for
all additional costs and expenses associated therewith.  In addition, Landlord
shall use commercially reasonable efforts to provide an SNDA from any future
ground lessors or mortgagees in such ground lessor’s or mortgagees standard
form.  Except as set forth in the next-succeeding sentence, Tenant shall pay all
costs incurred by Landlord in obtaining the SNDA or any other subordination and
non-disturbance agreement.  "Commercially reasonable efforts" of Landlord shall
not require Landlord to incur any cost or expense (other than the then-current
lender’s “base fee” for the issuance of a SNDA; for avoidance of doubt, Tenant
shall be responsible for cost associated with the negotiation of any
Tenant-requested modifications to any such SNDA) or liability to obtain such
SNDA.  Landlord's failure to obtain the SNDA or any other non-disturbance,
subordination and attornment agreement for Tenant in a form acceptable to Tenant
shall have no effect on the rights, obligations and liabilities of Landlord and
Tenant or be considered to be a default by Landlord hereunder; however, absent
the delivery of a SNDA, Tenant shall have no obligation hereunder to subordinate
this Lease to the lien of such Mortgagee’s loan.

(c) Mortgagee Protection.  Tenant agrees to give any holder of any Encumbrance
covering any part of the Property (“Mortgagee”), by certified mail or nationally
recognized overnight courier, a copy of any notice of default served by Tenant
upon Landlord, provided that prior to such notice Tenant has been notified in
writing (by way of notice of assignment of rents and leases, or otherwise) of
the address of such Mortgagee.  If Landlord shall have failed to cure such
default within thirty (30) days from the effective date of such notice of
default, then (provided the Mortgagee has

38

 

--------------------------------------------------------------------------------

 



notified Tenant within such thirty (30) day period of the Mortgagee’s intent to
attempt to cure Landlord’s default and thereafter diligently and continuously
prosecute such cure) the Mortgagee shall have an additional thirty (30) days
within which to cure such default or if such default cannot be cured within that
time, then such additional time as may be necessary to cure such default
(including the time necessary to foreclose or otherwise terminate its
Encumbrance, if necessary to effect such cure), and this Lease shall not be
terminated so long as such remedies are being diligently pursued; provided,
however, that nothing contained in this Paragraph 24(c) shall be construed to
impose any obligation on a Mortgagee to cure such default.

(d) Attornment.  In the event the interest of Landlord in the land and Building
(whether such interest of Landlord is a fee title interest or a leasehold
interest) is encumbered by deed of trust, and such interest is acquired by the
Mortgagee or any third party through judicial foreclosure or by exercise of a
power of sale at private trustee’s foreclosure sale, and subject to the terms of
any SNDA that has been entered into by Tenant and the Mortgagee as described
above, Tenant hereby agrees to attorn to the purchaser at any such judicial
foreclosure or foreclosure sale and to recognize such purchaser as the Landlord
under this Lease.  In the event the lien of the deed of trust securing the loan
from a Mortgagee to Landlord is prior and paramount to this Lease and subject to
the terms of any SNDA previously executed by Tenant and the Mortgagee, at the
Mortgagee’s sole option (which option shall be elected, if at all, in writing by
the Mortgagee), this Lease shall nonetheless continue in full force and effect
for the remainder of the unexpired Term hereof, at the same rental herein
reserved and upon all the other terms, conditions and covenants herein
contained.

(e) Financial Statements.  If at any time during the Term, Tenant’s financial
reports (i.e., Forms 10-K and 10-Q) are not publicly available on the Securities
Exchange Commission’s website or otherwise, then, within ten (10) business days
after written request therefor, but not more than once a year (unless required
by an actual or prospective purchaser or Mortgagee), upon request by Landlord,
Tenant shall deliver to Landlord a copy of the financial statements (including
at least a year end balance sheet and a statement of profit and loss) of Tenant
(and of each guarantor, if any, of Tenant’s obligations under this Lease) for
each of the three most recently completed years, prepared in accordance with
generally accepted accounting principles (and, if such is Tenant’s normal
practice, audited by an independent certified public accountant), together with
all then available subsequent interim statements.

(f) Modification of Lease.  Should any current or prospective Mortgagee or
ground lessor for the Building require a modification or modifications of this
Lease, which modification or modifications will not cause an increased cost or
expense to Tenant or in any other way adversely change the rights and
obligations of Tenant hereunder (other than in a de minimus manner, such as
adding the requirement that Tenant must provide additional notice to such ground
lessor or Mortgagee of any Landlord default), then and in such event, Tenant
agrees that this Lease may be so modified and agrees to execute or make good
faith and reasonable corrective comments to whatever documents are required
therefor and deliver the same to Landlord within thirty (30) days following the
request therefor, provided that Landlord agrees to reimburse Tenant within
thirty (30) days following the delivery of an invoice therefor, for the
reasonable actual third party attorneys’ fees and costs incurred in Tenant’s
review and negotiation of any such documents.  Should Landlord or any such
current or prospective mortgagee or ground lessor require execution of a short
form of Lease for recording, containing, among other customary provisions, the
names of the parties, a description of the Premises and the Term, Tenant agrees
to execute or make good faith and reasonable corrective comments to such short
form of Lease and to deliver the same to Landlord within thirty (30) days
following the request therefor.

25. ENTRY BY LANDLORD. Landlord reserves, and shall at all reasonable times
after at least twenty four (24) hours’ notice (except in emergencies, in which
event no advance notice shall be required) have the right to enter the Premises
(i) to inspect them; (ii) to perform any services which are

39

 

--------------------------------------------------------------------------------

 



expressly to be provided by Landlord hereunder; (iii) to make necessary repairs
in accordance with the express provisions of this Lease; (iv) to submit the
Premises to prospective purchasers, Mortgagees or (during the final twelve (12)
months of the Term only) tenants; (v) to post notices of non-responsibility; all
without abatement of Rent (except as set forth in Paragraph 16(b)), and may
erect scaffolding and other necessary structures in or through the Premises
where reasonably required by the character of the work to be performed;
provided, however that the business of Tenant shall be interfered with to the
least extent that is reasonably practical, Tenant shall have the right to
require that Landlord be accompanied by a representative of Tenant during any
such entry (other than during an emergency); and in connection therein, other
than in the event of an emergency, Landlord and Tenant will reasonably cooperate
to coordinate such entry.  Landlord shall use diligent efforts to ensure that
any such entry (or any work in the Complex which might affect the Premises) will
not interfere with Tenant's use of the Premises (or any portion thereof) for
Tenant's business purposes (such efforts to include limiting the performance of
any such work which might be disruptive to weekends or the evening and the
cleaning of any work area prior to the commencement of the next business day). 
To the extent that Landlord installs, maintains, uses, repairs or replaces
pipes, cables, ductwork, conduits, utility lines, and/or wires through hung
ceiling space, exterior perimeter walls and column space, adjacent to and in
demising partitions and columns, in or beneath the floor slab or above, below,
or through the Premises, then in the course of making any such installation or
repair, Landlord will (w) not interfere unreasonably with or interrupt the
business operations of Tenant within the Premises; (x) not reduce Tenant’s
usable space, except to a de minimus extent, if the same are not installed
behind existing walls or ceilings; (y) box in any of the same installed adjacent
to existing walls with construction materials substantially similar to those
existing in the affected area(s) of the Premises; and (z) repair all damage
caused by the same and restore such area(s) of the Premises to the condition
existing immediately prior to such work.  Any entry to the Premises by Landlord
for the purposes provided for herein shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into or a detainer of the
Premises or an eviction, actual or constructive, of Tenant from the Premises or
any portion thereof.

 

26. TENANT'S DEFAULTS; LANDLORD'S REMEDIES.

(a) Events of Default by Tenant.  All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant's
sole cost and expense and without any reduction of Rent, except as expressly set
forth herein.  The occurrence of any of the following shall constitute a
“Default” under this Lease by Tenant:

(i) Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease or any part thereof as and when such amount is due;
provided, however, that Tenant shall be entitled to a notice of non-payment and
a five (5) day cure period on the first (1st) occasion during the first
thirty-six (36) months of the Term, and on the first (1st) occasion during each
successive thirty-six (36) month period, in which any installment of Rent or
other such charge is not timely paid, provided that on the second (2nd) failure
or any subsequent failure during any such thirty-six (36) month period, no such
notice shall be required.

(ii) Tenant abandons the Premises, as described in California Civil Code Section
1951.3.

(iii) Tenant fails timely to deliver any subordination document, estoppel
certificate, financial statement or other document requested by Landlord within
the applicable time period specified in Paragraph 24.

(iv) Tenant violates the restrictions on liens set forth in Paragraph 22 or on
Transfer set forth in Paragraph 23.



40

 

--------------------------------------------------------------------------------

 



(v) Tenant ceases doing business as a going concern; makes an assignment for the
benefit of creditors; is adjudicated an insolvent, files a petition (or files an
answer admitting the material allegations of a petition) seeking relief under
any state or federal bankruptcy or other statute, law or regulation affecting
creditors’ rights; all or substantially all of Tenant’s assets are subject to
judicial seizure or attachment and are not released within thirty (30) days, or
Tenant consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for Tenant or for all or any substantial part of Tenant’s assets.

(vi) Tenant fails, within sixty (60) days after the commencement of any
proceedings against Tenant seeking relief under any state or federal bankruptcy
or other statute, law or regulation affecting creditors’ rights, to have such
proceedings dismissed, or Tenant fails, within six (30) days after an
appointment, without Tenant’s consent or acquiescence, of any trustee, receiver
or liquidator for Tenant or for all or any substantial part of Tenant’s assets,
to have such appointment vacated.

(vii) Tenant fails to deliver or replenish the Security Deposit as required
under Paragraph 4.

(viii) Tenant shall fail to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided, however, that any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 or any similar or successor law; and provided further that if the
nature of such default is such that the same cannot reasonably be cured within a
thirty (30)-day period, Tenant shall not be deemed to be in default if it
diligently commences such cure within such period and thereafter diligently
proceeds to rectify and cure the default as soon as possible.

(b) Landlord's Remedies.  Upon the occurrence of any Default by Tenant, Landlord
shall have, in addition to any other remedies available to Landlord at law or in
equity, the option to pursue any one or more of the following remedies, each and
all of which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.

(i) Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(A) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(B) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(C) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in

41

 

--------------------------------------------------------------------------------

 



the ordinary course of things would be likely to result therefrom, specifically
including but not limited to, brokerage commissions and advertising expenses
incurred, expenses of remodeling the Premises or any portion thereof for a new
tenant, whether for the same or a different use, and any special concessions
made to obtain a new tenant; and

(E) At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Law.

The term “rent” as used in this Paragraph 26(b) shall be deemed to be and to
mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease, whether to Landlord or to others.  As used in Paragraph
26(b)(i)(A) and Paragraph 26(b)(i)(B)), above, the “worth at the time of award”
shall be computed by allowing interest at the Interest Rate set forth in
Paragraph 5(d) of this Lease.  As used in Paragraph Paragraph 26(b)(i)(C) above,
the “worth at the time of award” shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).

 

(ii) Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any Default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all Rent as it becomes due.

(iii) Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant's part to be observed or performed regarding which Tenant is in
Default hereunder (and may enter the Premises for such purposes).  In the event
of Tenant's failure to perform any of its obligations or covenants under this
Lease, and such failure to perform poses a material risk of injury or harm to
persons or damage to or loss of property, then Landlord shall have the right to
cure or otherwise perform such covenant or obligation at any time after such
failure to perform by Tenant, whether or not any such notice or cure period set
forth in Paragraph 26(a) above has expired.  Any such actions undertaken by
Landlord pursuant to the foregoing provisions of this Paragraph 26(b)(iii) shall
not be deemed a waiver of Landlord's rights and remedies as a result of Tenant's
failure to perform and shall not release Tenant from any of its obligations
under this Lease.

(c) Payment by Tenant.  Tenant shall pay to Landlord, within thirty (30) days
after delivery by Landlord to Tenant of statements therefor:  (i) sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with Landlord's performance or cure of any of Tenant's obligations pursuant to
the provisions of Paragraph 26(b)(iii) above; and (ii) sums equal to all
expenditures made and obligations incurred by Landlord in collecting or
attempting to collect any past-due Rent or other charges payable by Tenant
hereunder, including, without limitation, all legal fees and other amounts so
expended, plus interest on the amounts expended by Landlord at the Interest
Rate.  Tenant's obligations under this Paragraph 26(c) shall survive the
expiration or sooner termination of the Term.

(d) Sublessees of Tenant.  If Landlord elects to terminate this Lease on account
of any Default by Tenant, as set forth in this Paragraph 26, Landlord shall have
the right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord's sole discretion, succeed to Tenant's interest in
such subleases, licenses, concessions or arrangements.  In the event of
Landlord's election to succeed to

42

 

--------------------------------------------------------------------------------

 



Tenant's interest in any such subleases, licenses, concessions or arrangements,
Tenant shall, as of the date of notice by Landlord of such election, have no
further right to or interest in the rent or other consideration receivable
thereunder.

(e) Waiver of Default.  No waiver by Landlord of any violation or breach by
Tenant of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach by Tenant of the same or any other of the terms, provisions, and
covenants herein contained.  Forbearance by Landlord in enforcement of one or
more of the remedies herein provided upon a Default by Tenant shall not be
deemed or construed to constitute a waiver of such Default.  The acceptance of
any Rent hereunder by Landlord following the occurrence of any Default, whether
or not known to Landlord, shall not be deemed a waiver of any such default,
except only a Default in the payment of the Rent so accepted.

(f) Efforts to Relet.  For the purposes of this Paragraph 26, Tenant's right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord's interests
hereunder.  The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant's right to
possession.

27. ABANDONMENT. Tenant shall not vacate or abandon the Premises at any time
during the Term of this Lease and if Tenant shall abandon, vacate or surrender
the Premises, or be dispossessed by the process of law, or otherwise, any
personal property belonging to Tenant and left on the Premises shall be deemed
to be abandoned, at the option of Landlord, except such property as may be
mortgaged to Landlord.  However, Tenant shall not be in Default under this Lease
if it leaves all or any part of Premises vacant so long as (i) Tenant is
performing all of its other obligations under the Lease including the obligation
to pay Rent (ii) Tenant provides on-site security during normal business hours
for those parts of the Premises left vacant, (iii) such vacancy does not
materially and adversely affect the validity or coverage of any policy of
insurance carried by Landlord with respect to the Premises, and (iv) the
utilities and Systems and Equipment (including the HVAC systems) are operated
and maintained to the extent necessary to prevent damage to the Premises or its
systems.

 

28. DAMAGE AND DESTRUCTION.

(a) Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any Common Areas of the Building or the Real
Property serving or providing access to the Premises shall be damaged by fire or
other casualty, Landlord will, within sixty (60) days following the date of the
damage, deliver to Tenant an estimate of the time necessary to repair the damage
in question such that the Premises may be used by and accessible to Tenant and
the Building and Common Areas operable as a comparable office Complex; such
notice will be based upon the review and opinions of Landlord’s architect and
contractor (“Landlord’s Repair Notice”).  Landlord shall promptly and diligently
thereafter, subject to reasonable delays for insurance adjustment, delays
occasioned by Landlord’s Mortgagee, or other matters beyond Landlord’s
reasonable control, and subject to all other terms of this Paragraph 28, restore
the Premises (other than improvements installed by Tenant and Tenant’s
Property), the Systems and Equipment, and the Common Areas.  Such restoration
shall be to substantially the same condition of the Premises, the Systems and
Equipment, and the Common Areas prior to the casualty, except for modifications
required by zoning and building codes and other Laws or by any Mortgagee, or the
lessor of a ground or underlying lease with respect to the Building and/or the
Real Property, or any other modifications to the Common Areas reasonably deemed
desirable by Landlord, subject to the provisions of Paragraph 6 and Paragraph 25
above.  Notwithstanding any other provision of this Lease, upon the occurrence
of any damage to the Premises, at its sole cost and expense, Tenant

43

 

--------------------------------------------------------------------------------

 



shall repair any injury or damage to the Tenant Improvements and Alterations
installed in the Premises and shall return such Tenant Improvements and
Alterations to their original condition or such alternate condition as Tenant,
at the time, so desires, subject to receipt of Landlord’s approval of any
alternate design, such approval to be obtained in accordance with the provisions
of Paragraph 11 above.  Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises or Common Areas necessary
to Tenant’s occupancy, Landlord shall allow Tenant a proportionate abatement of
Rent, to the extent that Landlord is reimbursed from the proceeds of rental
interruption insurance (provided that Landlord has maintained the rental loss
coverage required by Article 18 above), during the time and to the extent the
Premises are unfit for occupancy for the purposes permitted under this Lease,
and not occupied by Tenant as a result thereof except for the maintenance of a
“skeleton crew” within the affected portion of the Premises, for example, for
such purposes as securing Tenant’s records and files, forwarding telephone
communications, correspondence and deliveries, and otherwise enabling those
aspects of Tenant’s business operations previously conducted within the affected
portion of the Premises to be carried on from an alternative location.  However,
if a substantial portion of the Premises is damaged to the extent that the
remaining portion thereof is not sufficient to allow Tenant to conduct is
business operations from such remaining portion and Tenant does not conduct its
business operations therein, Tenant will be entitled to a total abatement of
Rent, to the extent Landlord is reimbursed from the proceeds of rental
interruption insurance (provided that Landlord has maintained the rental loss
coverage required by Article 18 above), during the time and to the extent the
Premises are unfit for occupancy for the purposes permitted under this Lease,
and not occupied by Tenant as a result of the damage.

(b) Landlord’s Option to Repair.  Notwithstanding the terms of Paragraph 28(a)
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
and/or any other portion of the Real Property and instead terminate this Lease
by notifying Tenant in writing of such termination within sixty (60) days after
the date of damage, such notice to include a termination date giving Tenant
ninety (90) days to vacate the Premises, but Landlord may so elect only if the
Building shall be damaged by fire or other casualty or cause, whether or not the
Premises are affected, and one or more of the following conditions is
present:  (i) repairs cannot reasonably be completed within twelve (12) months
of the date of damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the holder of any Mortgage on the Building or
ground or underlying lessor with respect to the Building and/or the Real
Property will not permit the release of any insurance proceeds or shall require
that the insurance proceeds or any portion thereof be used to pay down or retire
the mortgage debt, or shall terminate the ground or underlying lease, as the
case may be; (iii) the damage is not Substantially Covered, except for
deductible amounts and self-insured retentions, by Landlord’s insurance
policies.  As used herein, “Substantially Covered” shall mean that the estimated
cost of repair does not exceed the aggregate of the anticipated receipt of
insurance policy payments, deductible payments and any self-insured retention
amounts by more than Seven Hundred Thousand Dollars ($700,000.00); or (iv) in
lieu of repairing damage resulting from a casualty, Landlord decides to
redevelop the Land by demolishing the Buildings (either on or about the same
time or in phases) and constructing new improvements on the Land and, if such
casualty affects any other occupants of the Complex and if the lease or leases
with such occupants grant Landlord a termination right with respect to such
casualty, Landlord exercises its right to terminate the leases of any other such
occupants of the Complex on or substantially about the date that Landlord
exercises its right to terminate this Lease.  In addition, if the Premises or
the Building is destroyed or damaged to any substantial extent (which shall
mean, for the purposes of this Paragraph 28(b), that the cost of performing the
repair exceeds ten percent (10%) of the estimated replacement cost of the
Building) during the last eighteen (18) months of the Term, then notwithstanding
anything contained in this Paragraph 28, Landlord shall have the option to
terminate this Lease by giving written notice to Tenant of the exercise of such
option within sixty (60) days after such damage or destruction, in which event
this Lease shall cease and terminate as of the date that is thirty (30) days
following notice. 

44

 

--------------------------------------------------------------------------------

 



Upon any such termination of this Lease pursuant to this Paragraph 28, all
insurance proceeds available from the fire and property damage insurance carried
by Tenant and covering the Tenant Improvements and any Alterations, but
excluding proceeds allocable to trade fixtures, merchandise, signs and other
personal property of Tenant, shall be disbursed and paid to Landlord, Tenant
shall pay the Base Rent and Additional Rent (properly apportioned) up to such
date of termination, and both parties hereto shall thereafter be freed and
discharged of all further obligations hereunder, except as provided for in
provisions of this Lease which by their terms survive the expiration or earlier
termination of the Term.

(c) Tenant’s Termination Options.  If the Premises are damaged by fire or other
casualty and are rendered not reasonably usable for Tenant’s business purposes
thereby, or if the Building shall be so damaged that Tenant shall be deprived of
reasonable access to the Premises, and if, pursuant to Landlord’s Repair Notice,
the restoration will not be substantially completed within fifteen (15) months
following the date of such damage, Tenant shall have the right to terminate this
Lease by giving written notice (the “Termination Notice”) to Landlord not later
than thirty (30) days following receipt of Landlord’s Repair Notice.  If Tenant
gives a Termination Notice, this Lease shall be deemed cancelled and terminated
as of the date of the damage as if such date were the Expiration Date, and Rent
shall be apportioned and shall be paid or refunded, as the case may be up to and
including the date of such damage or destruction.  Notwithstanding the
foregoing, if Tenant was entitled to, but elected not to, exercise its right to
terminate this Lease as set forth above and Landlord does not substantially
complete the repair and restoration of the Premises within three (3) months
after the expiration of the estimated period of time set forth in Landlord’s
Repair Notice, which period shall be extended to the extent of any delays caused
by Tenant and any events of Force Majeure (up to a maximum of one hundred fifty
(150) days of additional extension for Force Majeure), then Tenant may deliver
written notice to Landlord within thirty (30) days after the expiration of such
period, as the same may be so extended (a “Late Delivery Termination Notice”),
electing to terminate this Lease effective upon the date occurring thirty (30)
days following receipt by Landlord of the Late Delivery Termination Notice (the
“Termination Effective Date”).  If Tenant delivers a Late Delivery Termination
Notice to Landlord, then Landlord shall have the one-time right to nullify the
Late Delivery Termination Notice (in which case the Late Delivery Termination
Notice shall be of no force or effect) by delivering written notice to Tenant
prior to the Termination Effective Date that, in Landlord’s reasonable and good
faith judgment, as evidenced by written statements from Landlord’s architect
and/or general contractor which will be included with the Termination Extension
Notice (defined below), Landlord shall complete such repairs on or before the
Termination Effective Date (the “Termination Extension Notice”).  If Landlord
does not so complete such repairs, then Tenant shall again have the right to
terminate this Lease upon the delivery to Landlord of a second termination
notice (the "Second Termination Notice") within ten (10) business days after the
Termination Effective Date, in which event this Lease shall terminate ten (10)
business days after the date Tenant delivers the Second Termination Notice to
Landlord unless the repairs are completed within such ten (10) business day
period.  If Tenant fails to deliver a Second Termination Notice to Landlord
within such ten (10) business day period, then this Lease shall remain in full
force and effect; provided, however, Tenant shall have the right to deliver a
Second Termination Notice to Landlord during the first five (5) business days of
each succeeding calendar month until such time as Landlord completes the
repairs.  Additionally, if the Premises, or any part thereof, or any portion of
the Building necessary for Tenant’s use of the Premises, are materially damaged
(which shall mean, for the purposes of this Paragraph 28(b), that the cost of
performing the repair exceeds ten percent (10%) of the estimated replacement
cost of the Building) or destroyed during the last twelve (12) months of the
Term, or any extension thereof, Tenant may terminate this Lease by giving
written notice thereof to Landlord within thirty (30) days after the date of the
casualty, in which case this Lease shall terminate as of the later of the date
of the casualty or the date of Tenant’s vacation of the Premises.

(d) Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all

45

 

--------------------------------------------------------------------------------

 



damage to, or destruction of, all or any part of the Premises, the Building or
any other portion of the Real Property, and any statute or regulation of the
state of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or any other portion of the Real
Property.  No endorsement or statement on any check or any letter accompanying
any payment of Base Rent or such other sums shall be deemed an accord and
satisfaction, and Landlord may accept any such check or payment without
prejudice to Landlord's right to receive payment of the balance of such rent
and/or other sums, or Landlord's right to pursue Landlord's remedies.

29. EMINENT DOMAIN.

(a) Termination Upon Taking of Premises.  If all or any part of the Premises
shall be taken by any public or quasi-public authority under the power of
eminent domain or conveyance in lieu thereof, this Lease shall terminate as to
any portion of the Premises so taken or conveyed on the date when title vests in
the condemnor.  Landlord shall be entitled to any and all payment, income, rent,
award, or any interest therein whatsoever which may be paid or made in
connection with such taking or conveyance, and Tenant shall have no claim
against Landlord or otherwise for the value of any unexpired Term of this
Lease.  Notwithstanding the foregoing sentence, any compensation specifically
awarded Tenant for loss of business, Tenant’s personal property, moving costs or
loss of goodwill, shall be and remain the property of Tenant.

(b) Landlord’s Termination Right.  If (i) any action or proceeding is commenced
by any public or quasi-public authority for such taking all or more than fifty
percent (50%) of the Premises, (ii) any of the foregoing events occur with
respect to the taking of space in the Complex not included in the Premises but
necessary for the operation of, or access to, the Building, or (iii) any such
spaces are taken or conveyed in lieu of such taking and in any such events
Landlord shall decide to discontinue the use and operation of the Complex, or
shall decide to demolish, alter or rebuild the Complex, then Landlord shall have
the right to terminate this Lease by giving Tenant written notice thereof within
sixty (60) days of the date of receipt of such written advice, or commencement
of such action or proceeding, or taking conveyance, which termination shall take
place as of the first to occur of the last day of the calendar month next
following the month in which such notice is given or the date on which title to
the Premises shall vest in the condemnor.

(c) Tenant’s Termination Right.  In the event of such a partial taking or
conveyance of the Premises, if the portion of the Premises taken or conveyed is
so substantial that the Tenant can no longer reasonably conduct its business
therein, Tenant shall have the right to terminate this Lease within sixty (60)
days from the date of such taking or conveyance, upon written notice to the
Landlord of its intention so to do, and upon giving of such notice this Lease
shall terminate on the last day of the calendar month next following the month
in which such notice is given, upon payment by Tenant of the Rent from the date
of such taking or conveyance to the date of termination.

(d) Temporary Taking.  Notwithstanding anything to the contrary contained in
this Paragraph 29, in the event of a temporary taking of all or any portion of
the Premises for a period of one hundred and eighty (180) days or less, then
this Lease shall not terminate and there shall be no abatement of Rent.  In such
event, Tenant shall be entitled to receive the entire award made in connection
with any such temporary taking, provided that to the extent such award relates
to the temporary taking of any other portion of the Complex, Landlord shall be
entitled to such award to the extent relating to such other portions of the
Complex.



46

 

--------------------------------------------------------------------------------

 



(e) Adjustment of Rent if Lease Not Terminated.  If a portion of the Premises
shall be taken by condemnation or conveyance in lieu thereof and neither
Landlord nor Tenant shall terminate this Lease as provided herein, this Lease
shall continue in full force and effect as to the part of the Premises not so
taken or conveyed.  In such event the Rent herein shall be apportioned as of the
date of such taking or conveyance so that thereafter the Rent to be paid by
Tenant shall be in the ratio that the area of the portion of the Premises not so
taken or conveyed bears to the total area of the Premises prior to such taking.

30. SALE OR CONVEYANCE BY LANDLORD. In the event of a sale or conveyance of the
Premises by any owner of the reversion then constituting Landlord, and the
assumption by the transferee of the obligations of Landlord hereunder, the
transferor shall thereby be released from any further liability upon any of the
terms, covenants or conditions (express or implied) herein contained in favor of
Tenant arising after the effective date of the sale or conveyance, and in such
event, insofar as such transfer is concerned, Tenant agrees to look solely to
the successor in interest of such transferor (and not to the transferor) in and
to the Complex and this Lease with respect to any obligation or liability of the
“Landlord” arising after the effective date of such sale or conveyance.  This
Lease shall not be affected by any such sale or conveyance, and Tenant agrees to
attorn to the successor in interest of such transferor.

 

31. EXTENSION AND EXPANSION RIGHTS.

(a) Conditional Option to Extend.

(i) Grant of Conditional Extension Option.  Subject to the terms and conditions
in this Paragraph 31(a), Tenant shall have the one-time right (the “Extension
Option”) to extend the Term for one additional period of five (5) years
commencing on the day following the Expiration Date and ending on the fifth
anniversary of the Expiration Date (the “Extension Term”), provided that each of
the following conditions is satisfied:  (A) unless Tenant exercises the Right of
First Offer for the Other Building pursuant to Paragraph 31(b) below
concurrently with its exercise of the Extension Option, not more than twenty two
(22) and not less than sixteen (16) full calendar months before the Expiration
Date, Tenant delivers written notice to Landlord (the “Extension Notice”)
electing to exercise the Extension Option; (B) Tenant is not in Default when
Tenant delivers the Extension Notice; (C) no more than fifty percent (50%) of
part of the Premises is then subject to a sublease (excluding Permitted
Transfers, which will not be deemed “subleases” for the purposes of this clause
(C)) which is scheduled to remain in effect essentially through the remainder of
the Term and this Lease has not been assigned (other than to a Permitted
Transferee) when Tenant delivers the Extension Notice; (D) Tenant shall have a
tangible net worth (not including goodwill as an asset), as reflected on its
most recently released audited financial statements, computed in accordance with
generally accepted accounting principles ("Net Worth"), at least equal to
ninety-five percent (95%) of the Net Worth of Tenant as of the date this Lease
is executed and delivered by Tenant; and (E) as of the date that Tenant delivers
the Extension Notice, the Co-Occupancy Condition, as defined below, has been
satisfied.

(ii) Co-Occupancy Condition.  As used herein, the term “Co-Occupancy Condition”)
means that Other Building is then-being fully leased and is occupied by the
then-existing tenant thereof (or any subtenants/assignees of such tenant) (or is
scheduled to be leased and occupied by a replacement tenant or tenants who are
have executed leases for the Other Building that are in full force and effect
and whose effectiveness is not subject to any contingencies) (the “Existing
Tenant”) for a term (disregarding any renewal or extension options of the tenant
or tenants) expiring not earlier than the last day of the Extension
Term.  Notwithstanding the foregoing, if the Co-Occupancy Condition initially is
satisfied but subsequently fails to be satisfied at any time prior to the date
that is ten (10) months before the commencement of the Extension Term due to the
termination of the lease of the Other Building (including as the result of the
rejection of the tenant’s lease in bankruptcy or the termination of such lease
as the result of casualty, the default of the tenant), Landlord may override
Tenant’s exercise of the Extension Option by giving written notice to Tenant not
later than nine (9) months prior to the commencement of the Extension Term.  For
the avoidance of doubt, notwithstanding the foregoing, the

47

 

--------------------------------------------------------------------------------

 



Co-Occupancy Condition may be satisfied if Tenant properly and timely exercises
the Right of First Offer pursuant to Paragraph 31(b) concurrently with Tenant’s
exercise of the Extension Option.

(iii) Terms Applicable to Extension Term.  During the Extension Term, (A) the
Base Rent per rentable square foot shall be equal to the Prevailing Market Rent
per rentable square foot; (B) Base Rent shall increase, if at all, in accordance
with the increases assumed in the determination of Prevailing Market Rent; and
(C) Base Rent shall be payable in monthly installments in accordance with the
terms and conditions of this Lease.  During the Extension Term, Tenant shall pay
Tenant’s Proportionate Share of Operating Expenses, Real Property Taxes and
other Direct Expenses in accordance with this Lease.

(iv) Extension Amendment.  If Tenant has the right to exercise and properly
exercises its Extension Option, once the Prevailing Market Rent for the
Extension Term is determined in accordance with Paragraph 31(c) below, Landlord,
within a reasonable time thereafter, shall prepare and deliver to Tenant an
amendment (the “Extension Amendment”) reflecting changes to the Base Rent, the
Term, the Expiration Date, and other appropriate terms necessitated by the
extension of the Term, and Tenant shall execute (or make good faith and
reasonable corrective comments to) and return the Extension Amendment to
Landlord within fifteen (15) days after receiving it.  Notwithstanding the
foregoing, upon determination of the Prevailing Market Rent for the Extension
Term in accordance with Paragraph 31(c), an otherwise valid exercise of the
Extension Option shall be fully effective whether or not the Extension Amendment
is executed.

(v) Delay in Determination.  If the Prevailing Market Rent is not established
prior to the commencement of the Extension Term, then Tenant shall continue to
pay as Base Rent and Additional Rent the sums in effect as of the last day of
the prior Term and, once the Prevailing Market Rent is determined, Tenant shall,
within thirty (30) days following receipt of Landlord’s invoice therefor, pay to
Landlord any deficiency in the amount paid by Tenant during such period, or, if
Tenant paid excess Base Rent during such period, Landlord shall credit such
excess payments to the Base Rent amounts next due.

(vi) Personal Right.  The Extension Option hereby granted is personal to Tenant
and its Permitted Transferees and is not otherwise transferable.

(b) Right of First Offer.

(i) Grant of Right of First Offer.  Subject to the terms of this Paragraph
31(b), if at any time during the Right of First Offer Term (as defined below)
the Other Building becomes available for lease, Tenant shall have a one-time
right of first offer (“Right of First Offer”) to lease the Other Building in its
entirety.  For the purposes of this Paragraph 31(b), the Other Building shall
not be deemed available for lease, and this Right of First Offer shall not
apply, if the Existing Tenant is leasing the Other Building or has the right to
lease the Other Building (by virtue of an option to lease, an option to extend,
a right of first refusal, a right of first offer, a right of first negotiation,
or otherwise) pursuant to a lease or other agreement entered into prior to the
date hereof, regardless of whether such rights are executed strictly in
accordance with their respective terms or pursuant to a lease amendment or a new
lease, or if Landlord and the Existing Tenant otherwise hereafter agree to
extend the term of the Existing Tenant’s lease (collectively, the “Superior
Rights”).  Tenant acknowledges and agrees that Landlord shall have the right to
hereafter negotiate and to enter into lease amendments or other agreements with
the Existing Tenant (or any affiliate of the Existing Tenant) pursuant to which
the term of the Existing Tenant’s lease is extended, shortened, or otherwise
modified, and any such modifications shall constitute Superior Rights.



48

 

--------------------------------------------------------------------------------

 



(ii) Term.  The term of the Right of First Offer (“Right of First Offer Term”)
shall commence on the date the Other Building becomes available for lease and
shall terminate on the date that is sixteen (16) months prior to Expiration Date
or the prior termination of the Right of First Offer as set forth in this
Paragraph 31(b).

(iii) Conditions to Exercise of Right of First Offer.  Notwithstanding any
provision of this Paragraph 31(b) to the contrary, Tenant shall have the right
to exercise the Right of First Offer if and only if each of the following
conditions is satisfied:  (A) Tenant is not in Default when Tenant delivers
Tenant’s Acceptance Notice (as defined below); (B) no more than thirty three
percent (33%) of the Premises is sublet and this Lease has not been assigned (in
each, other than to a Permitted Transferee, who will not be deemed an assignee
or a subtenant for the purposes of this clause (B)) when Tenant delivers
Tenant’s Acceptance Notice; (C) Tenant shall have a Net Worth, as reflected on
its most recently released audited financial statements at least equal to
ninety-five percent (95%) of the Net Worth of Tenant as of the date this Lease
is executed and delivered by Tenant; and (D) if the Co-Occupancy Condition is
not then satisfied by the Existing Tenant, concurrently with Tenant’s exercise
of the Right of First Offer (and in no event after the expiration of the twenty
(20) day period for Tenant to deliver an Acceptance Notice pursuant to Section
31(b)(v)), Tenant exercises the Extension Option pursuant to Paragraph 31(a).

(iv) Offer Notice.  Subject to the terms and conditions in this Paragraph 31(b),
if during the Right of First Offer Term Landlord determines that the Other
Building will become available for lease, Landlord shall first provide Tenant
with a written notice (“Offer Notice”) detailing (i) the proposed rent for the
Other Building (based on rentable square feet), which shall be equal to the
Prevailing Market Rent (as defined in Paragraph 31(c)), (ii) the date the Other
Building will become available for occupancy or the construction of improvements
(the “Anticipated Other Building Delivery Date”), (iii) the term of the proposed
lease of the Other Building, which shall be concurrent with the Extended Term of
this Lease under Paragraph 31(a), and (iv) all other terms upon which Landlord
proposes to lease the Other Building to Tenant.  The Other Building shall be
leased on an “as is” basis without any tenant improvement allowance, free rent
or other concessions.

(v) Exercise of Tenant’s Right of First Offer.  Subject to the terms and
conditions in this Paragraph 32(b), Tenant may exercise Tenant’s Right of First
Offer to lease all (but not less than all) of the Other Building described in
the Offer Notice by providing Landlord with written notice (the “Acceptance
Notice”) thereof within twenty (20) days after Landlord’s delivery to Tenant of
the Offer Notice.  Tenant’s Acceptance Notice, if any, delivered to Landlord
must expressly state that Tenant accepts all of the terms and conditions in the
Offer Notice, without modification, and if Tenant’s Acceptance Notice sets forth
modifications of any kind, Tenant shall not be deemed to have delivered a valid
Acceptance Notice and any such acceptance shall be null and
void.  Notwithstanding the preceding provisions of this Paragraph 32(b)(v) to
the contrary, if Tenant wishes to exercise the Right of First Offer but in good
faith disagrees with Landlord’s determination of the Prevailing Market Rent as
set forth in Landlord’s Offer Notice, Tenant may nonetheless accept the offer by
delivering an Acceptance Notice as provided above, but may elect to reserve its
right to have the Fair Market Rent determined as provided in Paragraph 32(c)
below, provided that any such reservation of rights shall not extend the time
period for Tenant to deliver the Acceptance Notice.  If Tenant does not properly
exercise its Right of First Offer within such twenty (20) day period, then
Landlord shall thereafter be free to lease some or all of the Other Building to
anyone without restriction and on such terms and conditions as Landlord may
elect in its sole and absolute discretion, and in such event Tenant shall have
no further rights under this Section 31(b).

(vi) Personal Right.  Tenant’s Right of First Offer shall be personal to the
Tenant and any Permitted Transferees and shall not be transferable with any
assignment of this Lease or subletting of the Premises.

(vii) Terms for Right of First Offer.  In the event that Tenant exercises the
Right of First Offer, Tenant’s occupancy of the Other Building taken shall be on
all of the same terms and conditions described in the Offer Notice and otherwise
on the terms and conditions of this Lease.



49

 

--------------------------------------------------------------------------------

 



(viii) Lease.  If Tenant exercises the Right of First Offer and delivers an
Acceptance Notice as and when required by this Paragraph 31(b), Landlord and
Tenant hereby agree to execute a lease (“Other Building Lease”) prior to
Tenant’s occupancy of the Other Building.  The Other Building Lease shall not
replace this Lease (which shall continue in full force and effect in accordance
with its terms) but shall be in the same form as this Lease, subject to any
modifications necessary to reflect the terms set forth in the Offer Notice
(including, without limitation, the Base Rent, date of occupancy, description of
the premises, the number of applicable parking spaces to be allocated to Tenant,
Tenant’s percentage share, the square footage of the Other Building, and any
other changes needed due to the fact that Tenant will be leasing space in both
Buildings).  If Tenant does not execute or provide Landlord with good faith and
reasonable comments to such Other Building Lease within fifteen (15) days after
the date on which Landlord delivers a draft Other Building Lease to Tenant,
then, at Landlord’s option to be exercised by notice delivered by Landlord on or
before (x) the date that is ten (10) business days following the expiration of
the such fifteen (15) day period and (y) Tenant’s execution and delivery of (or
delivery to Landlord of good faith and reasonable comments to) the Other
Building Lease, Tenant’s rights hereunder shall be void and terminated, but,
otherwise, a valid exercise of Tenant’s Right of First Offer shall be fully
effective, whether or not such an Other Building Lease is executed.

(c) Procedure for Determining Prevailing Market Rent.  The Prevailing Market
Rent shall be mutually agreed upon by Landlord and Tenant in writing within the
thirty (30) calendar day period (the “Negotiation Period”) following Tenant’s
delivery of an Extension Notice or an Acceptance Notice, as applicable.  If
Landlord and Tenant are unable, despite good faith efforts, to agree upon the
Prevailing Market Rent within the Negotiation Period, then the Prevailing Market
Rent shall be established by appraisal in accordance with the procedures set
forth below.

(i) Within fifteen (15) days after the expiration of the Negotiation Period,
each party, at its cost, shall engage a real estate broker to act on its behalf
in determining the Prevailing Market Rent.  The brokers each shall have at least
ten (10) years’ experience with leases in Relevant Market and shall submit to
Landlord and Tenant in advance for Landlord’s and Tenant’s reasonable approval
their statements of qualifications and the appraisal methods to be used.  If a
party does not designate a broker within such fifteen (15) day period but a
broker is timely designated by the other respective party, the single broker
appointed shall be the sole broker and shall set the Prevailing Market Rent.  If
the two brokers are appointed by the parties as stated in this paragraph, such
brokers shall meet promptly and attempt to set the Prevailing Market Rent.  If
such brokers are unable to agree within thirty (30) days after appointment of
the second broker, the brokers shall elect a third broker meeting the
qualifications stated in this paragraph within ten (10) days after the last date
the two brokers are given to set the Prevailing Market Rent.  Each of the
parties hereto shall bear one‑half (1/2) the cost of appointing the third broker
and of the third broker’s fee.  The third broker shall be a person who has not
previously acted in any capacity for either party.  Once a party has selected a
broker and negotiations have commenced between the brokers, such broker may not
be replaced with another broker.

(ii) The third broker shall conduct his or her own investigation of the
Prevailing Market Rent, and shall be instructed not to advise either party of
his or her determination of the Prevailing Market Rent except as follows:  When
the third broker has made his or her determination, he or she shall so advise
Landlord and Tenant and shall establish a date, at least five (5) days after the
giving of notice by the third broker to Landlord and Tenant, on which he or she
shall disclose his determination of the Prevailing Market Rent.  Such meeting
shall take place in the third broker’s office unless otherwise agreed by the
parties.  After having initialed a paper on which his determination of
Prevailing Market Rent is set forth, the third broker shall place his or her
determination of the Prevailing Market Rent in a sealed envelope.  Landlord’s
broker and Tenant’s broker shall each set forth their determination of
Prevailing Market Rent on a paper, initial the same and place them in sealed
envelopes.  Each of the three envelopes shall be marked with the name of the
party whose determination is inside the envelope.



50

 

--------------------------------------------------------------------------------

 



(iii) In the presence of the third broker, the determination of the Prevailing
Market Rent by Landlord’s broker and Tenant’s broker shall be opened and
examined.  If the higher of the two determinations is one hundred five percent
(105%) or less of the amount set forth in the lower determination, the average
of the two determinations shall be the Prevailing Market Rent, the envelope
containing the determination of the Prevailing Market Rent by the third broker
shall be destroyed and the third broker shall be instructed not to disclose his
or her determination.  If either party’s envelope is blank, or does not set
forth a determination of Prevailing Market Rent, the determination of the other
party shall prevail and be treated as the Prevailing Market Rent.  If the higher
of the two determinations is more than one hundred five percent (105%) of the
amount of the lower determination, the envelope containing the third broker’s
determination shall be opened.  If the value determined by the third broker is
the average of the values proposed by Landlord’s broker and Tenant’s broker, the
third broker’s determination of Prevailing Market Rent shall be the Prevailing
Market Rent.  If such is not the case, Prevailing Market Rent shall be the rent
proposed by either Landlord’s broker or Tenant’s broker which is closest to the
determination of Prevailing Market Rent by the third broker.

(iv) Notwithstanding anything in Paragraph 31(a) to the contrary, in no event
shall the Prevailing Market Rent (calculated on a per square foot basis) for the
first year of the Extension Term of this Lease be less than the Base Rent and
Additional Rent (calculated on a per square foot basis) payable in the last
month of the initial Term of this Lease (the “Rent Floor”).  Landlord and Tenant
specifically acknowledge and agree that the Rent Floor shall apply if the
Prevailing Market Rent is determined in connection with Tenant’s exercise of the
Extension Option under Paragraph 31(a) but shall not apply with respect to
Tenant’s lease of the Other Building if Tenant exercises the Right of First
Offer under Paragraph 31(b).

(v) The parties expressly agree that the provisions of this Paragraph 31(c)
shall be implemented in accordance with express terms of this Paragraph 31(c)
and under such other procedures as the parties may agree to in their sole
discretion, and except as expressly set forth above, shall not be subject to or
governed by the provisions of California Code of Civil Procedure Section 1280 et
seq. as an arbitration, and all such arbitration provisions are hereby
intentionally waived.

(d) Definition of Prevailing Market Rent.  For purposes of Paragraphs 31(a) and
31(b), the term “Prevailing Market Rent” shall mean the fair-market, monthly
rental rate per rentable square foot being charged (including the applicable
periodic adjustments thereto) in “arms’ length” direct leases (i.e., excluding
subleases), on a net basis (i.e., excluding “full service” leases and “gross”
leases for similarly sized office/research buildings located in the Relevant
Market, as defined below (“Comparable Buildings”); accordingly, for such
purposes, any Comparable Transaction (defined below) used in order to determine
Prevailing Market Rent which is a “full service” or “gross” lease, shall be
appropriately adjusted to reflect the economic terms under such Comparable
Transactions if such Comparable Transaction were a “triple net”
lease).  Prevailing Market Rent shall be determined based upon leases for
comparable transactions for comparable space entered into on or about the date
on which the Prevailing Market Rent is being determined hereunder, for space in
that portion of North San Jose that is within a twenty (20) block radius of the
intersection of North First Street and Montague Expressway, excluding any
portion of such radius that falls within the City of Santa Clara (“Comparable
Transactions” and the “Relevant Market”, respectively).  If sufficient
transactions regarding Comparable Buildings are not available for comparison
purposes, adjustments shall be made in the determination of Prevailing Market
Rent to reflect the age and quality of the Building (or the Other Building) as
contrasted to other buildings used for comparison purposes, taking into
consideration size, location, proposed term of the lease, extent of services to
be provided, and the time that the particular rate under consideration became or
is to become effective.  The intent of the parties is that Tenant will obtain
the same rent and other economic benefits that landlords would otherwise give in
Comparable Transactions and that Landlord will make and receive the same
economic payments and concessions that landlords would otherwise make and
receive in

51

 

--------------------------------------------------------------------------------

 



Comparable Transactions.  The determination of Prevailing Market Rent shall take
into account any material economic differences between the terms of this Lease
or the Other Building Lease, as appropriate and any comparison lease or
amendment, such as rent abatements, tenant improvement allowances and other
concessions, and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes.  The determination of Prevailing
Market Rent also shall take into consideration any reasonably anticipated
changes in the Prevailing Market Rent from the time such Prevailing Market Rent
is being determined and the time such Prevailing Market Rent will become
effective under this Lease.

(e) Redevelopment.  Notwithstanding anything in this Paragraph 31 to the
contrary, Tenant shall have no right to exercise the Extension Option or the
Right of First Offer and, if previously exercised, at Landlord’s election,
Tenant’s exercise of the Extension Option and/or the Right of First Offer shall
be null and void, if Landlord or any purchaser or other successor of Landlord’s
interest in the Complex, each in its sole and absolute discretion, intends to
redevelop the Land by demolishing the Buildings (either on or about the same
time or in phases) and constructing new improvements on the Land (“Landlord’s
Redevelopment Override Right”).  If Tenant has exercised the Extension Option or
the Right of First Offer as and when provided in this Paragraph 31, Landlord or
any such purchaser or successor shall have the right to exercise Landlord’s
Redevelopment Override Right by notice delivered to Tenant (the “Override
Notice”) at any time prior to the date that is twelve (12) months prior to the
date that the Extension Term (assuming Tenant has properly exercised the
Extension Term) or the term of the Other Building Lease (assuming Tenant has
properly exercised the Right of First Offer) is scheduled to commence.  Without
limiting any circumstances evidencing Landlord’s intent to redevelop the
Complex, Landlord shall be deemed to intend to redevelop the Complex if Landlord
or its successor has, prior to Landlord’s delivery of the Override Notice,
submitted a development plan to the City of San Jose for review (including
preliminary review) or submitted an application to the City of San Jose for
approvals or permits relating to the proposed redevelopment (including without
limitation demolition permits, site development permits and/or building permits)
(evidence of the foregoing to be included in Landlord’s Override Notice).

32. HOLDING OVER. If Tenant (directly or through any Transferee or other
successor-in-interest of Tenant) remains in possession of the Premises after the
expiration or earlier termination of this Lease with Landlord’s consent but the
parties do not otherwise expressly agree in writing on the terms of such holding
over, such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term.  In such event, Tenant
shall continue to comply with and perform all the terms and obligations of
Tenant under this Lease, except that the Base Rent during Tenant’s holding over
shall be one hundred twenty five percent (125%) of the Base Rent payable in the
last full month prior to the expiration or termination hereof, for the first
(1st) fifteen (15) days of such holdover, and, thereafter, one hundred fifty
percent (150%) of the Base Rent payable in the last full month prior to the
expiration or termination hereof.  If Tenant holds over after the expiration of
the Term without the consent of Landlord, such tenancy shall be a tenancy at
sufferance, and shall not constitute a renewal hereof or an extension for any
further term, and in such case daily damages in any action to recover possession
of the Premises shall be calculated at a daily rate equal to one hundred fifty
percent (150%) of the Base Rent applicable during the last rental period of the
Term under this Lease (calculated on a per diem basis).  Acceptance by Landlord
of rent after such expiration or termination shall not constitute a renewal of
this Lease; and nothing contained in this provision shall be deemed to waive
Landlord’s right of reentry or any other right hereunder or at Law.  Tenant
shall indemnify, defend and hold Landlord and the other Indemnified Parties
harmless from and against all Claims arising or resulting directly or indirectly
from Tenant’s failure to timely surrender the Premises, including (i) any rent
payable by or any loss, cost, or damages claimed by any prospective tenant of
the Premises, and (ii) Landlord’s damages as a result of such prospective tenant
rescinding or refusing to enter into the prospective lease of the

52

 

--------------------------------------------------------------------------------

 



Premises or delaying the commencement of rent payable thereunder by reason of
Tenant’s failure to timely surrender the Premises.

 

33. QUIET ENJOYMENT. Landlord covenants that Tenant, on paying the Rent, charges
for services and other payments herein reserved and on keeping, observing and
performing the other terms herein contained on the part of Tenant to be kept,
observed and performed, shall, during the Term, peaceably and quietly have, hold
and enjoy the Premises subject to the terms, covenants, conditions, provisions
and agreements hereof without interference by any party.

 

34. CONSTRUCTION CHANGES. It is specifically understood and agreed that Landlord
has made no representation or warranty to Tenant and has no obligation and has
made no promises to alter, remodel, improve, renovate, repair or decorate the
Premises, Building, or any part thereof and that no representations respecting
the condition of the Premises or the Building have been made by Landlord to
Tenant except as specifically set forth herein or in the Tenant Work
Letter.  However, Tenant hereby acknowledges that Landlord in the future may
during the Term renovate, improve, alter, or modify (collectively, the
"Renovations") the Complex, including without limitation the Parking Areas and
Common Areas.  In connection with any Renovations, Landlord may, among other
things, erect scaffolding or other necessary structures in in the vicinity of
the Building, temporarily limit or eliminate access to portions of the Complex,
including portions of the Common Areas, or perform work outside of the Building,
which work may create noise, dust or leave debris.  Any such work will be
carried out in accordance with the provisions of Paragraph 16(b) above and
Paragraph 25 above.  Tenant hereby agrees that such Renovations, if carried out
in accordance with this Paragraph 34, and Landlord’s reasonable actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor, except as described in Paragraph 16(b), entitle Tenant
to any abatement of Rent.  Landlord shall have no responsibility or for any
reason be liable to Tenant for any direct or indirect injury to or interference
with Tenant’s business arising from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations or Landlord’s actions.

 

35. [OMITTED]

36. ATTORNEYS’ FEES.

(a) In the event that either Landlord or Tenant should bring suit for the
possession of the Premises, for the recovery of any sum due under this Lease, or
because of the breach or default of any provision of this Lease, or for any
other relief against the other party hereunder, then all costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.

(b) Should Landlord be named as a defendant in any suit brought against Tenant
in connection with or arising out of Tenant’s occupancy hereunder and provided
that the basis of such suit is not derived from the active negligence or willful
misconduct of Landlord or Landlord’s architects, employees or representatives
during the Term or the breach of Landlord of the terms of this Lease, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
reasonable attorney’s fees.

37. WAIVER. The waiver by either party of the other party’s failure to perform
or observe any term, covenant or condition herein contained to be performed or
observed by such waiving party shall not be deemed to be a waiver of such term,
covenant or condition or of any subsequent failure of the party failing to
perform or observe the same or any other such term, covenant or condition
therein contained, and no custom or practice which may develop between the
parties hereto during the Term hereof shall be

53

 

--------------------------------------------------------------------------------

 



deemed a waiver of, or in any way affect, the right of either party to insist
upon performance and observance by the other party in strict accordance with the
terms hereof.

 

38. NOTICES. All notices, demands, requests, advices or designations which may
be or are required to be given by either party to the other hereunder shall be
in writing.  All notices, demands, requests, advices or designations by Landlord
to Tenant or by Tenant to Landlord shall be served by personal delivery,
certified mail postage prepaid or by a reputable same day or overnight courier
service addressed to Landlord or Tenant, as the case may be, at the following
addresses:

 

If to Landlord:SP Zanker Property, LLC
Sahadi Properties
800 Pollard Road, Suite C-36
Los Gatos, California 95032
Attention:  Stephen Barrett Sahadi

With a copy to:Seubert French Frimel & Warner LLP
1075 Curtis Street
Second floor
Menlo Park, California 94025
Attention:  Daniel Seubert

And to:Flynn Riley Bailey & Pasek LLP
1010 B Street
Suite 200
San Rafael, California 94901
Attention:  Brian C. Pedersen, Esq.

If to Tenant:NeoPhotonics Corporation
2911 Zanker Road
San Jose, California 95134
Attention:  General Counsel

With a copy to:Shartsis Friese LLP
One Maritime Plaza
18th Floor
San Francisco, California 94111
Attention:  Jonathan M. Kennedy/Kathleen K. Bryski

Each notice, request, demand, advice or designation referred to in this
Paragraph 38 shall be deemed received (i) if served by personal delivery on the
date of the personal service or receipt or refusal to accept receipt of the
mailing thereof (provided that if the day of delivery is a weekend or holiday,
or such delivery occurs after 5 p.m. Pacific Time, then such notice shall be
deemed delivered on the next-succeeding business day), (ii) if sent via
certified mail, three (3) business days after deposit with the United States
postal service or (iii) if sent by overnight courier, on the business day next
succeeding the date on which such notice is delivered to the courier for
next-day delivery.  Either party shall have the right, upon ten (10) days
written notice to the other, to change the address as noted herein.



54

 

--------------------------------------------------------------------------------

 



39. EXAMINATION OF LEASE. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and this instrument is not effective as a lease or otherwise until its execution
and delivery by both Landlord and Tenant.

 

40. DEFAULT BY LANDLORD. Landlord shall not be in default unless Landlord fails
to perform obligations required of Landlord within thirty (30) days after
written notice by Tenant to Landlord and to any Mortgagee whose name and address
shall have heretofore been furnished to Tenant in writing, specifying wherein
Landlord has failed to perform such obligations; provided, however, that if the
nature of Landlord’s obligations is such that more than thirty (30) days are
required for performance, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion.

 

41. [OMITTED]

42. LIMITATION OF LIABILITY. In consideration of the benefits accruing
hereunder, Tenant and all successors and assigns of Tenant covenant and agree
that, in the event of any actual or alleged failure, breach or default hereunder
by Landlord, or in the event of any other claim of any kind, whether arising
from contract or tort, by Tenant against Landlord:

 

(a) no partner, member or shareholder of Landlord shall be sued or named as a
party in any suit or action (except as may be necessary to secure jurisdiction
of the partnership);

(b) no service of process shall be made against any partner, member or
shareholder of Landlord (except as may be necessary to secure jurisdiction of
the partnership);

(c) no partner, member or shareholder of Landlord shall be required to answer or
otherwise plead to any service of process;

(d) no judgment will be taken against any partner, member or shareholder of
Landlord;

(e) any judgment taken against any partner, member or shareholder of Landlord
may be vacated and set aside at any time without hearing;

(f) no writ of execution will ever be levied against the assets of any partner,
member or shareholder of Landlord;

(g) Tenant covenants not to sue any party other than the Landlord or any direct
successor owner of the Complex; and

(h) these covenants and agreements are enforceable both by Landlord and also by
any partner, member or shareholder of Landlord.

Tenant agrees that each of the foregoing covenants and agreements shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by statute or at common law.

43. SIGNS. No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or printed or affixed on or to any part of the outside of
the Premises or any exterior windows of the Premises without the written consent
of Landlord (which will not be unreasonably withheld, conditioned or delayed)
first had and obtained and Landlord shall have the right to remove any such
sign, placard, picture, advertisement, name or notice without notice to Tenant
and at the expense of Tenant.  If

55

 

--------------------------------------------------------------------------------

 



Tenant is allowed to print or affix or in any way place a sign in, on, or about
the Premises, upon expiration or other sooner termination of this Lease, Tenant
at Tenant’s sole cost and expense shall both remove such sign and repair all
damage in such a manner as to restore all aspects of the appearance of the
Premises to the condition prior to the placement of such sign.  All approved
signs or lettering on outside shall be printed, painted, affixed or inscribed at
the expense of Tenant by a person approved of by Landlord.

 

Notwithstanding the foregoing, so long as Tenant or a Permitted Transferee is in
occupancy of at least seventy five percent (75%) of the Premises, at Tenant’s
sole cost Tenant shall have the right to have the name of Tenant listed on the
monument signs for the Building located at the corner of Montague Expressway and
Zanker Road and at the entry of the Complex on Zanker Road (collectively, the
“Monument Signs”) and to place a sign on the back side of the Building (i.e.,
facing Montague Expressway and Zanker Road), subject to the terms of this
paragraph (the “Building Sign” and, together with the Monument Signs, the
“Signs”).  Landlord approves the installation of Tenant’s corporate logo (as of
the Effective Date, in the form of Exhibit I attached hereto) in each of the
Signs, subject to Landlord’s consent (not to be unreasonably withheld) regarding
the materials and method of installation of any such Signs.  The design, size
and color of Tenant’s signage with Tenant’s name to be included on the Signs,
and the manner in which it is attached to the Signs, shall comply with all
applicable Laws and shall be subject to the approval of and receipt of all
permits required by all applicable governmental authorities.  Any changes to the
Signs shall be designed, constructed, installed, insured, maintained, repaired
and removed from the Signs all at Tenant’s sole risk, cost and expense.  Tenant,
at its cost, shall be responsible for the maintenance, repair or replacement of
Tenant’s signage on the Signs, which shall be maintained in a manner reasonably
satisfactory to Landlord.  Upon the expiration or earlier termination of this
Lease, or if during the Term (including any extension thereof) Tenant or a
Permitted Transferee leases and occupancies less than at least seventy five
percent (75%) of the Premises, then Tenant's rights granted herein will, at
Landlord’s option, be suspended and Landlord may remove Tenant’s or the
Permitted Transferee’s name from the Signs at Tenant’s sole cost and expense and
restore the Signs to the condition they were in prior to installation of
Tenant’s signage thereon, ordinary wear and tear excepted.  The cost of such
removal and restoration shall be payable as additional rent within ten (10) days
of Landlord’s demand; provided, however, that if Tenant subsequently satisfies
the occupancy requirement described herein, Tenant shall once again have the
right to the signs as described herein.  The rights provided in this paragraph
shall be non-transferable except in connection with an assignment of this Lease
or sublease to a Permitted Transferee, unless otherwise agreed by Landlord in
writing in its sole discretion

44. Utility Billing Information. In the event that Tenant contracts directly for
the provision of electricity, gas and/or water services to the Premises with the
third-party provider thereof, Tenant shall promptly, but in no event more than
ten (10) business days following Landlord’s request, provide Landlord with a
copy of each invoice received from the applicable provider.  Tenant acknowledges
that pursuant to California Public Resources Code Section 25402.10 and the
regulations adopted pursuant thereto (collectively the "Energy Disclosure
Requirements"), Landlord may be required to disclose information concerning
Tenant’s energy usage at the Building to certain third parties, including,
without limitation, prospective purchasers, lenders and tenants of the Building
(the "Tenant Energy Use Disclosure").  Tenant hereby (A) consents to all such
Tenant Energy Use Disclosures, (B) acknowledges that Landlord shall not be
required to notify Tenant of any Tenant Energy Use Disclosure, and (C) waives
any rights that it may have if Landlord fails to comply with any Energy
Disclosure Requirements.  Further, Tenant hereby releases Landlord from any and
all losses, costs, damages, expenses and liabilities relating to, arising out of
and/or resulting from any Tenant Energy Use Disclosure.  The terms of this
Paragraph 44 shall survive the expiration or earlier termination of this Lease.

 



56

 

--------------------------------------------------------------------------------

 



45. Rooftop Equipment.

(a) Rooftop Equipment.  At Tenant’s sole cost and expense, Tenant shall have the
right to install one or more satellite or microwave dishes or other
communications, HVAC or other equipment servicing the business conducted by
Tenant from within the Premises (all such equipment, including
non-telecommunication equipment is, for the sake of convenience, defined
collectively as the “Rooftop Equipment”) upon the roof of the Building, for
Tenant’s personal use and not for any other commercial purpose.  In no event
shall Tenant have the right to place any items on the roof of the Building for
other than use in connection with the conduct of its own business, and in no
event shall Tenant have the right to lease or license space on the roof in
exchange for any revenues or income generated from any such lessee or
licensee.  If Tenant wishes to install any Rooftop Equipment, Tenant shall first
notify Landlord in writing and provide Landlord with all other information
required for any other Alterations pursuant to Paragraph 11.  Such notice shall
fully describe the Rooftop Equipment, including, without limitation, its
purpose, weight, size and desired location on the roof of the Building and its
intended method of connection to the Premises.  All of Tenant's Rooftop
Equipment must be located in areas reasonably approved by Landlord prior to any
installation.  Landlord also reserves the right to restrict the number and size
of dishes, antennae and other Rooftop Equipment in its reasonable
discretion.  The physical appearance and the size of the Rooftop Equipment shall
be subject to Landlord’s reasonable approval, the location of any such
installation of the Rooftop Equipment shall be designated by Tenant subject to
Landlord’s reasonable approval and Landlord may require Tenant to install
screening around such Rooftop Equipment, at Tenant’s sole cost and expense, as
reasonably required by Landlord.

(b) Installation Requirements.  The installation of the Rooftop Equipment shall
constitute an Alteration and shall be performed in accordance with and subject
to the provisions of Paragraph 11 of this Lease.  Tenant shall comply with all
applicable Laws, rules and regulations relating to the installation, maintenance
and operation of Rooftop Equipment (including, without limitation, all
construction rules and regulations) and will pay all costs and expenses relating
to such Rooftop Equipment, including the cost of obtaining and maintaining any
necessary permits or approvals for the installation, operation and maintenance
thereof in compliance with applicable laws, rules and regulations.  The
installation, operation and maintenance of the Rooftop Equipment at the Building
shall not adversely affect the structure or operating systems of the
Building.  For purposes of determining Landlord's and Tenant's respective rights
and obligations with respect to the use of the roof, the portion of the roof
affected by the Rooftop Equipment shall be deemed to be a portion of the
Premises (provided that such portion shall not be measured for purposes of
determining the area of the Premises); consequently, all of the provisions of
this Lease respecting Tenant's obligations hereunder shall apply to the
installation, use and maintenance of the Rooftop Equipment, including without
limitation provisions relating to compliance with requirements as to insurance,
indemnity, repairs and maintenance.

(c) Maintenance and Repair.  Tenant shall maintain any Rooftop Equipment
installed by or for Tenant at Tenant’s sole cost and expense in accordance with
Paragraph 12.  In the event Tenant elects to exercise its right to install the
Telecommunication Equipment, then Tenant shall give Landlord prior notice
thereof.  Tenant shall reimburse to Landlord the actual third-party costs
reasonably incurred by Landlord in approving such Rooftop Equipment.  Tenant
shall remove such Rooftop Equipment upon the expiration or earlier termination
of this Lease and shall return the affected portion of the rooftop and the
Building to the condition the rooftop and the Building would have been in had no
such Rooftop Equipment been installed (reasonable wear and tear excepted).  Such
Rooftop Equipment shall, in all instances, comply with applicable Laws.

46. HAZARDOUS MATERIALS. Landlord and Tenant agree as follows with respect to
the existence or use of “Hazardous Materials” (as defined herein) on, in, under
or about the Premises and

57

 

--------------------------------------------------------------------------------

 



real property located beneath the Premises and the Common Areas of the Complex
(hereinafter collectively referred to as the “Property”):

 

(a) Definitions.  As used herein, the term “Hazardous Materials” shall mean any
material, waste, chemical, mixture or byproduct which is or hereafter is
defined, listed or designated under Environmental Laws (defined below) as a
pollutant, or as a contaminant, or as a toxic or hazardous substance, waste or
material, or any other unwholesome, hazardous, toxic, biohazardous, or
radioactive material, waste, chemical, mixture or byproduct, or which is listed,
regulated or restricted by any Environmental Law (including, without limitation,
petroleum hydrocarbons or any distillates or derivatives or fractions thereof,
polychlorinated biphenyls, or asbestos).  As used herein, the term
“Environmental Laws” shall mean any applicable Federal, State of California or
local government law (including common law), statute, regulation, rule,
ordinance, permit, license, order, requirement, agreement, or approval, or any
determination, judgment, directive, or order of any executive or judicial
authority at any level of Federal, State of California or local government
(whether now existing or subsequently adopted or promulgated) relating to
pollution or the protection of the environment, ecology, natural resources, or
public health and safety.  Without limiting the foregoing, the term
“Environmental Laws” includes the Toxic Mold Protection Act of 2001 (California
Health and Safety Code Section 26100 et. seq.)

(b) Tenant’s Activities.  At Landlord’s request, Tenant shall complete, execute
and deliver to Landlord prior to the Commencement Date of this Lease and
thereafter from time to time as reasonably requested by Landlord an
Environmental Questionnaire in the form attached hereto as Exhibit E.  All
statements made by Tenant in the Environmental Questionnaire constitute
representations and warranties of Tenant.  Tenant shall obtain Landlord’s
written consent, which may be withheld in Landlord’s sole discretion, prior to
the occurrence of any Tenant’s Hazardous Materials Activities (defined below);
provided, however, that Landlord’s consent shall not be required for normal use
in compliance with applicable Environmental Laws of customary household and
office supplies (Tenant shall first provide Landlord with a list of such
materials use), such as mild cleaners, lubricants and copier toner used for
ordinary office purposes provided that no governmental permit is required in
connection with the storage, handling, transportation or disposal of such
materials.  As used herein, the term “Tenant’s Hazardous Materials Activities”
shall mean any and all use, handling, generation, storage, disposal, treatment,
transportation, discharge, or emission of any Hazardous Materials on, in,
beneath, to, from, at or about the Property, in connection with Tenant’s use of
the Property, or by Tenant or by any of Tenant’s agents, employees, contractors,
vendors, invitees, visitors or its future subtenants or assignees.  Tenant
agrees that any and all Tenant’s Hazardous Materials Activities shall be
conducted in strict, full compliance with applicable Environmental Laws at
Tenant’s expense, and shall not result in any contamination of the Property or
the environment.  Tenant agrees to provide Landlord with prompt written notice
of any spill or release of Hazardous Materials at the Property during the term
of the Lease of which Tenant becomes aware, and further agrees to provide
Landlord with prompt written notice of any violation of Environmental Laws in
connection with Tenant’s Hazardous Materials Activities of which Tenant becomes
aware.  If Tenant’s Hazardous Materials Activities involve Hazardous Materials
other than normal use of customary household and office supplies, Tenant also
agrees at Tenant’s expense: (i) to install such Hazardous Materials monitoring,
storage and containment devices as Landlord reasonably deems necessary (Landlord
shall have no obligation to evaluate the need for any such installation or to
require any such installation); (ii) provide Landlord with a written inventory
of such Hazardous Materials, including an update of same each year upon the
anniversary date of the Commencement Date of the Lease (“Anniversary Date”); and
(iii) on each Anniversary Date, to retain a qualified environmental consultant,
acceptable to Landlord, to evaluate whether Tenant is in compliance with all
applicable Environmental Laws with respect to Tenant’s Hazardous Materials
Activities.  Tenant, at its expense, shall submit to Landlord a report from such
environmental consultant which discusses the environmental consultant’s findings
within two (2) months of each Anniversary Date.  Tenant, at its

58

 

--------------------------------------------------------------------------------

 



expense, shall promptly undertake and complete any and all steps necessary, and
in full compliance with applicable Environmental Laws, to fully correct any and
all problems or deficiencies identified by the environmental consultant, and
promptly provide Landlord with documentation of all such corrections.

(c) Compliance.  Prior to termination or expiration of the Lease, Tenant, at its
expense, shall (i) properly remove from the Property all Hazardous Materials
which come to be located at the Property in connection with Tenant’s Hazardous
Materials Activities, and (ii) fully comply with and complete all facility
closure requirements of applicable Environmental Laws regarding Tenant’s
Hazardous Materials Activities, including but not limited to (x) properly
restoring and repairing the Property to the extent damaged by such closure
activities, and (y) obtaining from the local Fire Department or other
appropriate governmental authority with jurisdiction a written concurrence that
closure has been completed in compliance with applicable Environmental
Laws.  Tenant shall promptly provide Landlord with copies of any claims,
notices, work plans, data and reports prepared, received or submitted in
connection with any such closure activities.

(d) Landlord’s Rights.  If Landlord, in its good faith discretion, believes that
the Property has become contaminated or otherwise in violation of any
Environmental Laws as a result of Tenant’s Hazardous Materials Activities,
Landlord in addition to any other rights it may have under this Lease or under
Environmental Laws or other laws, may, upon prior notice to Tenant, enter upon
the Property and conduct inspection, sampling and analysis, including but not
limited to obtaining and analyzing samples of soil and groundwater, for the
purpose of determining the nature and extent of such contamination; any such
entry shall be subject to the limitations described in Paragraph 25 above
(except in the case of emergency).  Tenant shall promptly reimburse Landlord for
the costs of such an investigation, including but not limited to reasonable
attorneys’ fees Landlord incurs with respect to such investigation, that
discloses Hazardous Materials contamination or non-compliance with Environmental
Laws for which Tenant is liable under this Lease; otherwise, if such
investigation results in a determination that Tenant has not violated the terms
of this Paragraph 46, the cost of such investigation shall be borne solely by
Landlord (and not included in Direct Expenses) constituted a violation of any
Environmental Laws,.  Notwithstanding the above, Landlord may, at its option and
in its sole and absolute discretion, choose to perform remediation and obtain
reimbursement for cleanup costs as set forth herein from Tenant.  Any cleanup
costs incurred by Landlord as the result of Tenant’s Hazardous Materials
Activities shall be reimbursed by Tenant within thirty (30) days of presentation
of written documentation of the expense to Tenant by Landlord.  Such
reimbursable costs shall include, but not be limited to, any reasonable
consultant and attorney fees incurred by Landlord.  Tenant shall take all
actions necessary to preserve any claims it has against third parties,
including, but not limited to, its insurers, for claims related to its
operation, management of Hazardous Materials or contamination of the
Property.  Except as may be required of Tenant by applicable Environmental Laws,
Tenant shall not perform any sampling, testing, or drilling to identify the
presence of any Hazardous Materials at the Property, without Landlord’s prior
written consent which may be withheld in Landlord’s discretion.  Tenant shall
promptly provide Landlord with copies of any claims, notices, work plans, data
and reports prepared, received or submitted in connection with any sampling,
testing or drilling performed pursuant to the preceding sentence.

(e) Indemnity.  Tenant shall indemnify, defend (with legal counsel acceptable to
Landlord, whose consent shall not unreasonably be withheld) and hold harmless
Landlord and the other Indemnified Parties from and against any and all Claims
which arise from or relate to:  (i) Tenant’s Hazardous Materials Activities;
(ii) releases or discharges of Hazardous Materials at the Premises, which occur
during the Term of this Lease (except to the extent the same are caused by the
acts or omissions of Landlord, Landlord’s agents, contractors or employees),
(iii) any Hazardous Materials contamination caused by Tenant prior to the
Commencement Date; or (iv) the breach of any obligation of Tenant under this
Paragraph 46 (collectively, “Tenant’s Environmental Indemnification”).  Tenant’s
Environmental

59

 

--------------------------------------------------------------------------------

 



Indemnification shall include but is not limited to the obligation to promptly
and fully reimburse Landlord for losses in or reductions to rental income, and
diminution in fair market value of the Property.  Tenant’s Environmental
Indemnification shall further include but is not limited to the obligation to
diligently and properly implement to completion, at Tenant’s expense, any and
all environmental investigation, removal, remediation, monitoring, reporting,
closure activities, or other environmental response action (collectively,
“Response Actions”).  Tenant shall promptly provide Landlord with copies of any
claims, notices, work plans, data and reports prepared, received or submitted in
connection with any Response Actions.

(f) Survival; Remedies.  Tenant’s representations, warranties, covenants and
other related to Hazardous Materials will survive the expiration or termination
of this Lease.  Landlord may obtain specific performance of Tenant’s obligations
under this Paragraph 46, in addition to damages and any other remedies available
at law or in equity.

47. BROKERS. Tenant represents and warrants that it has not dealt with any real
estate brokers, agents, or finders in connection with the original Term of this
Lease, and knows of no real estate broker or agent who is entitled to a
commission in connection with this Lease, except for Cornish & Carey Commercial
Newmark Knight Frank, representing Landlord (“Landlord’s Broker”), and Jones
Lang LaSalle, representing Tenant (“Tenant’s Broker”).  The Landlord’s Broker
and the Tenant’s Broker are referred to collectively as the “Brokers.” Landlord
shall pay a commission to Landlords’ Broker pursuant to a separate written
agreement between Landlord and Landlord’s Broker.  Tenant shall be responsible
for paying the brokerage commission owing to Tenant’s Broker (one-half (1/2) of
such commission to be paid within five (5) days after the execution of this
Lease and the other half (1/2) of the commission to be paid on or before October
1, 2017).  Tenant agrees to defend, protect, indemnify and hold Landlord and the
other Indemnified Parties harmless from and against any failure of Tenant to pay
the commission owing to Tenant’s Broker and any other claims for brokerage
commissions, finder’s fees, and other compensation made by any other broker,
agent, or finder (other than Landlord’s Broker) as a consequence of the Tenant’s
actions or dealings with such other broker, agent or finder.

 

48. MISCELLANEOUS AND GENERAL PROVISIONS.

(a) Use of Building Name.  [OMITTED]

(b) Choice of Law; Severability.  This Lease shall in all respects be governed
by and construed in accordance with the laws of the State of California.  If any
provision of this Lease shall be invalid, unenforceable or ineffective for any
reason whatsoever, all other provisions hereof shall be and remain in full force
and effect.

(c) Definition and Interpretation of Terms.  The term “Premises” includes the
space leased hereby and any improvements now or hereafter installed therein or
attached thereto.  The term “Landlord” or any pronoun used in place thereof
includes the plural as well as the singular and the successors and assigns of
Landlord.  The term “Tenant” or any pronoun used in place thereof includes the
plural as well as the singular and individuals, firms, associations,
partnerships and corporations, and each of their respective heirs, executors,
administrators, successors and permitted assigns, according to the context
hereof, and the provisions of this Lease shall inure to the benefit of and bind
such heirs, executors, administrators, successors and permitted assigns.  The
term “person” includes the plural as well as the singular and individuals,
firms, associations, partnerships and corporations.  References to the plural
include the singular, the plural, the part and the whole; “including” has the
meaning represented by the phrase “including without limitation.”  The words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Lease refer
to this Lease as a whole and not to any particular provision of this
Lease.  Paragraphs, section, subsection, clause, schedule and exhibit references
are to this Lease unless otherwise

60

 

--------------------------------------------------------------------------------

 



specified.  Words used in any gender include other genders.  If there be more
than one Tenant the obligations of Tenant hereunder are joint and several.  The
paragraph headings of this Lease are for convenience of reference only and shall
have no effect upon the construction or interpretation of any provisions hereof.

(d) Time of Essence; Days.  Time is of the essence of this Lease and of each and
all of its provisions.  All references to “days” shall mean calendar days.  All
references to “business days” shall mean all calendar days other than Saturdays,
Sundays or legal holidays.

(e) Quitclaim.  At the expiration or earlier termination of this Lease, Tenant
shall execute, acknowledge and deliver to Landlord, within ten (10) business
days after written demand from Landlord to Tenant, any quitclaim deed or other
document required by any reputable title company, licensed to operate in the
State of California, to remove the cloud or encumbrance created by this Lease
from the real property of which Tenant’s Premises are a part.

(f) Incorporation of Prior Agreements; Amendments.  This instrument along with
any exhibits and attachments hereto constitutes the entire agreement between
Landlord and Tenant relative to the Premises and this agreement and the exhibits
and attachments may be altered, amended or revoked only by an instrument in
writing signed by both Landlord and Tenant.  Landlord and Tenant agree hereby
that all prior or contemporaneous oral agreements between and among themselves
and their agents or representatives relative to the leasing of the Premises are
merged in or revoked by this agreement.

(g) [Intentionally omitted].

(h) Recording.  Tenant shall not record this Lease or any memorandum or other
document evidencing this Lease without the prior written consent of
Landlord.  [Intentionally omitted].

(i) Landlord's Title.  Landlord's title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

(j) Clauses, Plats and Riders.  Clauses, plats and riders, if any, signed by
Landlord and Tenant and endorsed on or affixed to this Lease are a part hereof.

(k) Diminution of Light, Air or View.  Tenant covenants and agrees that no
diminution or shutting off of light, air or view by any structure which may be
hereafter erected (whether or not by Landlord) shall in any way affect this
Lease, entitle Tenant to any reduction of Rent hereunder or result in any
liability of Landlord to Tenant.

(l) Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of a party
hereto (collectively, “Force Majeure”), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage.  Accordingly, if this Lease
specifies a time period for performance of an obligation by a party hereto, that
time period shall be extended by the period of any delay in Landlord’s
performance caused by an event of Force Majeure.  The occurrence of any Force
Majeure event shall not delay or excuse Tenant’s payment of rent.



61

 

--------------------------------------------------------------------------------

 



(m) Waiver of Statutory Provisions.  Each party waives California Civil
Code §§ 1932(2), 1933(4) and 1945.  Tenant waives (a) any rights under
(i) California Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or
(ii) California Code of Civil Procedure §§ 1263.260 or 1265.130; and (b) any
right to terminate this Lease under California Civil Code § 1995.310.  Tenant
hereby waives for Tenant, and for all those claiming under Tenant, California
Civil Code § 3275 and California Code of Civil Procedure §§ 1174(c) and 1179 and
any other right now or hereafter existing to redeem by order or judgment of any
court or by any legal process or writ, Tenant's right of occupancy of the
Premises after any termination of this Lease.

(n) Modifications and Amendments.  None of the terms, covenants, conditions or
provisions of this Lease (including without limitation any exhibits to this
Lease) can be modified, deleted or added to except in a written agreement or
instrument signed by Landlord and Tenant and delivered by such parties.

(o) Severability.  The determination that any provisions hereof may be void,
invalid, illegal or unenforceable shall not impair any other provisions hereof
and all such other provisions of this Lease shall remain in full force and
effect.  The unenforceability, invalidity or illegality of any provision of this
Lease under particular circumstances shall not render unenforceable, invalid or
illegal other provisions of this Lease, or the same provisions under other
circumstances

(p) Drafting and Determination Presumption.    The parties acknowledge that this
Lease has been agreed to by both the parties, that both Landlord and Tenant have
consulted with attorneys with respect to the terms of this Lease and that no
presumption shall be created against Landlord because Landlord drafted this
Lease.

(q) Landlord Approvals.  The review and/or approval by Landlord of any item or
matter to be reviewed or approved by Landlord under the terms of this Lease or
any Exhibits hereto shall not impose upon Landlord any liability for the
accuracy or sufficiency of any such item or matter or the quality or suitability
of such item for its intended use.  Any such review or approval is for the sole
purpose of protecting Landlord’s interest in the Property, and no third parties,
including Tenant or the representatives and visitors of Tenant or any person or
entity claiming by, through or under Tenant, shall have any rights as a
consequence thereof.  Except as specifically and expressly provided elsewhere in
this Lease, whenever Landlord’s consent or approval is required, such approval
will not be unreasonably withheld.  If it is determined that Landlord failed to
give its consent where it was required to do so under this Lease, Tenant shall
be entitled to injunctive relief but shall not be entitled to monetary damages
or to terminate this Lease for such failure.

(r) Real Estate Investment Trust.  During the Term of this Lease, or any
extension thereof, should a real estate investment trust become the Landlord
hereunder, all provisions of the Lease shall remain in full force and effect
except as modified by this Section.  If Landlord in good faith determines that
its status as a real estate investment trust under the provisions of the
Internal Revenue Code of 1986, as heretofore or hereafter amended, will be
jeopardized because of any provision of this Lease, Landlord may request
reasonable amendments to the Lease, and Tenant will not unreasonably withhold,
delay or defer its consent thereto, provided that (x) such amendments do not (a)
increase the obligations of Tenant pursuant to this Lease or (b) in any other
manner adversely affect Tenant’s rights under this Lease or interest in the
Premises and (y) Landlord agrees to reimburse Tenant for the reasonable third
party costs incurred by Tenant in the review and negotiation of any such
amendments.

(s) No Third Party Beneficiaries.  This Lease shall not be deemed or construed
to confer any rights, title or interest upon any person or entity other than the
parties hereto, including, without limitation, any third party beneficiary
status or right to enforce any provision of this Lease.



62

 

--------------------------------------------------------------------------------

 



(t) Transportation Management.  Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Complex and/or the Building, and in connection therewith, Tenant
shall take responsible action for the transportation planning and management of
all employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.  Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Complex, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.

(u) Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

(v) Confidentiality.  Tenant acknowledges that the content of this Lease and any
related documents are confidential information (“Confidential
Information”).  Tenant shall keep such Confidential Information strictly
confidential and shall not disclose such Confidential Information to any person
or entity other than to Tenant’s employees, financial, legal, real estate space
planning consultants, and prospective Transferees, provided that such parties
reasonably need to know such information and (i) are informed by Tenant of
the confidential nature of such information and of the existence of this
Paragraph 48(v) and (ii) are directed by Tenant to treat
such information confidentially in accordance with this Paragraph 48(v).  The
foregoing restriction shall not apply: (w) if Tenant is required to disclose the
Confidential Information in response to a subpoena or other regulatory,
administrative or court order, or (x) if independent legal counsel to Tenant
delivers a written opinion to Landlord that Tenant is required to disclose the
Confidential Information to, or file a copy of this Lease with, any governmental
agency or any stock exchange, (y) in response to a request for discovery in any
civil or criminal proceeding, or (z) in connection with any litigation, judicial
reference, arbitration or other dispute by or between the parties.

(w) Representations and Covenants.   Each party ("Representing Party")
represents, warrants and covenants to the other that (a) Representing Party is,
and at all times during the Term will remain, duly organized, validly existing
and in good standing under the Laws of the state of its formation and qualified
to do business in the state of California; (b) neither Representing Party's
execution of nor its performance under this Lease will cause Representing Party
to be in violation of any agreement or Law; (c) Representing Party (and, if
Representing Party is Tenant, any guarantor hereof) has not, and at no time
during the Term will have, (i) made a general assignment for the benefit of
creditors, (ii) filed a voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by creditors, (iii) suffered the appointment of a
receiver to take possession of all or substantially all of its assets,
(iv) suffered the attachment or other judicial seizure of all or substantially
all of its assets, (v) admitted in writing its inability to pay its debts as
they come due, or (vi) made an offer of settlement, extension or composition to
its creditors generally; and (d) each party that (other than through the passive
ownership of interests traded on a recognized securities exchange) constitutes,
owns, controls, or is owned or controlled by Representing Party or (if
Representing Party is Tenant) any guarantor hereof or any subtenant of Tenant is
not, and at no time during the Term will be, (i) in violation of any Laws
relating to terrorism or money laundering, or (ii) among the parties identified
on any list compiled pursuant to Executive Order 13224 for the purpose of
identifying suspected terrorists or on the most current list published by the
U.S. Treasury Department Office of Foreign Assets Control at its official
website,

63

 

--------------------------------------------------------------------------------

 



http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

(x) No Other Warranties.  In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.  Tenant agrees that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the physical condition of the Building, the Complex, the land upon
which the Building or the Complex are located, or the Premises, or the expenses
of operation of the Premises, the Building or the Complex, or any other matter
or thing affecting or related to the Premises, except as herein expressly set
forth in the provisions of this Lease.

(y) Exterior Lift.

(i) During the Term of this Lease, Tenant shall have the right to use up to
three (3) parking spaces that Tenant is otherwise entitled to use under
Paragraph 7 for the purpose of installing and operating a mechanical or
hydraulic lift (the “Lift”) serving the Building.  The Lift shall be installed,
if at all, in the location described on Exhibit A-1 (the “Exterior Lift
Area”).  Tenant acknowledges that if Tenant elects to install the Lift, the
total number of Tenant’s Exclusive Parking Spaces will be reduced accordingly.

(ii) Tenant shall be responsible, at its sole cost and expense, for making any
Alterations to the Exterior Lift Area, the Complex or the Building that may be
necessary to install the Lift.  All such alterations (the "Lift Alterations")
shall be performed by Tenant in accordance with Paragraph 11 of this Lease;
provided, however, that Landlord shall be permitted to approve, deny or
condition its consent to any such Lift Alterations in Landlord's reasonable
discretion.  Notwithstanding any contrary provision of the Lease or this
Amendment, (i) any failure of the Landlord to approve any proposed Lift
Alterations, (ii) any condition imposed upon Tenant in connection with
Landlord's approval, if any, of the proposed Lift Alterations, (iii) any delay
in Landlord's approval, if any, of the Lift Alterations and/or (iv) any
inconvenience suffered by Tenant as a result of any of the foregoing, shall not
subject Landlord to any liability for any loss or damage resulting therefrom or
entitle Tenant to any remedy, credit, abatement or adjustment of rent or other
sums payable under this Lease.  The Lift Alterations shall be separately metered
to the Building, at Tenant’s sole cost, and Tenant shall be solely responsible
for paying the cost of any utilities consumed in connection with the Lift.

(iii) Tenant shall maintain the Lift Alterations and Exterior Lift Area in good
condition and repair in accordance with Paragraph 12 of this Lease.  Landlord
shall have no obligation to maintain, repair or safeguard the Lift Alterations
or the Exterior Lift Area or to prevent unauthorized third parties from using
the Exterior Lift Area or the Lift Alterations.  Tenant agrees to accept the
Exterior Lift Area in its existing configuration and condition, without any
representation by Landlord regarding the configuration or condition and without
any obligation on the part of Landlord to perform or pay for any alteration or
improvement.  Any failure to furnish, delay in furnishing, or diminution in the
quality or quantity of such electrical service to the Lift Alterations and/or
the Exterior Lift Area resulting from any application of any Laws, failure of
equipment, performance of maintenance, repairs, improvements or alterations,
utility interruption, or event of Force Majeure as defined in Paragraph 48(l))
shall not render Landlord liable to Tenant, constitute a constructive eviction,
excuse Tenant from any obligation hereunder or under the Lease or result in an
event of default by Landlord under this Lease.



64

 

--------------------------------------------------------------------------------

 



(iv) Tenant shall cause the Lift Alterations to be covered by Tenant's property
insurance required under Paragraph 17 of this Lease as if they were Tenant's
property or trade fixtures; and Tenant (not Landlord) shall be responsible, at
Tenant's expense, for restoring the Lift Alterations and Exterior Lift Area if
they are damaged by any casualty or taking under power of eminent
domain.  Tenant shall indemnify, defend, protect, and hold the Indemnified
Parties (as defined in Paragraph 2) harmless from any Claim that is imposed or
asserted by any third party and arises from (i) use of any Reserved Charging
Space and/or Lift Alterations by, or any negligence or willful misconduct of,
Tenant, any party claiming by, through or under Tenant, their (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees, agents, contractors, or licensees, or (ii) any breach by
Tenant of any representation, covenant or other term contained in this Paragraph
1(b), except to the extent such Claim arises from the gross negligence or
willful misconduct of any Indemnified Party.

(v) The Lift Alterations and Tenant's use of the Exterior Lift Area shall comply
with all applicable Laws and the specifications of the manufacturer of the
Lift.  Tenant, at its expense, shall obtain any governmental permits and
approvals that may be required for Tenant lawfully to perform the Lift
Alterations and use the Exterior Lift Area as provided herein (provided,
however, that, if Landlord has approved the proposed Lift Alterations, Landlord
shall reasonably cooperate with Tenant, at no cost or liability to Landlord, in
executing any permit applications and performing any other ministerial acts that
may be reasonably necessary to enable Tenant to obtain such permits and
approvals).  Notwithstanding any provision herein to the contrary, at the
expiration or earlier termination of this Lease, Tenant, at its expense, shall
(x) remove any Lift Alterations (other than any electrical panels), (y) repair
any resulting damage to the parking areas within the Exterior Parking Area, the
Building, and Complex, and (z) restore the affected portions of the Exterior
Lift Area to its condition existing before the installation of such Lift
Alterations (including restriping of any parking spaces).  If Tenant fails to
complete such removal, repair or restoration when required, Landlord may do so
and Tenant shall reimburse Landlord the reasonable cost thereof within thirty
(30) days after receipt of written request.  Tenant shall reimburse Landlord, on
a monthly basis within thirty (30) days after billing by Landlord, for all
electrical costs, if any, incurred by Landlord as a result of providing
electricity, if any, to the Lift Alterations and/or the Exterior Lift Area

(z) Condition Precedent.  This Lease shall not be operative or deemed effective
for any purpose whatsoever unless and until (a) the written consent of
Landlord’s current Mortgagee (the “Mortgagee”) to this Lease and to the lease
termination agreement (“Lease Termination Agreement”) between Landlord and
Semiconductor Equipment and Materials International, Inc. (“SEMI”) have been
obtained and (b) SEMI has paid to Tenant the SEMI Surrender Payment as described
in Section 5.7 of the Work Letter.  Landlord shall use diligent good faith
efforts to obtain the Mortgagee’s consent and to cause SEMI to make the SEMI
Surrender Payment and will promptly respond to inquiries from Tenant regarding
the status of either endeavor with an appropriate update.  If such consent is
not obtained and/or the SEMI Surrender Payment has not been paid to Tenant
within sixty (60) days following the date hereof, either Landlord or Tenant
shall have the right to terminate this Lease by providing written notice thereof
to the other unless the Mortgagee’s consent is obtained and/or the SEMI
Surrender Payment is delivered to Tenant prior to the giving of any such notice,
in which event such notice shall be of no force or effect.  If such written
notice of termination is given following the lapse of such sixty (60) day period
and prior to the Mortgagee’s consent being obtained and the SEMI Surrender
Payment being delivered to Tenant, this Lease shall be deemed null and void and
neither Landlord nor Tenant shall have any liability or obligations to the other
hereunder. 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





65

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the Effective Date.

 

Arch

 

 

 

 

 

    

LANDLORD:

SP ZANKER PROPERTY LLC,

a Delaware limited liability company

 

 

 

By: Sahadi Properties, L.P., a California limited partnership

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen B. Sahadi

 

 

 

Name:

Stephen B. Sahadi

 

 

 

Its:

Managing Partner

 

 

 

Arch

 

 

 

 

 

    

TENANT:

NEOPHOTONICS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Timothy S. Jenks

 

 

 

Name:

Timothy S. Jenks

 

 

 

Its:

President, Chief Executive Officer and Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

66

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

LIST OF EXHIBITS

Exhibit A-1Site Plan

Exhibit A-2Legal Description of the Land

Exhibit A-3Configuration of the Premises

Exhibit BAmendment to Lease

Exhibit CTenant Work Letter

Attachment 1Final Space Plan

Attachment 2Surrender Plans

Exhibit DRules and Regulations

Exhibit EEnvironmental Questionnaire

Exhibit FForm of Estoppel Certificate

Exhibit GForm of Current Mortgagee’s Estoppel Certificate

Exhibit HForm of Current Mortgagee’s SNDA

Exhibit ITenant’s Logo For Signs

Exhibit J-1Sample Statement of Direct Expenses

Exhibit J-2[Reserved]

 



67

 

--------------------------------------------------------------------------------

 



EXHIBIT A-1

SITE PLAN

Picture 9 [nptn20160930ex10712b226001.jpg]

 



1

 

--------------------------------------------------------------------------------

 



EXHIBIT A-2

LEGAL DESCRIPTION

All that certain real property situate in the City of San Jose, County of Santa
Clara, State of California, described as follows:

PARCEL ONE:

Parcel 1, as shown upon that certain Map entitled, “Parcel Map, being a
Re-Subdivision of Lots 1, 2 and 11 as shown upon that certain Tract Map No. 6740
Filed in Book 462 of Maps at pages 21 through 24, Santa Clara County Records,
San Jose, California,” and which map was filed for record September 11, 1984 in
Book 533 of Maps at Pages 44 and 45, Santa Clara County Records.

PARCEL TWO:

A portion of that certain real property situate in the City of San Jose, County
of Santa Clara, State of California, described as Parcel 2, as shown upon that
certain Parcel Map filed for record September 11, 1984 in Book 533 of Maps at
pages 44 and 45 Santa Clara County Records, more particularly described as
follows:

Beginning at the most Easterly corner of Parcel 2; thence N. 30 deg. 04' 00" W.
165.56 feet along the Northeasterly line of said Parcel 2; thence continuing
along said Northeasterly line and its prolongation thereof, S. 55 deg. 13' 40"
W. 53.30 feet; thence S. 34 deg. 46' 20" E. 165.00 feet to a point on the
Southeasterly line of said Parcel 2; thence N. 55 deg. 13' 40" E. 39.72 feet to
the point of beginning, as approved by that certain Lot Line Adjustment recorded
June 21, 1990 in Book L 395, page 0291, Official Records.

EXCEPTING FROM Parcel One and Parcel Two above, all minerals and mineral rights
interests, and royalties, including without limiting the generality thereof,
oil, gas and other hydrocarbon substances, as well as metallic or other solid
minerals which lie below a point 500 feet below the surface, without, however,
any right of surface entry in connection therewith, as reserved in the deed
executed by Southern Pacific Transportation Company, recorded on October 11,
1988 in Book K 712, page 2203, Official Records.

PARCEL THREE:

An easement 10.00 feet in width for the purpose of storm drainage, as described
in that certain Storm Drain Easement Agreement, recorded on September 23, 1988
in Book K 692, page 2131 of Official Records, said easement being a portion of
Parcel 2, as shown upon that certain map entitled, “Parcel Map,” which Map was
filed for record in the office of the Recorder of Santa Clara County, State of
California, on September 11, 1984 in Book 533

1

 

--------------------------------------------------------------------------------

 



of Maps, at pages 44 and 45, and lying 5.00 feet on both sides of the following
described centerline:

Commencing at the most easterly corner of Parcel 2, said point also being a
common corner to both Parcel 1 and Parcel 2 of said Parcel Map; thence North 30
deg. 04' 00" West along the boundary line common to said Parcels, 112.47 feet to
the Point of Beginning of this description; thence South 63 deg. 10' 13" West,
387.43 feet; thence South 51 deg. 48' 19" West, 153.86 feet; thence South 19
deg. 59' 08" East, 147.46 feet; thence South 45 deg. 05' 00" West 49.69 feet;
thence South 60 deg. 47' 00" West, 5.44 feet to the Point of Termination of this
description; said point also being on the southwesterly boundary line of Parcel
2 and the northeasterly right-of-way line of North First Street and bears North
30 deg. 04' 00" West, 5.66 feet from the most southerly corner of said Parcel 2.

Excepting therefrom that portion thereof that lies within Parcel Two hereinabove
described.

Said easement is appurtenant to and for the benefit of Parcels One and Two
hereinabove described.

PARCEL FOUR:

An easement 10.00 feet in width for the purpose of storm drainage, as described
in that certain Storm Drain Easement Agreement, recorded on September 23, 1988
in Book K 692, page 2131 of Official Records, said easement being a portion of
Parcel 2, as shown upon that certain map entitled, “Parcel Map,” which Map was
filed for record in the office of the Recorder of Santa Clara County, State of
California, on September 11, 1984 in Book 533 of Maps, at pages 44 and 45, and
lying 5.00 feet on both sides of the following described centerline:

Commencing at the most northerly corner of Parcel 2, said point also being a
common corner to both Parcel 1 and Parcel 2 of said Parcel Map; thence South 30
deg. 04' 00" East along the boundary line common to said Parcels, 95.91 feet to
the Point of Beginning of this description; thence South 87 deg. 47' 28" West,
79.22 feet; thence South 59 deg. 53' 47" West, 109.41 feet; thence South 49 deg.
24' 57" West 319.63 feet; thence South 63 deg. 34' 00" West, 81.86 feet to the
Point of Termination of this description; said point also being on both
southwesterly boundary line of Parcel 2 and the northeasterly right-of-way line
of North First Street and bears South 30 deg. 04' 00" East, 86.40 feet from the
southerly terminus of the 70.00 foot radius curve at the westerly corner of said
Parcel 2.

Said easement is appurtenant to and for the benefit of Parcels One and Two
hereinabove described.

PARCEL FIVE:

AN EASEMENT 30.00 FEET IN WIDTH FOR THE PURPOSE OF INGRESS AND EGRESS AS
DESCRIBED IN THAT CERTAIN AMENDMENT NO. 1 TO RECIPROCAL ACCESS

2

 

--------------------------------------------------------------------------------

 



EASEMENT AGREEMENT RECORDED ON JULY 28, 1989 IN BOOK L037, PAGE 791 OF OFFICIAL
RECORDS, SAID EASEMENT BEING A PORTION OF PARCEL 2, AS SHOWN UPON THAT CERTAIN
MAP ENTITLED, "PARCEL MAP", WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE
RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON SEPTEMBER 11, 1984
IN BOOK 533 OF MAPS, AT PAGES 44 AND 45, THE CENTERLINE OF SAID EASEMENT BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEASTERLY CORNER OF SAID PARCEL 2; THENCE ALONG THE
NORTHEASTERLY LINE OF SAID PARCEL NORTH 30° 04' 00" WEST 41.14 FEET TO A LINE
PARALLEL WITH AND 41.00 FEET NORTHWESTERLY OF, MEASURED AT RIGHT ANGLES TO, THE
SOUTHEASTERLY LINE OF SAID PARCEL, SAID POINT BEING THE TRUE POINT OF BEGINNING
OF THIS DESCRIPTION; THENCE ALONG SAID PARALLEL LINE SOUTH 55° 13' 40" WEST
377.15 FEET; THENCE LEAVING SAID PARALLEL LINE SOUTHWESTERLY AND WESTERLY ALONG
A TANGENT CURVE TO THE RIGHT WITH A RADIUS OF 150.00 FEET, THROUGH A CENTRAL
ANGLE OF 48° 58' 50", AN ARC LENGTH OF 128.23 FEET TO A POINT OF REVERSE
CURVATURE; THENCE WESTERLY AND SOUTHWESTERLY ALONG A CURVE TO THE LEFT WITH A
RADIUS OF 150.00 FEET, THROUGH A CENTRAL ANGLE OF 40° 15' 30", AN ARC LENGTH OF
115.91 FEET; THENCE SOUTH 59° 56' 00" WEST 20.05 FEET TO THE SOUTHWESTERLY LINE
OF SAID PARCEL, SAID POINT BEING THE TERMINUS OF THIS EASEMENT.  THE
NORTHEASTERLY TERMINAL LINE BEING THE SAID NORTHEASTERLY LINE OF SAID PARCEL,
THE SOUTHWESTERLY TERMINAL LINE BEING THE SAID SOUTHWESTERLY LINE OF SAID
PARCEL.

EXCEPTING THEREFROM THAT PORTION THEREOF THAT LIES WITHIN PARCEL TWO HEREINABOVE
DESCRIBED.

Said easement is appurtenant to and for the benefit of Parcels One and Two
hereinabove described.

APN:  101-30-001

 



3

 

--------------------------------------------------------------------------------

 



EXHIBIT A-3

PREMISESPicture 8 [nptn20160930ex10712b226002.jpg]



1

 

--------------------------------------------------------------------------------

 



Picture 7 [nptn20160930ex10712b226003.jpg]

 

 



2

 

--------------------------------------------------------------------------------

 



EXHIBIT B

AMENDMENT TO LEASE

THIS AMENDMENT TO LEASE (“Amendment”) is made and entered into effective as of
_________________, 20__, by and between SP ZANKER PROPERTY LLC, a Delaware
limited liability company (“Landlord”), and NEOPHOTONICS CORPORATION, a Delaware
corporation (“Tenant”).

r e c i t a l s :

A.Landlord and Tenant entered into that certain Lease Agreement dated as of
__________________, 20___ (the “Lease”) pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord certain “Premises”, as described in the
Lease, in that certain Building located at 3081 Zanker Road, San Jose,
California.

B.Except as otherwise set forth herein, all capitalized terms used in this
Amendment shall have the same meaning as such terms have in the Lease.

C.Landlord and Tenant desire to amend the Lease to confirm the Commencement Date
and the Expiration Date of the Term, as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Confirmation of Dates.  The parties hereby confirm that the Term commenced as
of ____________________ (the “Commencement Date”) for a term of
_________________________ months ending on _______________________ (the
“Expiration Date”), unless sooner terminated as provided in the Lease.  The
parties further confirm that the Rent Commencement Date is ____________, 20__
and that the Additional Rent Commencement Date is _____________, 20__.

2.Base Rent Schedule.  The parties hereby confirm that the Base Rent Schedule is
as follows:  [To be inserted].

3.No Further Modification.  Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.





1

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment to Lease has been executed as of the day and
year first above written.

“Landlord”:

 

SP ZANKER PROPERTY LLC,
a Delaware limited liability company

 

By:   Sahadi Properties, L.P.,

         a California limited partnership

 

         By: ______________________________
                                                                                              Stephen
B. Sahadi, Managing Partner

 

 


“Tenant”:

NEOPHOTONICS CORPORATION, a Delaware corporation

By:
Name:
Its:

 



2

 

--------------------------------------------------------------------------------

 



EXHIBIT C

TENANT WORK LETTER

This Tenant Work Letter ("Tenant Work Letter") shall set forth the terms and
conditions relating to the construction of the Premises.  All references in this
Tenant Work Letter to the "Lease" shall mean the relevant portions of the Lease
to which this Tenant Work Letter is attached as Exhibit C.

SECTION 1

AS –IS CONDITION

Tenant hereby accepts the Building in its current “AS-IS” condition existing as
of the date of the Lease and the Commencement Date.  Landlord shall not be
obligated to make or pay for any alterations or improvements to the Building,
the Complex, or the Property.

SECTION 2

TENANT IMPROVEMENTS

Tenant shall be solely responsible for all costs relating to the design and
construction of Tenant's improvements that are affixed to the Premises (the
"Tenant Improvements").  The design and construction of the Tenant Improvements
shall be governed by the terms of this Tenant Work Letter.

SECTION 3

CONSTRUCTION DRAWINGS

3.1Selection of Architect/Construction Drawings.  Tenant shall retain an
architect (the "Architect”) approved by Landlord, which approval shall not be
unreasonably withheld, to prepare the Construction Drawings.  Landlord hereby
approves TDS Architects, Inc., 2060 Clarmar Way, Suite 200, San Jose, CA 95128
(“TDS”), as the Architect.  Tenant shall retain (or shall cause the Architect
or, on a design-build basis, the Contractor to) engineering consultants approved
by Landlord (the "Engineers"), which approval shall not be unreasonably withheld
(if Landlord fails to notify Tenant of Landlord's approval or disapproval of any
such Engineers within such ten (10) business day period, Landlord will be deemed
to have approved such Engineers), to prepare all plans and engineering working
drawings relating to the structural, mechanical, electrical, plumbing, HVAC,
life-safety, and sprinkler work in the Premises.  The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the "Construction Drawings."  All Construction Drawings shall be subject to
Landlord's approval.  Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith.  Landlord's
review of the Construction Drawings as set forth in this Section 3, shall be for
its sole purpose and shall not imply Landlord's review of the same, or obligate
Landlord to review the same, for quality, design, code compliance or other like
matters.  Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord's space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.



1

 

--------------------------------------------------------------------------------

 



3.2Final Space Plan.  Tenant has provided to Landlord space plans covering the
first and second floor of the Building (collectively, the "Final Space Plan"),
which includes a layout and designation of all offices, rooms and other
partitioning, their intended use, and equipment to be contained therein.  A copy
of the Final Space Plan is attached to this Tenant Work Letter as Attachment 1
hereto.  Landlord hereby approves the Final Space Plan, provided that
(a) Landlord may request clarification or more specific drawings for special use
items not included in the Final Space Plan and (b) Tenant may make revisions to
the Final Space Plan, in which case Tenant shall obtain Landlord’s prior written
consent to such changes and Landlord shall not unreasonably withhold, delay or
condition its consent to such changes.

3.3Final Working Drawings.  Tenant shall cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Tenant
Improvements, and cause the Architect to compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is consistent with and a logical evolution of the Final Space
Plan (as the same may be amended pursuant to Section 3.2)  so as to allow
subcontractors to bid on the work and to obtain all applicable permits for the
Tenant Improvements (collectively, the "Final Working Drawings"), and shall
submit the same to Landlord for Landlord's approval.  Tenant shall supply
Landlord with four (4) copies signed by Tenant of such Final Working
Drawings.  Landlord shall advise Tenant within twenty (20) days after Landlord's
receipt of the Final Working Drawings for the Premises if the same is
unsatisfactory or incomplete in any respect, in which event Landlord shall
include in its notice of disapproval a reasonably detailed explanation as to
which items are not satisfactory or complete and the reason(s) therefor.  If
Landlord fails to notify Tenant of Landlord’s approval or disapproval within
such ten (10) business day period, Tenant shall have the right to provide
Landlord with a second written request for approval (a “Second Request”) that
contains the following statement in bold and capital letters:  “THIS IS A SECOND
REQUEST FOR APPROVAL OF PLANS PURSUANT TO THE PROVISIONS OF SECTION 3 OF THE
TENANT WORK LETTER.  IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE
PLANS DESCRIBED HEREIN.”  If Landlord fails to respond to such Second Request
within five (5) business days after receipt by Landlord, the Final Working
Drawings in question shall be deemed approved by Landlord.  If Tenant is so
advised, Tenant shall promptly (i) revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith, and (ii) deliver such revised Final Working Drawings to
Landlord.  Landlord shall approve or disapprove the resubmitted Final Working
Drawings, based upon the criteria set forth in this Section 3.3, within ten (10)
business days after Landlord receives such resubmitted Final Working
Drawings.  Such procedure shall be repeated until the Final Working Drawings are
approved; provided, however, that if Landlord fails to notify Tenant of
Landlord's approval or disapproval of any iteration of the Final Working
Drawings within the ten (10) business day review period for approval or
disapproval thereof, Landlord will be deemed to have approved such iteration of
the Final Working Drawings.

3.4Approved Working Drawings.  The Final Working Drawings shall be approved by
Landlord (the "Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant.  After approval by Landlord of the Final
Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits.  Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant's responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy.

3.5Change Orders.  In the event Tenant desires to change the Approved Working
Drawings, Tenant shall deliver notice (the "Drawing Change Notice") of the same
to Landlord, setting forth in detail the changes (the "Tenant Change") Tenant
desires to make to the Approved Working Drawings.  Landlord

2

 

--------------------------------------------------------------------------------

 



shall, within ten (10) business days of receipt of a Drawing Change Notice,
either (i) approve the Tenant Change, or (ii) disapprove the Tenant Change and
deliver a notice to Tenant specifying in reasonably sufficient detail the
reasons for Landlord's disapproval.  Any additional costs which arise in
connection with such Tenant Change shall be paid by Tenant pursuant to this Work
Letter.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1Tenant's Selection of Contractor and Tenant's Agents.

4.1.4The Contractor.  Tenant shall select a general contractor reasonably
approved in advance by Landlord (“Contractor”) construct the Tenant
Improvements.  Landlord shall notify Tenant of Landlord's approval or
disapproval of such Contractor within ten (10) business days following notice to
Landlord of Tenant's selection; if Landlord fails to timely notify Tenant of
Landlord's approval or disapproval, Landlord will be deemed to have approved
such Contractor.

4.1.2Tenant's Agents.  All subcontractors, laborers, materialmen, and suppliers
used by Tenant in connection with the Tenant Improvements and the Contractor are
referred to collectively as "Tenant's Agents."  The mechanical, electrical and
plumbing subcontractors used by Tenant (but not any other subcontractors or any
materialmen or suppliers) must be approved in writing by Landlord, which
approval shall not be unreasonably withheld or delayed.  Landlord will notify
Tenant within ten (10) business days following Tenant's notice to Landlord of
the identity of any such subcontractors, if Landlord approves or disapproves
such subcontractors; if Landlord fails to timely notify Tenant of Landlord's
approval or disapproval of such subcontractors, Landlord will be deemed to have
approved such subcontractors.

4.2Construction of Tenant Improvements by Tenant's Agents.

4.2.1Construction Contract; Cost Budget.  Prior to Tenant's execution of the
construction contract and general conditions with Contractor (the "Contract"),
Tenant shall submit the Contract to Landlord for its records.  Prior to the
commencement of the construction of the Tenant Improvements, and after Tenant
has accepted all bids for the Tenant Improvements, Tenant shall provide Landlord
with a written detailed cost breakdown (the "Final Costs Statement"), by trade,
of the final costs to be incurred, or which have been incurred, in connection
with the design and construction of the Tenant Improvements to be performed by
or at the direction of Tenant or the Contractor (which costs form a basis for
the amount of the Contract, if any (the "Final Costs").

4.2.2Tenant's Agents.

4.2.2.1Landlord's General Conditions for Tenant's Agents and Tenant Improvement
Work.  Tenant's and Tenant's Agents' construction of the Tenant Improvements
shall comply with the following:  (i) the Tenant Improvements shall be
constructed in strict accordance with the Approved Working Drawings; (ii) Tenant
and Tenant's Agents shall not, in any way, interfere with, obstruct, or delay,
the work of any of Landlord’s contractors and subcontractors or the operations
at the Complex; and (iii) Tenant shall abide by all reasonable rules made by
Landlord or Landlord's property manager with respect to the use of freight,
loading dock and service elevators, storage of materials, and any other matter
in connection with this Tenant Work Letter, including, without limitation, the
construction of the Tenant Improvements.



3

 

--------------------------------------------------------------------------------

 



4.2.2.2Coordination Fee.  Tenant shall pay Landlord a Landlord coordination fee
of two percent (2%) of the hard costs of the Tenant Improvements.  Such fee
shall be due and payable within thirty (30) days after the completion of the
Tenant Improvements.

4.2.2.3[OMITTED].

4.2.2.4Insurance Requirements.

4.2.2.4.1 General Coverages.  All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and carry
commercial liability insurance, and such other insurance as is required by and
shall comply with the requirements of Paragraphs 17(b)(iii), (v), (vi) and (vii)
and Paragraph 17(e) of the Lease.

4.2.2.4.2  Special Coverages.  During construction of the Tenant Improvements,
Tenant shall carry "Builder's All Risk" or “Course of Construction” insurance in
an amount approved by Landlord on a non-reporting basis (but in no event greater
than 100% of the completed insurable value of the Improvements) covering the
construction of the Improvements (at Tenant's option, Tenant shall cause
Contractor to carry such Builder's All Risk insurance), and such other insurance
as Landlord may reasonably require; it being understood and agreed that the
Improvements shall be insured by Tenant pursuant to this Lease immediately upon
completion thereof.

4.2.3Governmental Compliance.  The Tenant Improvements shall comply in all
respects with the following:  (i) all building codes and other state, federal,
city or quasi-governmental codes, ordinances regulations and other Laws, as each
may apply according to the rulings of the controlling public official, agent or
other person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.

4.2.4Inspection by Landlord.  Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord shall not
interfere with the construction of the Tenant Improvements and Landlord's
failure to inspect the Tenant Improvements shall in no event constitute a waiver
of any of Landlord's rights hereunder nor shall Landlord's inspection of the
Tenant Improvements constitute Landlord's approval of the same.  Should Landlord
reasonably disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved.  Any defects or deviations in, and/or disapproval by Landlord of,
the Tenant Improvements shall be rectified by Tenant at no expense to Landlord,
provided however, that in the event Landlord determines that a defect or
deviation exists or disapproves of any matter in connection with any portion of
the Tenant Improvements and such defect, deviation or matter might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Building, the structure or exterior
appearance of the Building or any other tenant's use of such other tenant's
leased premises, Landlord may, take such action as Landlord deems necessary, at
Tenant's expense and without incurring any liability on Landlord's part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Tenant
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord's satisfaction.  Landlord shall perform any such correction in a
diligent and timely manner so as to minimize any delay in the construction of
the Tenant Improvements.

4.2.5Meetings.  Tenant shall hold weekly meetings at a reasonable time, with the
Architect and the Contractor regarding the progress of the preparation of
Construction Drawings and the construction of the Tenant Improvements, which
meetings shall be held at on a mutually acceptable location, and Landlord and/or
its agents shall receive prior notice of, and shall have the right to attend,
all

4

 

--------------------------------------------------------------------------------

 



such meetings, and, upon Landlord's request, certain of Tenant's Agents shall
attend such meetings.  In addition, minutes shall be taken at all such meetings,
a copy of which minutes shall be promptly delivered to Landlord.  During the
course of construction, one such meeting each month shall include the review of
Contractor's current request for payment.

4.3Notice of Completion; Copy of "As Built" Plans.  Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the County
in which the Building is located in accordance with Section 8182 of the Civil
Code of the State of California or any successor statute, and shall furnish a
copy thereof to Landlord upon such recordation.  If Tenant fails to do so,
Landlord may execute and file the same on behalf of Tenant as Tenant's agent for
such purpose, at Tenant's sole cost and expense.  At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, (C) to deliver to Landlord three (3) sets of sepias and electronic
copies (in CAD and pdf format) of such drawings within ninety (90) days
following issuance of a certificate of occupancy for the Premises, and (D) to
deliver to Landlord electronic copies (in CAD and pdf format) of the Approved
Working Drawings, and (ii) Tenant shall deliver to Landlord a copy of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems in the Premises.

4.4Coordination by Tenant's Agents with Landlord.  Upon Tenant's delivery of the
Contract to Landlord under Section 4.2.1 of this Tenant Work Letter, Tenant
shall furnish Landlord with a schedule setting forth the projected date of the
completion of the Tenant Improvements and showing the critical time deadlines
for each phase, item or trade relating to the construction of the Tenant
Improvements.

SECTION 5

MISCELLANEOUS

5.1Tenant's Representative.  Tenant has designated Gerry Reed
(gerry.reed@neophotonics.com) as its sole representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.

5.2Landlord's Representatives.  Landlord has designated Fred Sahadi
(sahadi@sahadi.net) and/or Tony Yaccarine (ayaccarine@teamwrkx.com) as its sole
representatives with respect to the matters set forth in this Tenant Work
Letter, each of whom, until further notice to Tenant, shall have full authority
and responsibility to act on behalf of the Landlord as required in this Tenant
Work Letter.

5.3Time of the Essence in This Tenant Work Letter.  Unless otherwise indicated,
all references herein to a "number of days" shall mean and refer to calendar
days.  If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

5.4No Miscellaneous Charges.  Prior to the Commencement Date, during the
construction of the Improvements, and subject to compliance with Landlord's
reasonable and customary construction rules and regulations applicable to the
Building (as the same are in effect on the date of this Lease), and if and to
the extent reasonably available, Tenant may use the following items, free of
charge, during such times as are reasonably necessary to Tenant's construction
schedule, furniture and equipment delivery and relocation activities, on a
nonexclusive basis, and in a manner and to the extent reasonably necessary to
perform the

5

 

--------------------------------------------------------------------------------

 



Improvements:  hoists, freight elevators, loading docks, utilities, and
toilets.  Notwithstanding the foregoing, if Tenant or Contractor or other agents
require any of the foregoing in connection with any use reasonably unrelated to
Tenant's construction and/or installation of the Tenant Improvements, Tenant
shall pay the applicable cost of such service.

5.5Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in the Lease, if a Default by Tenant of this Tenant Work Letter or the
Lease has occurred at any time on or before the substantial completion of the
Tenant Improvements, then (i) in addition to all other rights and remedies
granted to Landlord pursuant to the Lease, at law and/or in equity, Landlord may
cause Contractor to cease the construction of the Tenant Improvements (in which
case, Tenant shall be responsible for any delay in the substantial completion of
the Premises caused by such work stoppage), and (ii) all other obligations of
Landlord under the terms of this Tenant Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of the Lease (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Premises caused by such inaction by Landlord).  Notwithstanding the foregoing,
if a Default by Tenant is cured, forgiven or waived, Landlord's suspended
obligations shall be fully reinstated and resumed, effective immediately.

5.6.Conflict With Lease.  In the event of any conflict between the terms of the
Lease and the terms of this Tenant Work Letter, the terms of this Tenant Work
Letter shall control.

5.7Surrender Plans.  Landlord has advised Tenant that Landlord and SEMI are
parties to a lease (the “SEMI Lease”) pursuant to which SEMI currently leases
the Premises, and that pursuant to the Lease Termination Agreement between SEMI
and Landlord, SEMI and Landlord have agreed to terminate the SEMI Lease
effective as of December 31, 2016.  Pursuant to the Lease Termination Agreement,
SEMI has agreed, among other things, to make a direct payment to Tenant in the
amount of Two Million Forty-Eight Thousand and No/100 Dollars ($2,048,000.00)
(the “SEMI Surrender Payment”) in exchange for Tenant’s agreement to assume
SEMI’s obligations to complete certain restoration and repair work at the
Premises that SEMI otherwise would be required to complete at the time SEMI
surrenders the Premises (the “SEMI Surrender Obligations”).  Provided that the
SEMI Surrender Payment is delivered to Tenant in accordance with Paragraph 48(z)
of the Lease, Tenant hereby agrees to assume SEMI’s Surrender Obligations, it
being understood and agreed that SEMI’s Surrender Obligations consist of the
renovation and restoration work (the “Required Renovations”) described on
Attachment 2 hereto, including the construction notes therein (the “Surrender
Plans”), and the obligations in Paragraph 9(b) of the Lease.   Tenant shall be
required to complete such work as and when set forth in this Paragraph 5.7.  At
least nine (9) months before the expiration of the Term or prior termination of
the Lease, Tenant at its sole cost and expense shall commence to perform and
shall diligently prosecute to completion the Required Renovations, provided that
in all events the Required Renovations shall be completed prior to the
Expiration Date or the prior termination of the Term.  Landlord shall have the
right to reduce the scope of the renovation and restoration work by reasonable
prior notice to Tenant, provided that if Landlord wishes to increase the scope
of such work, Landlord shall notify Tenant thereof at least thirty (30) days
prior to the Expiration Date and shall reimburse Tenant for any increased costs
incurred in connection with such increased scope of work.  Tenant’s completion
of the Required Renovations shall be governed by and subject to the provisions
of Paragraph 9(b) and Paragraph 11 of the Lease.

5.8Lobby Area.  Tenant has advised Landlord that as part of or after completion
of the Tenant Improvements, Tenant may wish to make changes to the lobby area to
reduce the ceiling height of the lobby from two floors to one floor (the “Lobby
Changes”).  If Tenant desires to make Lobby Changes as part of the Tenant
Improvements, such changes shall be set forth in the Construction Drawings and
shall be subject to the other terms and conditions of this Tenant Work
Letter.  If Tenant desires to make Lobby Changes after the completion of the
Tenant Improvements, such changes shall be subject to the applicable provisions

6

 

--------------------------------------------------------------------------------

 



of the Lease governing Alterations (including without limitation Paragraph 11 of
the Lease).  Subject to the foregoing, Landlord consents to Tenant’s making of
the Lobby Changes.

6.1Extension of Time; Blackout Period.  Notwithstanding anything in this Tenant
Work Letter to the contrary, if the time period for Landlord’s consent, approval
or other response would fall during the Blackout Period, then for each such day
falling during the Blackout Period, the time period for Landlord to consent,
approve or respond to any request from Tenant under this Tenant Work Letter
shall be extended on a day-for-day basis.

 



7

 

--------------------------------------------------------------------------------

 



ATTACHMENT 1 TO EXHIBIT C

FINAL SPACE PLAN

Picture 6 [nptn20160930ex10712b226004.jpg]



1

 

--------------------------------------------------------------------------------

 



Picture 5 [nptn20160930ex10712b226005.jpg]

 



2

 

--------------------------------------------------------------------------------

 



ATTACHMENT 2 TO EXHIBIT C

SURRENDER PLANS

Picture 4 [nptn20160930ex10712b226006.jpg]



1

 

--------------------------------------------------------------------------------

 



Picture 3 [nptn20160930ex10712b226007.jpg]

 



2

 

--------------------------------------------------------------------------------

 



EXHIBIT D

RULES AND REGULATIONS

The following Rules and Regulations are additional provisions of the foregoing
Lease.  Capitalized terms used herein have the meanings ascribed to them in the
Lease.  In the event of any conflict between the terms of the Lease and the
terms of this Exhibit D, the terms of the Lease will control.

1.No Access to Roof.  Except as expressly permitted under the Lease, Tenant has
no right of access to the roof of the Building and will not install, repair or
replace any antenna, aerial, aerial wires, fan, air conditioner, satellite dish
or other device on the roof of the Building, without the prior written consent
of Landlord, which may be given or withheld in Landlord’s sole discretion.  Any
such device installed without such written consent is subject to removal at
Tenant’s expense without notice at any time.  In any event Tenant will be liable
for any damages or repairs incurred or required as a result of its installation,
use, repair, maintenance or removal of such devices on the roof and agrees to
indemnify, protect, defend and hold harmless Landlord from any Claims arising
from any activities of Tenant or of Tenant’s Parties on the roof of the
Building.

2.Signage.  Except as may be expressly permitted hereunder, no sign, placard,
picture, name, advertisement or notice visible from the exterior of the Premises
will be inscribed, painted, affixed or otherwise displayed by Tenant on or in
any part of the Premises or the Building without the prior written consent of
Landlord, which may be given or withheld in Landlord’s sole
discretion.  Landlord reserves the right to adopt general guidelines relating to
signs in or on the Building.  Approved signage, if any, will be inscribed,
painted or affixed at Tenant’s expense by a person approved by Landlord.

3.Prohibited Uses.  The Premises will not be used for manufacturing, for the
storage of merchandise held for sale to the general public, for lodging or for
the sale of goods to the general public.  Tenant will not permit any food
preparation on the Premises except that Tenant may use Underwriters’ Laboratory
approved equipment for brewing coffee, tea, hot chocolate and similar beverages
so long as such use is in accordance with all applicable Laws.  The foregoing
prohibitions shall be in addition to, and not in lieu of, any other prohibitions
applicable to the use of the Premises under the Lease and/or applicable
Laws.  Except for service animals, neither Tenant nor its employees, agents,
contractors, or invitees shall bring any animal or pet into the Premises, the
halls or corridors or any other part of the Building, or the Common Areas,
without the prior written consent of Landlord, which shall not be unreasonably
refused as to animals which are required on account of an established
disability.

4.Janitorial Services.  Tenant will be responsible for providing its own
janitorial service.

5.Reserved.

6.Freight.  Tenant shall not transport freight in loads exceeding the weight
limitations of any elevators serving the Premises.  Landlord reserves the right
to prescribe the weight, size and position of all equipment, materials,
furniture or other property brought into the Building.  Landlord reserves the
right to require that heavy objects will stand on wood strips of such length and
thickness as is necessary to properly distribute the weight.  Landlord will not
be responsible for loss of or damage to any such property from any cause, and
Tenant will be liable for all damage or injuries caused by moving or maintaining
such property.

7.Nuisances and Dangerous Substances.  Tenant will not conduct itself or permit
Tenant’s Parties or visitors to conduct themselves, in the Premises or anywhere
on or in the Property in a manner

1

 

--------------------------------------------------------------------------------

 



which is offensive or unduly annoying to any other tenant or Landlord’s property
managers.  Tenant will not install or operate any phonograph, radio receiver,
musical instrument, or television or other similar device in any part of the
Common Areas and shall not operate any such device installed in the Premises in
such manner as to disturb or annoy other tenants of the Building.  Tenant will
not use or keep in the Premises or the Property any kerosene, gasoline or other
combustible fluid or material other than limited quantities thereof reasonably
necessary for the maintenance of office equipment, or, without Landlord’s prior
written approval, use any method of heating or air conditioning other than that
supplied by Landlord.  Tenant will not use or keep any foul or noxious gas or
substance in the Premises or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors or vibrations, or interfere in any way
with other tenants or those having business therein.  Tenant will not bring or
keep any animals in or about the Premises or the Property.

8.Building Name and Address.  Without Landlord’s prior written consent, Tenant
will not use the name of the Building in connection with or in promoting or
advertising Tenant’s business except as Tenant’s address.

9.Building Directory.  A directory for the Building will be provided for the
display of the name and location of tenants.  Landlord reserves the right to
approve or disapprove placing any additional names Tenant desires to place in
the directory and, if so approved, Landlord may assess a reasonable charge for
adding such additional names.

10.Window Coverings.  No curtains, draperies, blinds, shutters, shades, awnings,
screens or other coverings, window ventilators, hangings, decorations or similar
equipment shall be attached to, hung or placed in, or used in or with any window
of the Building without the prior written consent of Landlord, and Landlord
shall have the right to control all lighting within the Premises that may be
visible from the exterior of the Building.

11.Floor Coverings.  Tenant will not lay or otherwise affix linoleum, tile,
carpet or any other floor covering to the floor of the Premises in any manner
except as approved in writing by Landlord.  Tenant will be liable for the cost
of repair of any damage resulting from the violation of this rule or the removal
of any floor covering by Tenant or its contractors, employees or invitees.

12.Wiring and Cabling Installations.  Landlord will direct Tenant’s electricians
and other vendors as to where and how data, telephone, and electrical wires and
cables are to be installed.  No boring or cutting for wires or cables will be
allowed without the prior written consent of Landlord.  The location of burglar
alarms, smoke detectors, telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the written approval of Landlord.

13.Office Closing Procedures.  Tenant will see that the doors of the Premises
are closed and locked and that all water faucets, water apparatus and utilities
are shut off before Tenant or its employees leave the Premises, so as to prevent
waste or damage.  Tenant will be liable for all damage or injuries sustained by
other tenants or occupants of the Building or Landlord resulting from Tenant’s
carelessness in this regard or violation of this rule.  Tenant will keep the
doors to the Building corridors closed at all times except for ingress and
egress.

14.Plumbing Facilities.  The toilet rooms, toilets, urinals, wash bowls and
other apparatus shall not be used for any purpose other than that for which they
were constructed and no foreign substance of any kind whatsoever shall be
disposed of therein.  Tenant will be liable for any breakage, stoppage or damage
resulting from the violation of this rule by Tenant, its employees or invitees.



2

 

--------------------------------------------------------------------------------

 



15.Use of Hand Trucks.  Tenant will not use or permit to be used in the Premises
or in the Common Areas any hand trucks, carts or dollies except those equipped
with rubber tires and side guards or such other equipment as Landlord may
approve.

16.Refuse.  Tenant shall store all Tenant’s trash and garbage within the
Premises or in other facilities designated by Landlord for such purpose.  Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage in the city in which the Building is located without being in
violation of any law or ordinance governing such disposal.  All trash and
garbage removal shall be made in accordance with directions issued from time to
time by Landlord, only through such Common Areas provided for such purposes and
at such times as Landlord may designate.  Tenant shall comply with the
requirements of any recycling program adopted by Landlord for the Building.

17.Soliciting.  Canvassing, peddling, soliciting and/or distribution of
handbills or any other written materials in the Building are prohibited, and
Tenant will cooperate to prevent the same.

18.Parking.  Tenant will use, and cause Tenant’s Parties and visitors to use,
any parking spaces to which Tenant is entitled under the Lease in a manner
consistent with Landlord’s directional signs and markings in the Parking
Facility.  Specifically, but without limitation, Tenant will not park, or permit
Tenant’s Parties or Visitors to park, in a manner that impedes access to and
from the Building or the Parking Facility or that violates space reservations
for handicapped drivers registered as such with the California Department of
Motor Vehicles.  Landlord may use such reasonable means as may be necessary to
enforce the directional signs and markings in the Parking Facility, including
but not limited to towing services, and Landlord will not be liable for any
damage to vehicles towed as a result of noncompliance with such parking
regulations.

19.Fire, Security and Safety Regulations.  Tenant will comply with all safety,
security, fire protection and evacuation measures and procedures established by
Landlord or any governmental agency.

20.Responsibility for Theft.  Tenant assumes any and all responsibility for
protecting the Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.

21.Sales and Auctions.  Tenant will not conduct or permit to be conducted any
sale by auction in, upon or from the Premises or elsewhere in the Property,
whether said auction be voluntary, involuntary, pursuant to any assignment for
the payment of creditors or pursuant to any bankruptcy or other insolvency
proceeding.

22.Waiver of Rules.  Landlord may waive any one or more of these Rules and
Regulations for the benefit of any particular tenant or tenants, but no such
waiver by Landlord will be construed as a waiver of such Rules and Regulations
in favor of any other tenant or tenants nor prevent Landlord from thereafter
enforcing these Rules and Regulations against any or all of the tenants of the
Building.

23.Effect on Lease.  These Rules and Regulations are in addition to, and shall
not be construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease.  In the event of any conflict
or inconsistency between these Rules and Regulations and the provisions of the
Lease, the provisions of the Lease shall control.  Violation of these Rules and
Regulations constitutes a failure to fully perform the provisions of the Lease.

24.Nondiscriminatory Enforcement.  Subject to the provisions of the Lease (and
the provisions of other leases with respect to other tenants), Landlord shall
use reasonable efforts to enforce

3

 

--------------------------------------------------------------------------------

 



these Rules and Regulations in a nondiscriminatory manner, but in no event shall
Landlord have any liability for any failure or refusal to do so (and Tenant’s
sole and exclusive remedy for any such failure or refusal shall be injunctive
relief preventing Landlord from enforcing any of the Rules and Regulations
against Tenant in a manner that discriminates against Tenant).

25.Additional and Amended Rules.  Landlord reserves the right to rescind or
amend these Rules and Regulations and/or to adopt any other rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building and the Property and for the preservation
of good order therein and thereon.

 



4

 

--------------------------------------------------------------------------------

 



EXHIBIT E

ENVIRONMENTAL QUESTIONNAIRE

The purpose of this form is to obtain information regarding the use of hazardous
substances used or proposed to be used at the premises.  Prospective tenants
should answer the questions in light of their proposed operations on the
premises.  Existing tenants should answer the questions as they relate to
on-going operations at the premises and should update any information previously
submitted.  If additional space is needed to answer the questions, you may
attach separate sheets of paper to this form.

Your cooperation in this matter is appreciated.  Any questions should be
directed to, and when completed, the form should be mailed to:

 

SP Zanker Property, LLC

c/o Sahadi Properties, L.P.

800 Pollard Road, C-36

Los Gatos,  California 95032 

Attention: _____________________

 

1.GENERAL INFORMATION

 

Name of Responding Company: ____________________________________________

Check the Applicable Status:

Prospective Tenant  ☐Existing Tenant  ☐

Mailing Address: _________________________________________________________

________________________________________________________________________

 

Contact Person and Title: __________________________________________________

Telephone Number: (  ) __________________________________________________

Address of Premises: ______________________________________________

Length of Term: ____________________________________________________

Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted.  Existing tenants
should describe any proposed changes to on-going operations.



1

 

--------------------------------------------------------------------------------

 



________________________________________________________________________

________________________________________________________________________

 

2.STORAGE OF HAZARDOUS MATERIALS

 

2.1Will any hazardous materials be used or stored on site?

Wastes

Yes  ☐No  ☐

Chemical Products

Yes  ☐No  ☐

 

2.2Attach the list of any hazardous materials to be used or stored, the
quantities that will be on-site at any given time, and the location and method
of storage (e.g., 55 gallon drums on concrete pad).

3.STORAGE TANKS & PUMPS

 

3.1Is any above or below ground storage of gasoline, diesel, or other hazardous
substances in tanks or pumps proposed or currently to be used or stored on the
premises?

Yes  ☐No  ☐

 

If yes, describe the materials to be stored, and the type, size and construction
of the pump or tank.  Attach copies of any permits obtained for the storage of
such substances.

__________________________________________________________________

 

__________________________________________________________________

 

 

3.2Have any existing tanks or pumps been inspected or tested for leakage?

Yes  ☐No  ☐

 

If so, attach the results.

3.3Have any spills or leaks occurred from such tanks or pumps?



2

 

--------------------------------------------------------------------------------

 



Yes  ☐No  ☐

 

If so, describe.

___________________________________________________________________

 

___________________________________________________________________

 

3.4Were any regulatory agencies notified of the spill or leak?

Yes  ☐No  ☐

 

If so, attach copies of any spill reports filed, any clearance letters or other
correspondence from regulatory agencies relating to the spill or leak.

 

3.5Have any underground storage tanks or sumps been taken out of service or
removed?

Yes  ☐No  ☐

 

If yes, attach copies of any closure permits and clearance obtained from
regulatory agencies relating to closure and removal of such tanks.

 

4.SPILLS

4.1During the past year, have any spills occurred on the premises?

Yes  ☐No  ☐

 

If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.

 

4.2Were any agencies notified in connection with such spills?

Yes  ☐No  ☐

 

If so, attach copies of any spill reports or other correspondence with
regulatory agencies.



3

 

--------------------------------------------------------------------------------

 



 

4.3Were any clean-up actions undertaken in connection with the spills?

 

Yes  ☐No  ☐

 

If so, briefly describe the actions taken.  Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.

 

__________________________________________________________________

 

__________________________________________________________________

 

5.WASTE MANAGEMENT

5.1Has your company been issued an EPA Hazardous Waste Generator I.D. Number?

Yes  ☐No  ☐

 

5.2Has your company filed a biennial report as a hazardous waste generator?

Yes  ☐No  ☐

 

If so, attach a copy of the most recent report filed.

 

5.3Attach the list of the hazardous waste, if any, generated or to be generated
at the premises, its hazard class and the quantity generated on a monthly basis.

5.4Describe the method(s) of disposal for each waste.  Indicate where and how
often disposal will take place.

__________________________________________________________________

 

__________________________________________________________________

 

__________________________________________________________________



4

 

--------------------------------------------------------------------------------

 



 

5.5Indicate the name of the person(s) responsible for maintaining copies of
hazardous waste manifests completed for off-site shipments of hazardous waste.

__________________________________________________________________

 

__________________________________________________________________

 

5.6Is any treatment or processing of hazardous wastes currently conducted or
proposed to be conducted at the premises?

Yes  ☐No  ☐

 

If yes, please describe any existing or proposed treatment methods.

__________________________________________________________________

 

__________________________________________________________________

 

__________________________________________________________________

 

5.7Attach copies of any hazardous waste permits or licenses issued to your
company with respect to its operations on the premises.

 

6.WASTEWATER TREATMENT/DISCHARGE

6.1Do you discharge wastewater to:

___________ storm drain?__________ sewer?

___________ surface water?__________ no industrial discharge

 

6.2Is your wastewater treated before discharge?

Yes  ☐No  ☐

 

If yes, describe the type of treatment conducted.



5

 

--------------------------------------------------------------------------------

 



________________________________________________________________________

________________________________________________________________________

 

6.3Attach copies of any wastewater discharge permits issued to your company with
respect to its operations on the premises.

7.AIR DISCHARGES

7.1Do you have any air filtration systems or stacks that discharge into the air?

Yes  ☐No  ☐

 

7.2Do you operate any of the following types of equipment, or any other
equipment requiring an air emissions permit?

 

__________ Spray booth

__________ Dip tank

__________ Drying oven

__________ Incinerator

__________ Other (please describe)

__________ No Equipment Requiring Air Permits

 

7.3Are air emissions from your operations monitored?

Yes  ☐No  ☐

 

If so, indicate the frequency of monitoring and a description of the monitoring
results.

________________________________________________________________________

________________________________________________________________________

 

7.4Attach copies of any air emissions permits pertaining to your operations on
the promises.

 

8.HAZARDOUS MATERIALS DISCLOSURES



6

 

--------------------------------------------------------------------------------

 



8.1Does your company handle hazardous materials in a quantity equal to or
exceeding an aggregate of 500 pounds, 55 gallons, or 200 cubic feet?

Yes  ☐No  ☐

 

8.2Has your company prepared a hazardous materials management plan (“business
plan”) pursuant to Fire Department requirements?

Yes  ☐No  ☐

 

If so, attach a copy of the business plan.

 

8.3Are any of the chemicals used in your operations regulated under Proposition
65?

Yes  ☐No  ☐

 

If so, describe the actions taken, or proposed actions to be taken, to comply
with Proposition 65 requirements.

________________________________________________________________________

________________________________________________________________________

 

8.4Describe the procedures followed to comply with OSHA Hazard Communication
Standard requirements.

________________________________________________________________________

________________________________________________________________________

 

9.ENFORCEMENT ACTIONS, COMPLAINTS

9.1Has your company ever been subject to any agency enforcement actions,
administrative orders, or consent decrees?

Yes  ☐No  ☐

 

If so, describe the actions and any continuing compliance obligations imposed as
a result of these actions.

________________________________________________________________________



7

 

--------------------------------------------------------------------------------

 



________________________________________________________________________

 

9.2Has your company ever received requests for information, notice or demand
letters, or any other inquiries regarding its operations?

Yes  ☐No  ☐

 

9.3Have there ever been, or are there now pending, any lawsuits against the
company regarding any environmental or health and safety concerns?

Yes  ☐No  ☐

 

9.4Has an environmental audit ever been conducted at your company’s current
facility?

Yes  ☐No  ☐

 

If so, discuss the results of the audit.

________________________________________________________________________

________________________________________________________________________

 

9.5Have there been any problems or complaints from neighbors at any of the
company’s current facilities?

Yes  ☐No  ☐

 

Please describe:

________________________________________________________________________

________________________________________________________________________



8

 

--------------------------------------------------------------------------------

 



 

 

Name of Tenant:


 

 

 

 

 

By: 

 

 

 

Title: 

 

 

 

Date: 

 

 

 



9

 

--------------------------------------------------------------------------------

 



EXHIBIT F

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Lease Agreement (the "Lease") made
and entered into as of ___________, 201_ by and between SP ZANKER PROPERTY LLC,
as Landlord, and the undersigned as Tenant, for Premises located at 3081 Zanker
Road, San Jose, California, certifies as follows:

1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2.The undersigned currently occupies the Premises described in the Lease, the
Term commenced on __________, and the Term expires on ___________, and the
undersigned has no option to terminate or cancel the Lease or to purchase all or
any part of the Premises, the Building and/or the Complex.

3.Base Rent became payable on ____________.

4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6.Tenant shall not modify the documents contained in Exhibit A (other than a
modification reflecting the exercise by Tenant of a right or option expressly
set forth in the Lease) without the prior written consent of Landlord's
mortgagee.

7.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

8.To the undersigned’s knowledge, all conditions of the Lease to be performed by
Landlord necessary to the enforceability of the Lease as of the date of this
Estoppel Certificate have been satisfied and Landlord is not in default
thereunder.  In addition, the undersigned has not delivered any currently
outstanding notice to Landlord regarding a default by Landlord thereunder.

9.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.  Neither
Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.



1

 

--------------------------------------------------------------------------------

 



10.As of the date hereof, to the undersigned’s knowledge, there are no existing
defenses or offsets, or, to the undersigned's knowledge, claims or any basis for
a claim, that the undersigned has against Landlord.

11.If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12.There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13.Tenant is in material compliance with all federal, state and local laws,
ordinances, rules and regulations affecting its use of the Premises, including,
but not limited to, those laws, ordinances, rules or regulations relating to
hazardous or toxic materials.  Tenant has never permitted or suffered, nor does
Tenant have any knowledge of, the generation, manufacture, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous waste,
substance or material in, on, under or about the Complex or the Premises or any
adjacent premises or property in violation of any federal, state or local law,
ordinance, rule or regulation.

14.To the undersigned's knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full.  All work (if any) in the Common Areas required by
the Lease to be completed by Landlord as of the date of this Estoppel
Certificate has been completed and all parking spaces required by the Lease have
been furnished and/or all parking ratios required by the Lease have been met.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such
property.  However, in no event will this Estoppel Certificate be deemed to
amend or revise the express provisions of the Lease.



2

 

--------------------------------------------------------------------------------

 



Executed at ______________ on the ____ day of ___________, 20__.

 

"Tenant":

,
a  

By: 
     Its: 

By: 
     Its: 

 

 



3

 

--------------------------------------------------------------------------------

 



EXHIBIT G

FORM OF CURRENT MORTGAGEE’S ESTOPPEL CERTIFICATE

Tenant Estoppel Certificate

 

_______________, 2015

 

German American Capital Corporation, its successors and/or assigns (“Lender”)

60 Wall Street – 10th Floor

New York, New York 10005

Re:Lease between _________________, a ____________ limited _____________, as
Landlord or its assignees (“Landlord”) and ____________________ as Tenant
(“Tenant”) dated __________, as amended, supplemented and/or modified by the
amendments, modifications, side letters, guaranties, letters of credit and other
documents listed on Schedule 1 attached hereto (as so amended, supplemented
and/or modified, the “Lease”) at the property known as __________________ (the
“Property”)

Dear Sir or Madam:

Tenant hereby certifies to Landlord and Lender that, except as set forth on
Schedule 2:

(a)



Tenant is the present tenant under the Lease.

(b)



The Lease has commenced pursuant to its terms and is in full force and
effect.  Tenant has not given Landlord any notice of termination under the
Lease.

(c)



There are no amendments, supplements or modifications of any kind to the Lease
except as set forth on Schedule 1.  The Lease represents the entire agreement
between Tenant and Landlord with respect to the leasing and occupancy of the
premises leased under the Lease (the “Leased Premises”); there are no other
promises, agreements, understandings, or commitments of any kind between
Landlord and Tenant with respect thereto.

(d)



There has not been and is now no subletting of the Leased Premises, or any part
thereof, or assignment by Tenant of the Lease, or any rights therein, to any
party, other than as set forth on Schedule 1.

(e)



the Lease term commenced on ________, ____, the termination date (excluding any
renewals) is ____________________.

(f)



Current monthly base rent is $_____________, Tenant’s Proportionate Share of
Direct Expenses is _______%, paid on an estimated monthly basis of $___________
[TO BE ADJUSTED IF TAXES ARE PAID IN AN ALTERNATE MANNER].  The date of Tenant’s
last rental payment was __________, 20___.  Tenant is current with respect to,
and

1

 

--------------------------------------------------------------------------------

 



is paying the full rent and other charges stipulated in the Lease.  No rent or
other sums due have been paid more than one (1) month in advance.

(g)



Landlord holds a security deposit of $____________.

(h)



The Leased Premises consists of __________ square feet.

(i)



Tenant has no option to renew or extend the Lease term except as set forth on
Schedule 2.

(j)



Tenant is in possession of the Leased Premises, is in occupancy of the Leased
Premises, is open for business, and is paying rent, and all of Landlord’s
obligations accruing as of the date of this certificate have been
satisfied.  Except as expressly set forth in the Lease, Tenant has no right to
vacate the Leased Premises or cease to operate its business therefrom.

(k)



All of the construction obligations of the Landlord under the Lease (if any)
accruing as of the date of this certificate have been duly performed and
completed including, without limitation, any obligations of the Landlord to make
or to pay the Tenant for any improvements, alterations or work done on the
Leased Premises, and the improvements described in the Lease have been
constructed in accordance with the plans and specifications therefor and have
been accepted by Tenant.  All common areas of the Property (including, without
limitation, parking areas, sidewalks, access ways and landscaping) are in
compliance with the Lease and are satisfactory for Tenant’s purposes.

(l)



Neither Tenant nor, to Tenant’s knowledge, Landlord, is in default under the
Lease.  Tenant has made no currently outstanding claim against Landlord alleging
Landlord’s default under the Lease.

(m)



Tenant has no offsets or defenses to the payment of rent or other sums or
obligations under the Lease and Tenant is not entitled to any credits,
reductions, reimbursements, free rent, rent concessions or abatements of rent
under the Lease or otherwise against the payment of rent or other charges under
the Lease.

(n)



Tenant has no option or right of first refusal to purchase all or any part of
the Property or the Leased Premises.

(o)



Tenant is not currently in discussions or negotiations (directly or indirectly)
with Landlord with respect to any material amendment or modification of the
Lease (including, without limitation, any reduction in the rent or the term
thereof).  Any material amendment or modification of the Lease (including,
without limitation, any reduction in the rent or the term thereof but excluding
any amendment which reflects the exercise by Tenant of a right or option
expressly set forth in the Lease) shall be null and void and of no force and/or
effect (and, without limiting the generality of the foregoing, none of Lender,
its designee and/or any purchaser at the sale described in Paragraph (p) below
shall be bound thereby) unless and until Lender has consented to any such
amendment or modification in writing.

(p)



Tenant acknowledges and agrees that the Lease is and shall be subordinate to the
mortgage, deed of trust or other such security instrument securing the loan made
by Lender to Landlord (including any Purchaser that succeeds to Landlord’s
interest in the Property).  Lender, by accepting this letter, agrees that no
foreclosure (whether judicial or nonjudicial), deed or

2

 

--------------------------------------------------------------------------------

 



assignment in lieu of foreclosure, or sale of the Property in connection with
the enforcement of such mortgage, deed of trust or other such security
instrument or otherwise in satisfaction of the Loan shall operate to terminate
the Lease or Tenant’s rights thereunder to possess and use the Leased Premises;
provided that the Lease is in full force and effect and no uncured Default
exists under the Lease.

(q)



If Lender or its designee succeeds to Landlord’s (or any successor to
Landlord’s) interest in the Property or if a sale by power of sale or
foreclosure occurs, Tenant agrees to attorn to and accept Lender, its designee
or a purchaser at such sale as its landlord under the Lease for the then
remaining balance of the term thereof.

(r)



Tenant is not insolvent and is able to pay its debts as they mature.  Tenant has
not declared bankruptcy or similar insolvency proceeding, and has no present
intentions of doing so, no such proceeding has been commenced against Tenant
seeking such relief, and Tenant has no knowledge that any such proceeding is
threatened.

(s)



Tenant shall deliver to Lender a copy of all notices of Default when it serves
on or receives from the Landlord to:

German American Capital Corporation

60 Wall Street, 10th Floor

New York, New York 10005

Attn:  __________________

with a copy to:

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Attn:  Corey A. Tessler, Esq.

(t)



To the best of Tenant’s knowledge and belief, there are no rental, lease, or
similar commissions payable with respect to the Lease, except as may be
expressly set forth therein.

(u)



Tenant has not at any time and does not presently use the Leased Premises for
the generation, manufacture, refining, transportation, treatment, storage or
disposal of any hazardous substance or waste in violation of applicable laws or
for any purpose which poses a substantial risk of imminent damage to public
health or safety or to the environment.

(v)



The information with respect to the Lease set forth on Schedule 1 and Schedule 2
hereto is true, correct, and complete.

(w)



Tenant acknowledges and agrees that Landlord, Lender, co-lenders or participant
lenders and their respective successors and assigns shall be entitled to rely on
Tenant’s certifications set forth herein; provided that in no event will this
certificate be deemed to modify the express terms of the Lease.



3

 

--------------------------------------------------------------------------------

 



The undersigned representative of Tenant is duly authorized and fully qualified
to execute this instrument on behalf of Tenant thereby binding Tenant.

Very truly yours,

Tenant: _____________________________

By:______________________________
Name:
Title:

 



4

 

--------------------------------------------------------------------------------

 



Schedule 1

 

Amendments, Modifications, Side Letters, Guaranties, Letters of Credit
or other Modifications (including any sublease or assignment documents)

 

[List or, if none, say “None”]

 



1

 

--------------------------------------------------------------------------------

 



Schedule 2

 

1.



Rights of renewal:  [List or, if none, say “None”]

 

 

 

 

 

2.



Exceptions to letter:  [List or, if none, say “None”]

 



2

 

--------------------------------------------------------------------------------

 



EXHIBIT H

FORM OF CURRENT MORTGAGEE’S SNDA

This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”)
is dated as of _____________, and is by and among GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, having an address at 60 Wall Street, 10th
Floor, New York, New York  10005 (together with its successors and assigns,
“Lender”), ______________________, a _________________________, having an office
at _____________________________ (“Landlord”), and __________________________, a
________________________________________, having an office at
________________________ (“Tenant”).

WHEREAS, Lender has made or intends to make a loan to Landlord (the “Loan”),
which Loan shall be evidenced by one or more promissory notes (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the “Promissory Note”) and secured by, among
other things, that certain Mortgage or Deed of Trust, Assignment of Leases and
Rents and Security Agreement (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property located in ______________________ more
particularly described on Exhibit A annexed hereto and made a part hereof (the
“Property”);

WHEREAS, by a lease agreement (the “Lease”) dated ___________, _____, between
Landlord (or Landlord's predecessor in title) and Tenant, Landlord leased to
Tenant a portion of the Property, as said portion is more particularly described
in the Lease (such portion of the Property hereinafter referred to as the
“Premises”);

WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Loan to Landlord; and

WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Lease as hereinafter provided.

NOW,  THEREFORE,  in consideration of the mutual agreements hereinafter set
forth, the parties hereto hereby agree as follows:

1. Tenant covenants, stipulates and agrees that the Lease and all of Tenant's
right, title and interest in and to the Property thereunder (including but not
limited to any option to purchase, right of first refusal to purchase or right
of first offer to purchase the Property or any portion thereof) is hereby, and
shall at all times continue to be, subordinated and made secondary and inferior
in each and every respect to the Mortgage and the lien thereof, to all of the
terms, conditions and provisions thereof and to any and all advances made or to
be made thereunder, so that at all times the Mortgage shall be and remain a lien
on the Property prior to and superior to the Lease for all purposes, subject to
the provisions set forth herein.  Subordination is to have the same force and
effect as if the Mortgage and such renewals, modifications, consolidations,
replacements and extensions had been executed, acknowledged, delivered and
recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof.



1

 

--------------------------------------------------------------------------------

 



2. Lender agrees that if Lender exercises any of its rights under the Mortgage,
including entry or foreclosure of the Mortgage or exercise of a power of sale
under the Mortgage, Lender will not disturb Tenant's right to use, occupy and
possess the Premises under the terms of the Lease so long as Tenant is not in
default beyond any applicable grace period under any term, covenant or condition
of the Lease.

3. If, at any time Lender (or any person, or such person's successors or
assigns, who acquires the interest of Landlord under the Lease through
foreclosure of the Mortgage or otherwise) shall succeed to the rights of
Landlord under the Lease as a result of a default or event of default under the
Mortgage, Tenant shall attorn to and recognize such person so succeeding to the
rights of Landlord under the Lease (herein sometimes called “Successor
Landlord”) as Tenant's landlord under the Lease, said attornment to be effective
and self-operative without the execution of any further instruments.  Although
said attornment shall be self-operative, Tenant agrees to execute and deliver to
Lender or to any Successor Landlord, such other instrument or instruments as
Lender or such other person shall from time to time reasonably request in order
to confirm said attornment.

4. Landlord authorizes and directs Tenant to honor any written demand or notice
from Lender instructing Tenant to pay rent or other sums to Lender rather than
Landlord (a “Payment Demand”), regardless of any other or contrary notice or
instruction which Tenant may receive from Landlord before or after Tenant's
receipt of such Payment Demand.  Tenant may rely upon any notice, instruction,
Payment Demand, certificate, consent or other document from, and signed by,
Lender and shall have no duty to Landlord to investigate the same or the
circumstances under which the same was given.  Any payment made by Tenant to
Lender or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Lease.

5. If Lender shall become the owner of the Property or the Property shall be
sold by reason of foreclosure or other proceedings brought to enforce the
Mortgage or if the Property shall be transferred by deed in lieu of foreclosure,
Lender or any Successor Landlord shall not be:

(a) liable for any act or omission of any prior landlord (including Landlord) or
bound by any obligation to make any payment to Tenant which was required to be
made prior to the time Lender succeeded to any prior landlord (including
Landlord); or

(b) liable for any defaults of any prior landlord (including Landlord) which
occurred, or (except as set forth in 5(a) above) to make any payment to Tenant
which was required to be paid by any prior landlord (including Landlord), prior
to the time that Lender or any Successor Landlord succeeded to the interest of
such landlord under the Lease; or

(c) obligated to perform any construction obligations of any prior landlord
(including Landlord) under the Lease or liable for any defects (latent, patent
or otherwise) in the design, workmanship, materials, construction or otherwise
with respect to improvements and buildings constructed on the Property; or

(d) subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or



2

 

--------------------------------------------------------------------------------

 



(e) bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one month in advance; or

(f) bound by any amendment, modification, termination or surrender of the Lease
(other than any amendment, modification, termination or surrender reflecting or
representing the exercise by Tenant of an express right or option set forth in
the Lease) made without the written consent of Lender; or

(g) liable or responsible for or with respect to the retention, application
and/or return to Tenant of any security deposit paid to any prior landlord
(including Landlord), whether or not still held by such prior landlord, unless
and until Lender or any Successor Landlord has actually received said deposit
for its own account as the landlord under the Lease as security for the
performance of Tenant's obligation under the Lease (which deposit shall,
nonetheless, be held subject to the provisions of the Lease).

6. Tenant hereby represents, warrants, covenants and agrees to and with Lender:

(a) to deliver to Lender, by certified mail, return receipt requested or
nationally recognized overnight courier, a duplicate of each notice of default
delivered by Tenant to Landlord at the same time as such notice is given to
Landlord and no such notice of default shall be deemed given by Tenant under the
Lease unless and until a copy of such notice shall have been so delivered to
Lender.  Lender shall have the right (but shall not be obligated) to cure such
default.  Tenant shall accept performance by Lender of any term, covenant,
condition or agreement to be performed by Landlord under the Lease with the same
force and effect as though performed by Landlord.  Tenant further agrees that if
Lender, within thirty (30) days following Tenant’s delivery of any such notice
of default to Lender, notifies Tenant of Lender’s intent to attempt to cure such
default, Tenant will afford Lender a period of thirty (30) days beyond any
period afforded to Landlord for the curing of such default during which period
Lender may elect (but shall not be obligated) to seek to cure such default, or,
if such default cannot be cured within that time but Lender is diligently
attempting to cure such default, then such additional time as may be necessary
to cure such default (including but not limited to commencement of foreclosure
proceedings) during which period Lender may continue to seek to cure such
default, prior to taking any action to terminate the Lease.

(b) that Tenant is the sole owner of the leasehold estate created by the Lease;
and

(c) to promptly certify in writing to Lender, in connection with any proposed
assignment of the Mortgage, whether or not any default on the part of Landlord
then exists under the Lease and to deliver to Lender any tenant estoppel
certificates required under the Lease.

7. Tenant acknowledges that the interest of Landlord under the Lease is assigned
to Lender solely as security for the Promissory Note, and Lender shall have no
duty, liability or obligation under the Lease or any extension or renewal
thereof, unless Lender shall

3

 

--------------------------------------------------------------------------------

 



specifically undertake such liability in writing or Lender becomes and then only
with respect to periods in which Lender becomes, the fee owner of the Property.

8. This Agreement shall be governed by and construed in accordance with the laws
of the State in which the Premises is located (excluding the choice of law rules
thereof).

9. This Agreement and each and every covenant, agreement and other provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Promissory Note) and may be amended,
supplemented, waived or modified only by an instrument in writing executed by
the party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought.

10. All notices to be given under this Agreement shall be in writing and shall
be deemed served upon receipt by the addressee if served personally or, if
mailed, upon the first to occur of receipt or the refusal of delivery as shown
on a return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below.  Such addresses may be changed by notice given in the same
manner.  If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.

Lender's Address:German American Capital Corporation

60 Wall Street, 10th Floor

New York, New York 10005

Attn:  __________________

 

With a copy to:Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Attn: Corey A. Tessler, Esq.

 

Tenant's Address:NeoPhotonics Corporation

2911 Zanker Road

San Jose, California  95134

Attn:  President

 

With a copy to:NeoPhotonics Corporation

2911 Zanker Road



4

 

--------------------------------------------------------------------------------

 



San Jose, California  95134

Attn:  General Counsel

 

With a copy to:Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, California  94111

Attn:  Jonathan M. Kennedy

 

    Landlord's Address:SP Zanker Property, LLC
Sahadi Properties
800 Pollard Road, Suite C-36
Los Gatos, California 95032
Attention:  Stephen Barrett Sahadi

 

With a copy to:Seubert French Frimel & Warner LLP
1075 Curtis Street
Second floor
Menlo Park, California 94025
Attention:  Daniel Seubert

And to:Flynn Riley Bailey & Pasek LLP
1010 B Street
Suite 200
San Rafael, California 94901
Attention:  Brian C. Pedersen, Esq.

 

11. If this Agreement conflicts with the Lease, then this Agreement shall govern
as between the parties and any Successor Landlord, including upon any attornment
pursuant to this Agreement.  This Agreement supersedes, and constitutes full
compliance with, any provisions in the Lease that provide for subordination of
the Lease to, or for delivery of nondisturbance agreements by the holder of, the
Mortgage.

12. In the event Lender shall acquire Landlord's interest in the Premises,
Tenant shall look only to the estate and interest, if any, of Lender in the
Property for the satisfaction of Tenant's remedies for the collection of a
judgment (or other judicial process) requiring the payment of money in the event
of any default by Lender as a Successor Landlord under the Lease or under this
Agreement, and no other property or assets of Lender shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant's
remedies under or with respect to the Lease, the relationship of the landlord
and tenant under the Lease or Tenant's use or occupancy of the Premises or any
claim arising under this Agreement.



5

 

--------------------------------------------------------------------------------

 



13. If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Lender.

14. In the event that either party should bring suit for the recovery of any sum
due under this Agreement, or because of the breach of any provision of this
Agreement or for any other relief against the other, then all costs and
expenses, including reasonable attorneys' fees, incurred by the prevailing party
therein shall be paid by the other party, and shall be enforceable whether or
not the action is prosecuted to judgment.

15. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

Arch

 

 

 

 

 

    

TENANT:

NEOPHOTONICS CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

    

LANDLORD:

SP ZANKER PROPERTY LLC,

a Delaware limited liability company

 

 

 

 

By: Sahadi Properties, L.P., a California limited partnership

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen B. Sahadi

 

 

 

Its:

Managing Partner

 

 

 



6

 

--------------------------------------------------------------------------------

 



Arch

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Arch

 

 

 

 

 

    

LENDER:

GERMAN AMERICAN CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Arch

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[ADD APPROPRIATE ACKNOWLEDGMENT (one for each Signatory)]

 



7

 

--------------------------------------------------------------------------------

 



Exhibit A

 

Legal Description of Property

 

(Attached)

 



8

 

--------------------------------------------------------------------------------

 



EXHIBIT I

TENANT’S LOGO FOR SIGNS

 

Picture 10 [nptn20160930ex10712b226008.jpg]

 

 



1

 

--------------------------------------------------------------------------------

 



EXHIBIT J-1

SAMPLE DIRECT EXPENSE STATEMENT

[See Attached]



2

 

--------------------------------------------------------------------------------

 



Picture 1 [nptn20160930ex10712b226009.jpg]

 



3

 

--------------------------------------------------------------------------------

 



EXHIBIT J-2

[RESERVED]

 

4

 

--------------------------------------------------------------------------------